

EXECUTION COPY


CERTAIN MATERIAL (INDICATED BY [ * ]) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


Credit Suisse Securities (USA) LLC Eleven Madison Avenue, 4th Floor New York,
New York 10010


AMENDED AND RESTATED COMMITMENT LETTER


August 26, 2014


To each Depositor listed on Springleaf Finance Corporation
the attached Schedule I 601 N.W. Second Street
c/o Springleaf Finance Corporation Evansville, Indiana 57708
601 N.W. Second Street
Evansville, Indiana 57708




Re:     Sale of various Notes (the “Notes”) and Trust Certificates (the “Trust
Certificates” and together with the Notes, the “Securities”) listed on Schedule
I for the Springleaf Mortgage Loan Trust (“SMLT”) 2011-1, SMLT 2012-1, SMLT
2012-2, SMLT 2012-3, SMLT 2013-1, SMLT 2013-2 and SMLT 2013-3, the Depositor
Reserve Account Rights related thereto and certain Mortgage Loans listed on
Schedule II


Ladies and Gentlemen:


Each of the recipients listed on Schedule I (each a “Depositor” or “you,” and
collectively, the “Depositors”) have advised Credit Suisse Securities (USA) LLC
and its affiliates (“Credit Suisse”) that they are seeking to sell the Notes and
transfer the Trust Certificates previously-issued by the corresponding trust
listed on Schedule I attached hereto (each, a “Trust”). This letter amends and
restates the Commitment Letter dated as of August 6, 2014, among the Depositors,
Springleaf Finance Corporation (“Springleaf”) and Credit Suisse. Each class of
Notes was issued pursuant to an Indenture, dated as of the corresponding date
set forth on Schedule I, among the applicable Trust, as issuer, Wells Fargo
Bank, N.A. (“Wells Fargo”), as paying agent and note registrar, and U.S. Bank
National Association, as indenture trustee. Each class of Trust Certificates was
issued pursuant to a Trust Agreement, dated as of the corresponding date set
forth on Schedule I, among the applicable Depositor, Wells Fargo, as paying
agent and certificate registrar, and Wilmington Trust, National Association, as
owner trustee.


Each of the Depositors also desire to sell, assign and transfer to Credit
Suisse, all of their rights under the Reserve Account relating to the applicable
Trust and Credit Suisse desires to purchase all of the rights of the Depositors
under such Reserve Account (such rights, the “Depositor Reserve Account
Rights”). In connection therewith, Springleaf and the Depositors agree to
execute the Agreement regarding Reserve Accounts substantially in the form
attached hereto as Exhibit E. In addition, Nineteenth Street Funding, LLC, as
depositor for the SMLT 2013-3 Trust will sell, assign and transfer to Credit
Suisse all of such depositor’s rights and obligations as Terminating Party under
Sections 8.05 and 8.06 of the related Indenture



--------------------------------------------------------------------------------



(collectively, the “SMLT 2013-3 Call Rights”) pursuant to a side letter
agreement, the form of which is attached as an exhibit to the side letter
agreement referenced in Section (I) (b) below.


In addition, Springleaf Finance Corporation (“Springleaf”) has advised Credit
Suisse that it is seeking to cause certain of its affiliates to sell certain
non-performing and re- performing mortgage loans (the “Mortgage Loans”) further
described on Schedule II attached hereto. As further described on Schedule II
attached hereto, the Mortgage Loans will be divided into four separate pools
(“Pool 1,” “Pool 4-NFC,” “Pool 4-FC” and “Pool 6”).


Credit Suisse (in such capacity, the “Initial Purchaser”) hereby agrees that it
shall purchase the Notes and the Depositor Reserve Account Rights and accept the
transfer of the Trust Certificates from the Depositors or an affiliated party of
the Depositors and Credit Suisse or its designee shall purchase the Mortgage
Loans for an aggregate purchase price of $2,999,155,365.86, as may be adjusted
pursuant to the terms of this Amended and Restated Commitment Letter (the
“Purchase Price”). For the avoidance of doubt the Purchase Price assumes that
Credit Suisse or its transferees will be entitled to receive all payments on the
Notes on and after the Payment Date in August 2014 and will not be required to
pay accrued interest on the Securities.


In addition to the proceeds contemplated above, with respect to Mortgage Loans
in Pool 1 and Pool 6 that are fifty-nine (59) days or less delinquent as of the
Cut-off Date (as defined below), Credit Suisse shall pay to Springleaf: (a)
accrued and unpaid interest for the period from the latest interest paid to date
to the day prior to the Closing Date (as defined below) (capped at 59 days) and
(b) all documented servicing advances as of the Cut-off Date. Delinquencies on
the Mortgage Loans will be determined in accordance with the methodology used by
the Mortgage Bankers Association. Credit Suisse shall not pay any accrued and
unpaid interest or for any servicing advances with respect to Mortgage Loans in
Pool 4-NFC or Pool 4- FC or any Mortgage Loan in Pool 1 or Pool 6 where the
related Mortgage Loan is sixty (60) days or more delinquent as of the Cut-off
Date.


The Depositors accept and agree that the Initial Purchaser will market the
Notes, the Depositor Reserve Account Rights, the Trust Certificates and the SMLT
2013-3 Call Rights (collectively, the “Subject Assets”) prior to the
availability of the Offering Memorandum (as defined in Section I(g) below) and
the Initial Purchaser shall be entitled to market, solicit offers to buy and
accept trade commitments for the sale of all or a portion of the Subject Assets
based on other marketing materials, which may consist only of a summary
information sheet regarding the Subject Assets, and entering into a customary
non-reliance acknowledgement agreement or “big boy” letter with each investor.


(I) Each of Credit Suisse and the Depositors expressly acknowledge and agree
that the purchase of the Notes, the purchase of the Depositor Reserve Account
Rights and the acceptance of the Trust Certificates by the Initial Purchaser is
subject to the following stipulations:


(a) The Notes shall be sold to the Initial Purchaser pursuant to a note purchase
agreement for each Trust (each, a “Note Purchase Agreement”) containing usual
and customary terms and conditions satisfactory to the Initial Purchaser and the
applicable Depositor, in the form attached as Exhibit A hereto with such changes
as mutually agreed to by the applicable Depositor and the Initial Purchaser. The
allocation of expenses of the Initial Purchaser shall be as provided in the form
Note Purchase Agreement attached as Exhibit A. No fees shall be payable by
Springleaf or the Depositors under the Note Purchase Agreement.





--------------------------------------------------------------------------------



(b)
The Depositors shall cause Springleaf to execute a side letter agreement in a
form substantially similar to the form attached as Exhibit B hereto.



(c) The closing date for the sale of the Notes and the transfer of the Trust
Certificates shall be August 29, 2014 or such other date as is mutually agreed
upon between the Initial Purchaser and the Depositors (the “Settlement Date”);
provided, that any payments made on the Notes or distributions made on the Trust
Certificates on the Payment Date in August 2014 shall be payable to the Initial
Purchaser or its designees.


(d)
The Notes, other than the Class R Notes, shall be delivered on the Settlement
Date in book-entry form.



(e) On the Settlement Date, each Depositor shall cause the holder of the
applicable Trust Certificates to sell, assign and transfer such Trust
Certificates to the Initial Purchaser or its designees in such denominations as
requested by the Initial Purchaser. In order to effectuate the re-registration
of the physical Trust Certificates, on the Settlement Date, each Depositor shall
cause the holder of the applicable Trust Certificates to deliver such original
Trust Certificates to the Initial Purchaser with appropriate transfer
documentation from the applicable transferor to initiate the re-registration of
such Trust Certificates to the assignee(s) designated by the Initial Purchaser
and in such denominations as requested by the Initial Purchaser, in each case,
in accordance with the terms to the related trust agreement and as required by
the applicable certificate registrar for such Trust.


(f)
On the Settlement Date, the Depositor or its affiliate shall deliver the
original Class R Notes to the Initial Purchaser with appropriate transfer
documentation from the applicable transferor to initiate the re-registration of
such Class R Notes in physical form and in such denominations as requested by
the Initial Purchaser, in each case, in accordance with the terms of the related
Indenture and as required by the applicable Note Registrar for such Trust.



(g)
No later than three (3) business days prior to the Settlement Date, each
Depositor shall have prepared and made available to the Initial Purchaser an
offering memorandum relating to the Notes for the related Trust (each, an
“Offering Memorandum”), in form and substance satisfactory to the Initial
Purchaser with agreed-upon procedures accountant’s letter and negative
assurances letters from outside counsel, in each case, similar to letters
customary for such transactions. In connection with the sale of any Notes
retained by the Initial Purchaser and sold by the Initial Purchaser prior to the
first date on which the optional termination may be exercised with respect to
the related Trust (or, in the case of SMLT 2011-1, six (6) months after the
first date on which the related optional termination may be exercised), to the
extent that an Initial Purchaser has determined that updated disclosure is
necessary to make the disclosure contained in the related Offering Memorandum
not false or misleading or omit any statement of material fact therefrom, the
related Depositor shall be responsible for providing the Initial Purchaser with
any updated information as to itself, Springleaf and any affiliated seller
relating to such Trust and shall be entitled to review and approve the related
Offering Memorandum as updated by the Initial Purchaser; provided, that the
Initial Purchaser shall be responsible for paying any reasonable out-of-pocket
costs of the related Depositor in conducting such review and the Initial
Purchaser may not update any Offering Memorandum more than once following the
Settlement Date.



(h)
In connection with sale of the Notes and the Trust Certificates on the
Settlement Date, each Depositor shall at its own cost and at the request of the
Initial Purchaser, provide the Initial Purchaser with any documents, electronic
tapes or other materials reasonably appropriate and necessary to conduct the due
diligence on the underlying mortgage loans, and the Depositors shall


3

--------------------------------------------------------------------------------



pay in the aggregate for the first $500,000 of the Initial Purchaser’s expenses
in connection with its purchase of the Notes and the Trust Certificates, with
such Initial Purchaser's expenses limited to (i) legal expenses incurred by
Credit Suisse for its counsel, (ii) the fees of American Mortgage Consultants
for the due diligence scope performed (including data integrity checks, pay
history review, lien/title search costs, and review of collection comments) in
connection with the sale of the Notes and Trust Certificates and any reliance
letters for the due diligence scope performed in connection with prior
securitization transactions (excluding costs associated with any reliance
letters obtained or requested by the Depositors or Springleaf, whether for due
diligence performed in connection with the sale of the Notes and Trust
Certificates or prior securitization transactions, any of which shall be at the
cost of the Depositors or Springleaf, as applicable), and (iii) the costs of
Clear Capital for the BPO and HDI reports obtained and disclosed in connection
with the sale of the Notes and Trust Certificates. The due diligence will
conclude prior to the Settlement Date and will be incorporated into each
Offering Memorandum, as mutually agreed upon by the related Depositor and the
Initial Purchaser.


(i)    The satisfaction of all conditions precedent set forth in the Note
Purchase Agreement.


(j)
The Initial Purchaser hereby understands and agrees that (i) Springleaf intends
to sell the rights to service the Mortgage Loans to Nationstar Mortgage LLC
(“Nationstar”) on August 29, 2014, (ii) Nationstar will replace Springleaf as
the Primary Servicer on September 1, 2014 and terminate all of the underlying
servicing agreements and (iii) servicing all of the Mortgage Loans that
Nationstar does not already service will occur as of the close of business on
September 30, 2014 or any other subsequent servicing transfer date as mutually
agreed upon by Nationstar and Springleaf.



(k)
To the extent Nationstar is the primary servicer for each Trust, the Initial
Purchaser will agree to sign a separate side letter, duly executed by the
Initial Purchaser pursuant to which the Initial Purchaser will agree that, in
the event the Initial Purchaser sells to any investors to which it transfers the
right to effect any optional termination (the “Call Rights Owners”), such Call
Rights Owners shall be obligated to negotiate in good faith and enter into a
servicing agreement with Nationstar to be servicer of the related mortgage loans
prior to the exercise of the optional termination.



(l)
The Initial Purchaser agrees not to discuss this transaction with third parties,
including potential purchasers of any of the Notes, Trust Certificates or
Depositor Reserve Account Rights or financing providers until the Seller has
made a public announcement of the transaction.



(II)    Each of Credit Suisse and Springleaf expressly acknowledge and agree
that the purchase of the Mortgage Loans by Credit Suisse is subject to the
following stipulations:


(a) The Mortgage Loans will be sold to Credit Suisse pursuant to a mortgage loan
purchase and interim servicing agreement (the “Purchase Agreement”) containing
usual and customary terms and conditions satisfactory to Credit Suisse and
Springleaf. The closing date for the sale of the Mortgage Loans will be August
29, 2014 or such other date mutually acceptable to Credit Suisse and Springleaf
(the “Closing Date”). Credit Suisse will be entitled to receive all payments in
respect of the Mortgage Loans after the date that is the last calendar day of
the month immediately preceding the Closing Date (such date, the “Cut-off
Date”). The obligations of the sellers of the Mortgage Loans to Credit Suisse
under the Purchase Agreement will be guaranteed by Springleaf.



4

--------------------------------------------------------------------------------



(b)
The Purchase Agreement will contain the representations and warranties set forth
in Exhibit D hereof. Except as noted below, the representations and warranties
set forth in Exhibit D relating to the Mortgage Loans included in Pool 4-NFC and
Pool 4-FC will expire six months following the Closing Date. Except as noted
below, the representations and warranties set forth in Exhibit D relating to the
Mortgage Loans included in Pool 1 and Pool 6 will expire 12 months following
the    Closing Date. Notwithstanding the foregoing, with respect to the
representations and warranties set forth in paragraph 5 of Exhibit D hereof,
solely with respect to each Mortgage Loan that is categorized as a “Section 32”
loan under the Home Ownership and Equity Protection Act of 1994 on the Bid Tape
(as defined below) and the final mortgage loan schedule in the Purchase
Agreement, such representations and warranties will expire two years following
the Closing Date. Notwithstanding the representations and warranties set forth
in paragraph 8 of Exhibit D hereof, if it discovered that any taxes related to
the mortgaged property are due and have not been paid as of the Cut-off Date,
Credit Suisse will invoice Springleaf, and Springleaf will pay, for any such
delinquent tax amounts that Credit Suisse (or its servicer) advances.



(c) The information relating to the Mortgage Loans provided in the mortgage loan
schedule as of June 30, 2014 received by Credit Suisse from Springleaf on July
28, 2014 with a file name “2014.6.30 Project Jupiter – 1st Lien WL Tape (Sent
7.28.14)” (the “Bid Tape”) is true and correct in all material respects.


(d)
Any Mortgage Loan with a zero balance as of the Cut-off Date will be removed
from the pool.



(e) Credit Suisse will have completed confirmatory due diligence which will
include a review of the credit files, servicing comments and pay histories,
collateral files, and compliance and samples for such confirmatory due diligence
to be based on the Bid Tape consistent with discussions and presentations made
to Springleaf in connection with this transaction.


(f)
Any Mortgage Loan having material litigation, compliance defects, property
damage or title issues may be removed from the portfolio at Credit Suisse’s
discretion or re-priced by Credit Suisse as mutually agreed to between
Springleaf and Credit Suisse.



(g)
Unless otherwise provided in the Bid Tape, each Mortgage Loan will be secured by
a first lien mortgage or deed of trust on residential real property.



(h)
With respect to Pool 1 and Pool 6, if any Mortgage Loan becomes 60 or more days
delinquent as of the Cut-off Date, such Mortgage Loan will be transferred to
Pool 4-NFC and the purchase price for such Mortgage Loan will be reduced by an
amount equal to [ * ]% of the Cut-off Date principal balance of any such Pool 1
Mortgage Loan and by [ * ]% of the Cut-off Date principal balance of any such
Pool 6 Mortgage Loan. With respect to Pool 4-NFC, if any Mortgage Loan becomes
current (i.e., less than thirty (30) days delinquent) as of July 31, 2014, such
Mortgage Loan will be transferred to Pool 6 and the purchase price for such
Mortgage Loan will be increased by an amount equal to [ * ]% of the Cut-off Date
principal balance of such Mortgage Loan. No Mortgage Loan in Pool 1 can be
transferred to Pool 6 or vice versa regardless of the actual characteristics of
the related Mortgage Loan as of the Cut-off Date.



(i)
Credit Suisse will purchase all of the Mortgage Loans included in each of the
pools set forth on Schedule II hereto subject only to the exceptions mutually
agreed upon pursuant to the terms of this Amended and Restated Commitment
Letter.




5

--------------------------------------------------------------------------------



(j)
The Mortgage Loans will be sold servicing released, with a servicing transfer
date of September 30, 2014 or a mutually agreed upon date between Springleaf and
Credit Suisse (the “Servicing Transfer Date”).



(k)    Servicing will be transferred to Select Portfolio Servicing, Inc. on the
Servicing
Transfer Date.


(l)
Until the Servicing Transfer Date, Springleaf will service or cause the Mortgage
Loans to be serviced in accordance with servicing practices generally employed
in the industry for mortgage loans similar in type to the Mortgage Loans to be
purchased and sold and in accordance with all applicable laws. Springleaf (or
its affiliated servicers) will be paid an interim servicing fee in an amount
equal to

0.50% per annum of the aggregate unpaid principal balance of Mortgage Loans from
the Closing Date to the Servicing Transfer Date.


*    Certain information on this page has been omitted and filed separately with
the
Commission. Confidential treatment has been requested with respect to the
omitted portions.


(m)
The satisfaction of all conditions precedent set forth in the Purchase
Agreement.



(n)
At Springleaf’s cost, collateral files will be shipped to Deutsche Bank National
Trust Company prior to the Closing Date pursuant to a mutually agreed bailment
agreement. At Credit Suisse’s cost, the collateral files will be checked into
Deutsche Bank National Trust Company prior to the Closing Date.



By accepting this Amended and Restated Commitment Letter, each Depositor and
Springleaf hereby acknowledge that Credit Suisse has not served as an advisor to
it and that it is making an independent decision whether to enter into the
transaction based on its own knowledge and experience, and its own evaluation of
the merits and risks of the transaction. By accepting the Initial Purchaser’s
bid, each Depositor acknowledges its agreement that Credit Suisse is acting in a
principal capacity.


This Amended and Restated Commitment Letter is for the benefit only of the
parties hereto and their respective affiliates and no third party shall have any
interest herein. The terms and provisions of this commitment letter cannot be
waived or modified except in writing and signed by each of the Depositors,
Springleaf and the Initial Purchaser. This Amended and Restated Commitment
Letter may be executed in counterpart, each of which when executed and delivered
shall be an original and together shall constitute one and the same instrument.


This Amended and Restated Commitment Letter shall be governed and construed in
accordance with the laws of the State of New York, without regard to principles
of conflicts of laws. Each party hereto hereby submits to the exclusive
jurisdiction of the courts of the State of New York for any legal action or
proceeding resulting from the transaction contemplated herein. This Amended and
Restated Commitment Letter has been negotiated, issued and accepted in New York
City, New York. Each party hereto hereby waives its right to a trial by jury.


[Remainder of page intentionally left blank]



6

--------------------------------------------------------------------------------



Please indicate your acceptance of the matters set forth herein by signing in
the place provided below and returning the executed Amended and Restated
Commitment Letter to the Initial Purchaser at the addresses set forth above or
via facsimile or electronic mail transmission.


 
 
Very truly yours,
 
 
 
 
 
CREDIT SUISSE SECURITIES (USA) LLC
 
 
 
 
 
By: /s/ Joseph Steffa Jr              
 
 
Name: Joseph Steffa Jr
 
 
Title: Director



By its signature below, the undersigned hereby unconditionally accepts the
Commitment in accordance with the terms and conditions set forth herein.


EIGHTH STREET FUNDING LLC
 
ELEVENTH STREET FUNDING LLC


By: /s/ Rhonda Jenkins              
 
By: /s/ Rhonda Jenkins              
Name: Rhonda Jenkins
 
Name: Rhonda Jenkins
Title: Assistant Treasurer
 
Title: Assistant Treasurer
 
 
 
TWELFTH STREET FUNDING LLC
 
FOURTEENTH STREET FUNDING LLC
 
 
 
By: /s/ Rhonda Jenkins              
 
By: /s/ Rhonda Jenkins              
Name: Rhonda Jenkins
 
Name: Rhonda Jenkins
Title: Assistant Treasurer
 
Title: Assistant Treasurer
 
 
 
FIFTEENTH STREET FUNDING LLC
 
SEVENTEENTH STREET FUNDING LLC
 
 
 
By: /s/ Rhonda Jenkins              
 
By: /s/ Rhonda Jenkins              
Name: Rhonda Jenkins
 
Name: Rhonda Jenkins
Title: Assistant Treasurer
 
Title: Assistant Treasurer
 
 
 
NINETEENTH STREET FUNDING LLC
 
SPRINGLEAF FINANCE CORPORATION


By: /s/ Rhonda Jenkins              
 
By: /s/ Rhonda Jenkins              
Name: Rhonda Jenkins
 
Name: Rhonda Jenkins
Title: Assistant Treasurer
 
Title: Assistant Treasurer





[signature page to Amended and Restated Commitment Letter]




--------------------------------------------------------------------------------



SCHEDULE I


Securitization
Trust
Securities
CUSIP
Approximate Portion of
Class to be Purchased
Original
Principal Balance
/ Notional
Amount*
Approximate
 Principal Balance
as of the August 2014
Payment Date
Depositor
Original
Closing Date
SMLT 2011-1
Class M-3 Notes
85171UAD9
100.00%
$26,582,000.00
$26,582,000.00
Eighth Street
September 2, 2011
 
Class B-1 Notes
85171UAE7
100.00%
$22,607,000.00
$22,607,000.00
Funding LLC
 
 
Class B-2 Notes
85171UAF4
100.00%
$20,868,000.00
$20,868,000.00
 
 
 
Class C Notes
85171UAG2
100.00%
$61,362,744.26
$53,811,304.33
 
 
 
Class R Notes
N/A
100.00%
N/A
N/A
 
 
 
Trust Certificate
N/A
100.00%
N/A
N/A
 
 


SMLT 2012-1


Class B-2 Notes


85171VAF2


100.00%


$18,921,000.00


$18,921,000.00


Eleventh Street


April 20, 2012
 
Class C Notes
85171VAG0
100.00%
$59,476,970.00
$96,930,282.02
Funding LLC
 
 
Class R Notes
N/A
100.00%
N/A
N/A
 
 
 
Trust Certificate
N/A
100.00%
N/A
N/A
 
 


SMLT 2012-2


Class B-1 Notes


85171WAE3


62.51%


$33,352,000.00


$33,352,000.00


Twelfth Street


August 8, 2012
 
Class B-2 Notes
85171WAF0
100.00%
$54,322,000.00
$54,322,000.00
Funding LLC
 
 
Class C Notes
85171WAG8
100.00%
$111,553,836.61
$178,893,179.06
 
 
 
Class R Notes
N/A
100.00%
N/A
N/A
 
 
 
Trust Certificate
N/A
100.00%
N/A
N/A
 
 


SMLT 2012-3


Class B-1 Notes


85171YAF6


88.07%


$55,364,000.00


$55,364,000.00


Fourteenth Street


October 25, 2012
 
Class B-2 Notes
85171YAG4
100.00%
$49,468,000.00
$49,468,000.00
Funding LLC
 
 
Class C Notes
85171YAH2
100.00%
$130,882,265.00
$205,039,337.59
 
 
 
Class R Notes
N/A
100.00%
N/A
N/A
 
 
 
Trust Certificate
N/A
100.00%
N/A
N/A
 
 


SMLT 2013-1


Class B-2 Notes


85172CAG1


100.00%


$52,625,000.00


$52,625,000.00


Fifteenth Street


April 10, 2013
 
Class B-3 Notes
85172CAH9
100.00%
$184,177,000.00
$184,177,000.00
Funding LLC
 
 
Class X Notes
85172CAQ9
100.00%
$782,489,000.00*
$617,760,066.46*
 
 
 
Class C Notes
85172CAR7
100.00%
$2,555,355.00
$42,454,567.23
 
 
 
Class R Notes
N/A
100.00%
N/A
N/A
 
 
 
Trust Certificate
N/A
100.00%
N/A
N/A
 
 







--------------------------------------------------------------------------------





Securitization
Trust
Securities
CUSIP
Approximate Portion of
Class to be Purchased
Original
Principal Balance
/ Notional
Amount*
Approximate
Principal Balance as
of the August 2014
Payment Date
Depositor
Original
Closing Date
SMLT 2013-2
Class B-1 Notes
85172GAL1
100.00%
$61,983,000.00
$61,983,000.00
Seventeenth Street
July 9, 2013
 
Class B-2 Notes
85172GAM9
100.00%
$56,638,000.00
$56,638,000.00
Funding LLC
 
 
Class B-3 Notes
85172GAN7
100.00%
$258,965,000.00
$258,965,000.00
 
 
 
Class X Notes
85172GAV9
100.00%
$61,983,000.00*
$61,983,000.00*
 
 
 
Class C Notes
85172GAW7
100.00%
$2,843,590.04
$27,388,217.43
 
 
 
Class R Notes
N/A
100.00%
N/A
N/A
 
 
 
Trust Certificate
N/A
100.00%
N/A
N/A
 
 


SMLT 2013-3


Class B-1 Notes


85172HAL9


100.00%


$27,021,000.00


$27,021,000.00


Nineteenth Street


October 9, 2013
 
Class B-2 Notes
85172HAM7
100.00%
$24,269,000.00
$24,269,000.00
Funding LLC
 
 
Class B-3 Notes
85172HAN5
100.00%
$154,871,000.00
$154,871,000.00
 
 
 
Class X Notes
85172HAV7
100.00%
$249,944,000.00*
$226,113,134.15*
 
 
 
Class C Notes
85172HAW5
100.00%
$1,251,134.52
$6,051,230.80
 
 
 
Class R Notes
N/A
100.00%
N/A
N/A
 
 
 
Class A Certificate
N/A
100.00%
N/A
N/A
 
 
 
Class B Certificate
N/A
100.00%
N/A
N/A
 
 







--------------------------------------------------------------------------------



SCHEDULE II


The information set forth in the tables below with respect to each pool and the
related
Mortgage Loans is as of June 30, 2014.


Whole Loan Bid Schedule                                            


($ actual)
Pool 1
Count
6,328
Accruing Bal
$590,106,874
Deferred Bal
$15,693,157
Total Bid Bal
$605,800,031
Advances(1)
$714,842
Pool 4 - FC
1,551
$195,273,536
$2,033,824
$197,307,360


$0


Pool 4 - NFC
3,914
$313,052,752
$6,891,212
$319,943,964


$0


Pool 6
6,806
$528,286,615
$13,598,429
$541,885,044
$1,267,836
Total
18,599
$1,626,719,777
$38,216,622
$1,664,936,399
$1,982,678





(1) The total advances shown reflects advances on the Mortgage Loans in the
respective pool that are less than sixty days delinquent as of
June 30, 2014.






--------------------------------------------------------------------------------



EXHIBIT A


FORM OF NOTE PURCHASE AGREEMENT






--------------------------------------------------------------------------------



[    ] STREET FUNDING LLC Springleaf Mortgage Loan Trust 201_-_,
Springleaf Mortgage Loan Trust 201_-_, Mortgage-Backed Notes, Series 201_-_ NOTE
PURCHASE AGREEMENT
[    ], 2014




Credit Suisse Securities (USA) LLC
11 Madison Avenue
New York, New York 10010-3629


Ladies and Gentlemen:


[ ] Street Funding LLC, as depositor (the “Depositor”), proposes to sell from
time to time the [Class M-[ ], Class B-[ ] [and] Class C [and Class X]
Notes][update as required] of the Springleaf Mortgage Loan Trust 201_-_ (the
“Trust” or the “Issuer”), Springleaf Mortgage Loan Trust 201_-_, Mortgage-Backed
Notes, Series 201_-_ (the “Purchased Notes”) in the principal balances or
notional amounts set forth on Schedule I attached hereto to Credit Suisse
Securities (USA) LLC (the “Initial Purchaser”) pursuant to the terms of this
Note Purchase Agreement (the “Agreement”).


The [Class A[ ], Class M-[ ], [and] Class B-[ ], [and Class R] Notes [update as
required] (the “Previously Purchased Notes”), and the Purchased Notes
(collectively, the “Notes”) were issued pursuant to an indenture (the
“Indenture”), dated [ ], 201_ (the “Issuance Date”), among the Trust, as issuer,
Wells Fargo Bank, N.A. (“Wells Fargo”), as paying agent (in such capacity, the
“Paying Agent”) and as note registrar (in such capacity, the “Note Registrar”),
and U.S. Bank National Association, as indenture trustee (not individually, but
solely in its capacity as the “Indenture Trustee”). The Notes evidence undivided
beneficial interests in nonrecourse obligations of the Trust secured by the
assets of the trust fund (the “Trust Estate”), which consist of a pool of
fully-amortizing, fixed-rate, one- to four-family, first lien mortgage loans
(the “Mortgage Loans”) and all other assets included in the Trust Estate as
further provided in the Trust Agreement (as defined below).


The Purchased Notes are more fully described in the private placement memorandum
dated on or prior to the Closing Date (the “Memorandum”), which the Depositor
has furnished to the Initial Purchaser for purposes of the sale of the Purchased
Notes to a limited number of investors in transactions not involving a public
offering as contemplated in the Memorandum.


Pursuant to the Mortgage Loan Purchase Agreement, dated as of [ ], 201_ (the
“Mortgage Loan Purchase Agreement”), among [list sellers or reference Exhibit to
MLPA], as sellers (each, a “Seller” and together, the “Sellers”) and the
Depositor, as purchaser, the Sellers transferred to the Depositor all of their
right, title and interest in and to the Mortgage Loans on or after the Cut-off
Date. Pursuant to the Trust Agreement, dated as of [ ], 201_ (the “Trust
Agreement”), among the Depositor, as depositor, Wells Fargo, as paying agent and
certificate registrar, [the Regular Trustees] and Wilmington Trust, National
Association, as owner trustee (in such capacity, the “Owner Trustee”), the
Depositor transferred the Mortgage Loans and the other assets constituting the
Trust Estate to the Trust. In addition, certificates representing a 100%
ownership in the Trust [the (“Trust Certificate”)] / [the “Class A Certificate”
and 50% voting interests in the Trust (the “Class B Certificate” and together
with the Class A Certificate, the “Trust Certificates”)] were issued pursuant to
the Trust Agreement. The Master Servicer monitors the servicing of the Mortgage
Loans in accordance with the Securitization Servicing Agreement (as defined
below) and the Paying Agent calculates distributions and other information
regarding the Notes in accordance with the



--------------------------------------------------------------------------------



Indenture. Each of the Servicers (as defined in the Indenture) entered into the
Servicing Agreement, dated as of [ ], 201_ (the “Servicing Agreement”), among
the Servicers and Springleaf Financial Corporation (“SFC”), pursuant to which
they are obligated to service the Mortgage Loans in accordance with the
Securitization Servicing Agreement, dated as of [ ], 201_ (the “Securitization
Servicing Agreement”), among SFC, as primary servicer (in such capacity, the
“Primary Servicer”), the Trust, as issuer, Wells Fargo, as master servicer (in
such capacity, the “Master Servicer”) and as Paying Agent, and the Indenture
Trustee. MorEquity, Inc. (“MorEquity”), a wholly-owned subsidiary of the Primary
Servicer, as a servicer, entered into the Subservicing Agreement, dated as of [
], 201_ (the “Subservicing Agreement”), between MorEquity and Nationstar
Mortgage LLC, as subservicer, the terms of which will be consistent with the
terms of the Servicing Agreement. This Note Purchase Agreement, the Mortgage
Loan Purchase Agreement, the Trust Agreement, the Indenture, the Securitization
Servicing Agreement, the Servicing Agreement and the Subservicing Agreement
shall be referred to herein as the “Operative Agreements.” The Initial Purchaser
has also entered into a side letter agreement with SFC (the “SFC Side Letter”)
which, pursuant to its terms, requires the Initial Purchaser to enter into a
side letter agreement with the Depositor relating to the sale and transfer to
the Initial Purchaser of certain rights in the Reserve Account (the “Reserve
Account Side Letter” and together with the SFC Side Letter, the “Side Letters”).


Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Indenture.


SECTION 1. Representations and Warranties of the Depositor and SFC. (A). SFC
represents and warrants to the Initial Purchaser that as of the date hereof and
as of the Closing Date:


(a) SFC has all requisite power and authority to execute, deliver and perform
its obligations under this Agreement and the Side Letters to which it is a
party;


(b) This Agreement and the Side Letters to which it is a party have been duly
authorized, executed and delivered by SFC; and


(c) Assuming the due authorization, execution and delivery by each other party
hereto, this Agreement and the Side Letters to which it is a party constitute
the legal, valid and binding obligation of SFC except to the extent that
enforceability thereof may be subject to (a) bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium, receivership or other similar laws now
or hereinafter in effect relating to creditors’ rights generally, (b) general
principles of equity (regardless of whether enforceability is considered in a
proceeding at law or in equity) and (c) possible limitations in certain
circumstances of provisions indemnifying a party against liability where such
indemnification is contrary to public policy.


(B). The Depositor and SFC represent and warrant to the Initial Purchaser that
as of the date hereof and as of the Closing Date (unless any representation or
warranty speaks of or relates to a specific date, in which case such
representation or warranty shall be as of such specific date):


(a) The Depositor has been duly formed and is validly existing and in good
standing under the laws of its state of organization, with full power and
authority to own its assets and conduct its business as presently conducted, is
duly qualified as a foreign company in good standing in all jurisdictions in
which the ownership or lease of its property or the conduct of its business
requires such qualification, except where the failure to be so qualified would
not have a material adverse effect on it or on its ability to perform its
obligations under the Operative Agreements and the Side Letters to which it is a
party, and is conducting its business so as to comply in all material respects
with the applicable statutes, ordinances, rules and regulations of the
jurisdictions in which it is conducting business; the Issuer has been duly
formed and is validly existing and in good standing under the laws of its state
of organization, with full power and authority to own its assets

-2

--------------------------------------------------------------------------------



and conduct its business as presently conducted, is duly qualified as a foreign
company in good standing in all jurisdictions in which the ownership or lease of
its property or the conduct of its business requires such qualification, except
where the failure to be so qualified would not have a material adverse effect on
it, and is conducting its business so as to comply in all material respects with
the applicable statutes, ordinances, rules and regulations of the jurisdictions
in which it is conducting business;


(b) The issuance and sale of the Purchased Notes will be duly authorized by all
necessary corporate action of the Depositor, SFC and the Issuer and, when
executed, authenticated and delivered to and paid for by the Initial Purchasers
in accordance with the terms of this Agreement and the Indenture, the Purchased
Notes will be legal, valid, binding and enforceable obligations of the Issuer,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization and other similar laws of general applicability relating to or
affecting the rights of creditors generally and the application of general
equitable principles (regardless of whether the issue of enforceability is
considered in a proceeding in equity or at law);


(c) The Purchased Notes have been duly and validly executed by the Issuer and
authenticated by the Note Registrar, and delivered by the Note Registrar on
behalf of the Indenture Trustee, to or upon the order of the Depositor, in the
authorized denominations specified by the Depositor, are validly issued and
outstanding and are entitled to the benefits and security afforded by the
Indenture;


(d) The execution, delivery and performance by the Depositor, SFC and the Issuer
of the Operative Agreements and the Side Letters to which it is a party and the
consummation of the transactions contemplated hereby and thereby, and the
issuance and delivery of the Notes, did not and will not conflict with or result
in a breach or violation of any of the terms or provisions of or constitute a
default under, any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which SFC, the Depositor or the Issuer is a party, by
which SFC, the Depositor or the Issuer is bound or to which any of the
properties or assets of SFC, the Depositor or the Issuer or any of their
subsidiaries is subject, which conflict, breach, violation or default would have
a material adverse effect on the business, operations or financial condition of
SFC, the Depositor or the Issuer or SFC’s, the Depositor’s or the Issuer’s
ability to perform its obligations under the Operative Agreements and the Side
Letters to which it is a party, nor will such actions result in any violation of
the provisions of the organizational documents of SFC, the Depositor or the
Issuer or any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over SFC, the Depositor or the
Issuer or any of SFC’s, the Depositor’s or the Issuer’s properties or assets,
which violation would have a material adverse effect on the business, operations
or financial condition of SFC, the Depositor or the Issuer or SFC, the
Depositor’s or the Issuer’s ability to perform its obligations under any of the
Operative Agreements and the Side Letters to which it is a party;


(e) (i) This Agreement and the Side Letters to which it is a party have been
duly authorized, executed and delivered by the Depositor and constitutes a
legal, valid, binding and enforceable obligation of the Depositor, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization and
other similar laws of general applicability relating to or affecting the rights
of creditors generally and the application of general equitable principles
(regardless of whether the issue of enforceability is considered in a proceeding
in equity or at law) and (ii) each Operative Agreement or Side Letter to which
the Depositor or the Issuer is a party was or will be authorized by each such
party and, when such Operative Agreement was fully executed and delivered by the
other parties to such Operative Agreement on the Issuance Date or such Side
Letter on the date thereof, will constitute a legal, valid, binding and
enforceable obligation of such party, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization and other similar laws of
general applicability relating to or affecting the rights of creditors generally
and the application of general equitable principles (regardless of whether the
issue of enforceability is considered in a proceeding in equity or at law);



-3

--------------------------------------------------------------------------------



(f) No consent, approval, authorization, order, registration, license, permit or
qualification of or with any court or governmental agency or body of the United
States or any other jurisdiction is required for the sale of the Purchased Notes
to the Initial Purchaser, or the consummation by the Depositor or SFC of other
transactions contemplated by this Agreement, except such consents, approvals,
authorizations, registrations or qualifications as (a) have been previously
obtained or (b) the failure to obtain would not have a material adverse effect
on the performance by the Depositor or the Issuer of its obligations under, or
the validity or enforceability of, the Operative Agreements to which the
Depositor or the Issuer is a party or, in the case of SFC, upon its ability to
consummate or perform under any of the agreements made by it on the Closing Date
relating to the Mortgage Loans or the Purchased Notes;


(g) Assuming the accuracy of the representations and warranties in Section 4
hereof, none of the Depositor, the Issuer or SFC has offered or sold or
solicited any offer to buy, and will not offer or sell or solicit any offer to
buy, directly or indirectly, any Purchased Notes or any other security in any
manner that would render the issuance and sale of such Purchased Notes, or the
reoffer and resale of such Purchased Notes, a violation of the Securities Act of
1933, as amended (the “1933 Act”);


(h) It is not necessary and will be not be necessary in connection with the
offer, sale and delivery of the Purchased Notes in the manner contemplated by
this Agreement and the Memorandum to register the Purchased Notes under the 1933
Act, assuming the Initial Purchaser has complied with and fulfilled its
obligations hereunder;


(i)
The Indenture is not required to be qualified under the Trust Indenture Act of
1939;



(j) Neither the Depositor nor the Issuer is an “investment company” within the
meaning of such term under the Investment Company Act of 1940 and the rules and
regulations of the Securities and Exchange Commission thereunder (the “1940
Act”). The Issuer has relied on an exclusion or exemption from the definition of
“investment company” under the 1940 Act other than the exclusions contained in
Section 3(c)(1) and Section 3(c)(7) of the 1940 Act;


(k) On the Issuance Date, the representations and warranties made by the
Depositor in the Mortgage Loan Purchase Agreement and in the Trust Agreement
were true and correct;


(l) As of [ ], 201_ (the “Statistical Calculation Date”), the Mortgage Loans
conformed in all material respects to the descriptions thereof contained in the
Memorandum;


(m) As of the date hereof and as of the Closing Date, no event has occurred that
constitutes an event of default under any of the Operative Agreements;


(n) At the time of execution and delivery of the Mortgage Loan Purchase
Agreement, the Depositor: (i) had equitable title to the interest in the
Mortgage Loans conveyed by the Sellers, free and clear of any lien, mortgage,
pledge, charge, encumbrance, adverse claim or other security interest
(collectively, “Liens”); (ii) had not assigned to any person (other than the
Trust) any of its right, title or interest in the Mortgage Loans, including the
servicing rights with respect thereto; and (iii) had the power and authority to
transfer its interest in the Mortgage Loans to the Issuer and to sell the
Previously Purchased Notes to [ ]. Upon execution and delivery of the Trust
Agreement by the parties thereto, the Trust acquired clear and marketable title
to the Mortgage Loans, free of any lien or encumbrance, except to the extent
permitted by the Trust Agreement. Upon execution and delivery of this Agreement,
payment by the Initial Purchaser for the Purchased Notes and delivery of the
Purchased Notes to the Initial Purchaser, the Initial Purchaser will acquire
clear and marketable title to the Purchased Notes, free of any lien or
encumbrance, except to the extent permitted by the Indenture;

-4

--------------------------------------------------------------------------------





(o) Any taxes, fees and other governmental charges in connection with the
execution and delivery of the Operative Agreements and the execution, delivery
and issuance of the Purchased Notes required to be paid by the Depositor or the
Issuer were paid at or prior to the Issuance Date;


(p) Neither the Depositor nor the Issuer nor any of its affiliates has entered
into, nor will it enter into, any contractual arrangement with respect to the
distribution of the Purchased Notes except for this Agreement;


(q) The Depositor is the sole owner and holder of each of the Purchased Notes
and owns, or will own as of the Closing Date, each Purchased Note free and clear
of any and all liens, pledges, charges or security interests of any nature
encumbering such Purchased Notes. The Depositor will have full right and
authority to assign and transfer each Purchased Note to the Initial Purchaser,
and either no consent or approval of any other Person is necessary to effect
such assignment or any such consent or approval has previously been obtained;


(r) Neither the Depositor nor the Issuer nor any of its affiliates has received
an order from any federal, state or foreign governmental authority or agency
preventing or suspending the offering of the Purchased Notes or the use of the
Memorandum;


(s) Since the dates as of which information is given in the Memorandum, there
will not have been any material adverse change in the general affairs,
management, financial condition, or results of operations of the Depositor or
the Sellers, otherwise than as set forth in or contemplated by the Memorandum as
supplemented or amended on or before the Closing Date;


(t) As of the date of the Memorandum and as of the Closing Date, the Purchased
Notes and the Operative Agreements will conform in all material respects to the
descriptions thereof contained in the Memorandum;


(u) As of its date, the Marketing Materials (as defined herein) were true and
correct in all material respects; provided, however, that the Depositor makes no
representation and warranty with respect to Initial Purchaser Information or
Derived Information, in each case, as defined herein; as of the date of the
Memorandum and as of the Closing Date, the Marketing Materials will not (i)
contain any untrue statement of material fact or (ii) when taken together with
the Memorandum as a whole, omit to state a material fact necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading; provided, however, that the Depositor makes no
representation or warranty as to the information in the Memorandum that
constitutes Initial Purchaser Information;


(v) As of the date thereof and as of the Closing Date, the Memorandum does not
and will not (i) contain any untrue statement of material fact or (ii) omit to
state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading; provided,
however, that the Depositor makes no representation or warranty as to the
information in the Memorandum set forth in the Initial Purchaser Information;


(w) The Pool Information, as of the date of delivery, did not contain or will
not contain, as applicable, an untrue statement of a material fact or omit to
state a material fact;


(x)    There have been no amendments to the Operative Documents since the
Issuance Date; and



-5

--------------------------------------------------------------------------------



(y) There are no actions, proceedings or investigations pending with respect to
which the Depositor or the Issuer has received service of process before, or, to
the best of SFC’s, the Depositor’s or the Issuer’s knowledge, threatened, by any
court, administrative agency or other tribunal to which SFC, the Depositor or
the Issuer is a party or of which any of its properties is the subject (a) which
if determined adversely to SFC, the Depositor or the Issuer would have a
material adverse effect on the business or financial condition of SFC or the
Depositor or the Issuer, (b) asserting the invalidity of any of the Side
Letters, the Operative Agreements or the Purchased Notes, and (c) which would be
reasonably likely to materially and adversely affect the performance by SFC, the
Depositor or the Issuer of its obligations under, or the validity or
enforceability of, any of the Side Letters, the Operative Agreements or the
Purchased Notes.







-6

--------------------------------------------------------------------------------



SECTION 2. Sale and Delivery to the Initial Purchaser; Closing. On the basis of
the representations and warranties herein contained and subject to the terms and
conditions herein set forth, the Depositor agrees to sell to the Initial
Purchaser, and the Initial Purchaser agrees to purchase from the Depositor, the
Purchased Notes from time to time at a price equal to $[ ] (such price, the
“Purchase Price”). The Depositor also agrees, upon delivery of the Purchase
Price, to transfer or cause the transfer of the [Trust Certificate/Trust
Certificates] to the Initial Purchaser [, along with any rights of the Depositor
to cause an optional termination of the trust pursuant to Section 8.05 of the
Indenture]. The Initial Purchaser hereby agrees to provide an affidavit in the
form of Exhibit A hereto as a condition to the transfer of the [Trust
Certificate/Trust Certificates]. The Depositor hereby agrees to provide or cause
to be provided an affidavit in the form of Exhibit B hereto as a condition to
the transfer of the [Trust Certificate/Trust Certificates].


Delivery of and payment for any Purchased Notes will be made at the office of [
] located at [ ], at such time as the Initial Purchaser and the Depositor shall
agree upon, each such time being herein referred to as the applicable Closing
Date (the “Closing Date”). Delivery of the Purchased Notes shall be made by the
Depositor to the Initial Purchaser for the accounts of the Initial Purchaser
against payment of the Purchase Price in immediately available funds wired to
such bank as may be designated by the Depositor, or paid by such other manner as
may be agreed upon by the Depositor and the Initial Purchaser. The Purchased
Notes so delivered will be initially represented by one or more notes registered
in the name of Cede & Co., the nominee of The Depository Trust Company (“DTC”).
The interests of the beneficial owners of the Purchased Notes will be
represented by book entries on the records of DTC and participating members
thereof.


The parties hereto agree that settlement for all securities sold pursuant to
this Agreement shall take place on the terms set forth herein as permitted under
Rule 15c6-1(d) under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).


SECTION 3. Resale of Purchased Notes. The Initial Purchaser understands that the
Purchased Notes have not been registered under the Securities Act of 1933, as
amended (the “1933 Act”) in reliance upon the exemption provided in Section 4(2)
of the 1933 Act, and it agrees that it will not sell or otherwise transfer any
of the Purchased Notes except upon compliance with the provisions of this
Agreement and the Indenture. The Initial Purchaser represents and warrants that
it will make sales of the Purchased Notes in the United States to institutional
purchasers that the Initial Purchaser reasonably believes are “qualified
institutional buyers” as provided by Rule 144A (“Rule 144A”) of the rules and
regulations promulgated under the 1933 Act and otherwise in compliance with Rule
144A.


In connection with the marketing of the Purchased Notes, the Initial Purchaser
is hereby authorized by the Depositor to disseminate (i) the Memorandum, (ii)
the Mortgage Loan tape and other statistical characteristics regarding the
Mortgage Loans provided by the Depositor to the Initial Purchaser (collectively,
the “Pool Information”), (iii) loan-level data, servicer collection comments and
copies of the mortgage loan documents provided to the Initial Purchaser in
connection with the purchase and marketing of the Purchased Notes, (iv) each of
(a) the SFC Side Letter, (b) the Reserve Account Side Letter, (c) the side
letter agreement dated as of [ ], 2014 between Nationstar Mortgage LLC and the
Initial Purchaser regarding certain servicing matters and (d) the side letter
agreement dated as of [ ], 2014 between the Depositor and the Initial Purchaser
regarding the optional termination rights (with respect to the SMLT 2013-3

-7

--------------------------------------------------------------------------------



Trust only), and (v) any other marketing materials which have been approved by
the Depositor (the items in (ii), (iii), (iv) and (v), taken together, the
“Marketing Materials” and, collectively with the Memorandum, the “Offering
Information”) to prospective investors in accordance with Rule 144A.


SECTION 4. Representations, Warranties and Covenants of the Initial Purchaser.
The Initial Purchaser represents and warrants to, and agrees with, the Depositor
that:


(a) The Initial Purchaser is duly authorized to enter into and has duly executed
and delivered this Agreement. This Agreement constitutes a legal, valid, binding
and enforceable obligation of the Initial Purchaser, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization and
other similar laws of general applicability relating to or affecting the rights
of creditors generally and the application of general equitable principles
(regardless of whether the issue of enforceability is considered in a proceeding
in equity or at law).


(b) The Initial Purchaser understands that the Purchased Notes have not been
registered or qualified under the 1933 Act or the securities laws of any state
and, therefore, cannot be resold unless they are registered or qualified
thereunder or unless an exemption from registration or qualification is
available.


(c) The Initial Purchaser is acquiring the Purchased Notes for its own account
and not with a view to the public offering thereof in violation of the 1933 Act
(subject, nevertheless, to the understanding that disposition of the Initial
Purchaser’s property shall at all times be and remain within the Initial
Purchaser’s control). The Initial Purchaser is a sophisticated institutional
investor having such knowledge and experience in financial and business matters
that it is capable of evaluating the merits and risks of investment in the
Purchased Notes, and is an “accredited investor” within the meaning of Rule
501(a)(1), (2) or (3) of Regulation D promulgated under the 1933 Act.


(d) Subject to Section 5(f) below, the Initial Purchaser shall not solicit any
offer to buy or to sell, or offer to sell, any of the Purchased Notes to any
investor unless (I) (i) the Initial Purchaser has provided to such prospective
investor a copy of the Memorandum, (ii) the Initial Purchaser has provided to
such prospective investor other Marketing Materials approved by the Depositor,
which may consist of a summary information sheet, and the investor agrees to
execute a customary non-reliance acknowledgment letter, or (iii) if such
solicitation or offer is solely to a broker-dealer registered under the Exchange
Act that is approved by the Depositor, such investor agrees to execute a
customary non-reliance acknowledgment letter but no Marketing Materials shall be
required to be provided to such investor by the Initial Purchaser and (II) the
Initial Purchaser reasonably believes such investor is a qualified institutional
buyer (within the meaning of Rule 144A). Prior to the sale of any Purchased
Notes to an investor, the Initial Purchaser shall provide a copy of the
Memorandum (as supplemented, if applicable) to such investor. Notwithstanding
the foregoing, to the extent the Depositor is unwilling to produce an amendment
or supplement to the Memorandum under Section 5(f), the Initial Purchaser shall
be authorized to solicit any offer to buy or to sell, or offer to sell, any of
the Purchased Notes to any investor with any supplements or amendments to the
Memorandum it determines is necessary.


(e) The Initial Purchaser has not and shall not, nor has it authorized or will
it authorize any person to, except in compliance with this Agreement, (a) offer,
pledge, sell, dispose of or otherwise transfer any Purchased Note or any
interest in any Purchased Note to any person in any manner, (b) solicit any
offer to buy or to accept a pledge, disposition or other transfer of any
Purchased Note or any interest in any Purchased Note from any person in any
manner, (c) otherwise approach or negotiate with respect to any Purchased Note
or any interest in any Purchased Note with any person in any manner, (d) engage
in any form of “general solicitation” or “general advertising” (in connection
with the offering or sale of the Purchased Notes in the United States (as those
terms are used under Rule 502(c) of Regulation D) or in any manner

-8

--------------------------------------------------------------------------------



involving a public offering within the meaning of Section 4(2) of the 1933 Act
or (e) take any other action, that (as to any of (a) through (d) above), would
constitute a distribution of any Purchased Note under the 1933 Act, that would
render the disposition of any Purchased Note a violation of Section 5 of the
1933 Act or any state securities law, or that would require registration or
qualification pursuant thereto. The Initial Purchaser will not sell or otherwise
transfer any of the Purchased Notes, except in compliance with the provisions of
the Indenture or this Agreement.


(f) The Initial Purchaser has only communicated or caused to be communicated and
will only communicate or cause to be communicated in the United Kingdom any
invitation or inducement to engage in investment activity (within the meaning of
section 21 of the Financial Services and Markets Act 2000 (the “FSMA”)) received
by it in connection with the issue or sale of any Purchased Notes in
circumstances in which section 21(1) of the FSMA does not apply to the Issuer;


(g) The Initial Purchaser has complied and will comply in all material respects
with all applicable provisions of the FSMA with respect to anything done by it
in relation to the Purchased Notes in, from or otherwise involving the United
Kingdom;


(h) In relation to each Member State of the European Economic Area which has
implemented the Prospectus Directive (each, a “Relevant Member State”), the
Initial Purchaser represents and warrants to, and covenants with, the Seller as
of the date hereof and as of the Closing Date that with effect from and
including the date on which the Prospectus Directive is implemented in that
Relevant Member State (the “Relevant Implementation Date”) it has not made and
will not make an offer of the Notes which are the subject of the offering
contemplated by the Memorandum to the public in that Relevant Member State other
than:


(i) to legal entities which are authorized or regulated to operate in the
financial markets or, if not so authorized or regulated, whose corporate purpose
is solely to invest in securities;


(ii)    to fewer than 100 or, if the Relevant Member State has implemented the
relevant provision of the 2010 PD Amending Directive (as defined below), 150,
natural or legal persons (other than “qualified investors” as defined in the
Prospectus Directive) subject to obtaining the prior consent of the Initial
Purchaser; or (iii)    in any other circumstances falling within Article 3(2) of
the Prospectus Directive.


provided, that no such offer of the Purchased Notes pursuant to clauses (i) to
(iii) above will require the Issuer or the Initial Purchaser to publish a
prospectus pursuant to Article 3 of the Prospectus Directive.


For the purposes of the above provisions, the expression an “offer of the
Purchased Notes to the public” in relation to any Purchased Notes in any
Relevant Member State means the communication in any form and by any means of
sufficient information on the terms of the offer and the Purchased Notes to be
offered so as to enable an investor to decide to purchase or subscribe the
Purchased Notes, as the same may be varied in that Member State by any measure
implementing the Prospectus Directive in that Member State and the expression
“Prospectus Directive” means Directive 2003/71/EC (and amendments thereto,
including Directive 2010/73/EU (the “2010 PD Amending Directive”), if
implemented in the Relevant Member State) and includes any relevant implementing
measure in each Relevant Member State.


SECTION 5. Agreements. The Depositor agrees with the Initial Purchaser that:



-9

--------------------------------------------------------------------------------



(a) The Depositor will furnish the Initial Purchaser with electronic copies of
the Memorandum and the Offering Information as the Initial Purchaser may from
time to time reasonably request.


(b) The Depositor will furnish such information, execute such instruments and
take such actions as may be reasonably requested by the Initial Purchaser to
qualify the Purchased Notes for sale pursuant to an exemption under the state
securities or Blue Sky Laws of any state as the Initial Purchaser may reasonably
designate and to determine the legality of such Purchased Notes for purchase by
institutional investors; provided, however, that the Depositor shall not be
required to qualify to do business in any jurisdiction where it is not qualified
on the date hereof or to take any action which would subject it to general or
unlimited service of process in any jurisdiction in which it is not now subject
to such service of process.


(c) So long as any of the Purchased Notes are outstanding, the Depositor will
use commercially reasonable efforts to cause the Master Servicer or the Paying
Agent, as applicable, to furnish to the Initial Purchaser (and any subsequent
beneficial owner or potential transferee of a Purchased Note) (i) copies of the
annual independent public accountants’ servicing report furnished to the Master
Servicer pursuant to the Securitization Servicing Agreement, (ii) any
information required to be delivered to prospective transferees in accordance
with Rule 144A and (iii) within a reasonable time after the end of each calendar
year, such information as is reasonably necessary to assist such Noteholder in
preparing federal income tax returns.


(d) Subject to Section 5(f) below, prior to the resale by the Initial Purchaser
of any Purchased Notes, the Depositor will provide the Initial Purchaser with
the Memorandum (as supplemented, if applicable) [or, if approved under Section
4(d), the approved Marketing Materials].


(e) The Depositor authorizes the Initial Purchaser to deliver to prospective
investors copies of the Operative Agreements, the Marketing Materials and the
Memorandum.


(f) If, any time prior to the first date on which the optional termination for
the Trust may be exercised as set forth on Schedule I attached hereto [6 months,
after the first date on which the optional termination for the 2011-1 Trust may
be exercised], any event occurs as a result of which the Initial Purchaser has
determined that the Memorandum as then amended or supplemented would contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, upon the request of the Initial Purchaser,
the Depositor shall prepare and furnish to the Initial Purchaser updated
information as to itself, Springleaf Finance Corporation and the Sellers,
subject to prior review by the Initial Purchaser as provided in this Section
5(g) hereof, to permit the Initial Purchaser to amend or supplement the
Memorandum in order to correct such statement or omission identified by the
Initial Purchaser; provided, however, (i) the Depositor shall be entitled to
review and approve the Memorandum as updated by the Initial Purchaser, (ii) the
Initial Purchaser shall be responsible for paying any reasonable out-of-pocket
costs of the Depositor in conducting such review and (iii) the Initial Purchaser
may not update the Memorandum more than once following the Closing Date.


(g) The Depositor will not prepare any amendment or supplement to the Memorandum
unless the Depositor has furnished to the Initial Purchaser a copy for review
prior to distribution thereof to any Person and shall not distribute any such
proposed amendment or supplement to which the Initial Purchaser reasonably
objects in writing after being timely furnished in advance a copy thereof.


(h) On the Closing Date, the Depositor will furnish the Initial Purchaser with
the following documents:



-10

--------------------------------------------------------------------------------



(1) A signed agreed-upon procedures letter from the Depositor’s accountants
substantially in the form and substance of the draft to which the Initial
Purchaser has agreed, concerning information relating to the Purchased Notes,
the Mortgage Loans, and/or such other statistical information in the Memorandum
as the Initial Purchaser may have reasonably requested; provided, that the
Initial Purchaser will have executed an acknowledgment with respect to such
accountants’ letter.


(2) A signed negative assurance letter from Dentons US LLP, counsel for the
Depositor (“Dentons”), dated as of the date of the Memorandum and as of the
Closing Date, in form and substance reasonably satisfactory to the Initial
Purchaser and its counsel, relating to the Memorandum.


SECTION 6. Payment of Expenses. The Depositor will be responsible for, and shall
pay, all costs and expenses incident to the performance of its obligations under
this Agreement including, without limitation, those related to: (i) the
preparation, printing, registration, issuance and delivery of the Purchased
Notes to the Initial Purchaser, (ii) the fees and disbursements of the
Depositor’s and Initial Purchaser’s counsel; (iii) the preparation, reproduction
and delivery to the Initial Purchaser of copies of the Memorandum and all
amendments and supplements thereto or of any supplemental offering material,
(iv) the reproduction and delivery to the Initial Purchaser, in such quantities
as the Initial Purchaser may reasonably request, of copies of the Operative
Agreements, (v) the costs of accountants and (vi) the costs of any due diligence
vendor.


SECTION 7. Conditions of the Obligations of the Initial Purchaser. The
obligations of the Initial Purchaser to purchase the Purchased Notes shall be
subject to the accuracy of the representations and warranties of the Depositor
in this Agreement as of the date hereof and as of the Closing Date, to the
accuracy of the statements of officers of the Depositor made in certificates
delivered pursuant to the provisions of this Agreement, to the performance by
the Depositor of its obligations under this Agreement and to the following
additional conditions precedent:


(a) As of the Closing Date, the Purchased Notes will conform in all material
respects to the description thereof contained in the Memorandum.


(b) The Depositor will cause the [Trust Certificate/Trust Certificates] issued
pursuant to the Trust Agreement to be delivered to the Initial Purchaser with
applicable transfer documentation from the transferor of the Trust Certificates.


(c) Since the dates as of which information is given in the Memorandum, as
amended or supplemented, there has not occurred any material adverse change, or
any development involving a prospective material adverse change, in or affecting
particularly the business, assets financial position or results of operations of
the Depositor, the Primary Servicer, the Servicers, the Subservicer, SFC or the
Issuer that materially impairs the investment quality of the Purchased Notes or
makes it, in the judgment of the Initial Purchaser, impracticable or inadvisable
to proceed with the purchase or sale of the Purchased Notes on the terms and in
the manner contemplated in the Memorandum.


(d) Subsequent to the execution and delivery of this Agreement, there shall not
have occurred any of the following: (i) any domestic or international event or
act or occurrence has materially disrupted, or in the judgment of the Initial
Purchaser will in the immediate future materially disrupt, securities markets;
or (ii) trading on the New York Stock Exchange or the over-the-counter market
shall have been suspended, or minimum or maximum prices for trading shall have
been fixed, or maximum ranges for prices for securities shall have been required
on the New York Stock Exchange by such market or by order of the Securities and
Exchange Commission or any other governmental authority having jurisdiction; or
(iii) the

-11

--------------------------------------------------------------------------------



United States shall have become engaged in hostilities, there shall have been an
escalation of hostilities involving the United States or there shall have been a
declaration of a national emergency or war by the United States or there occurs
any other substantial national or international calamity or emergency; or (iv) a
banking moratorium has been declared by a state or Federal authority, or if a
banking moratorium in foreign exchange trading by major international banks or
persons has been declared; or (v) any new restriction materially and adversely
affecting the distribution of the Purchased Notes shall have become effective;
or (vi) a change in the market for securities in general or in political,
financial or economic conditions (or the effect of international conditions on
the financial markets of the United States shall be such) as in the reasonable
judgment of the Initial Purchaser would be so materially adverse as to make it
inadvisable to proceed with the offering, sale and delivery of the Purchased
Notes.


(e) Dentons shall have furnished to the Initial Purchaser opinions, dated the
Closing Date, as the Initial Purchaser may reasonably request, in form and
substance satisfactory to the Initial Purchaser.


(f) The Initial Purchaser shall have received from each of Dentons and Bingham
McCutchen LLP, a letter, in form and substance satisfactory to the Initial
Purchaser, providing negative assurance with respect to the Memorandum as of its
date and as of the Closing Date.


(g) The Initial Purchaser shall have received an officer’s certificate or
certificates (as the Initial Purchaser may request) signed by the President, any
Vice President, Treasurer or any Assistant Treasurer of each Seller and the
Depositor, dated as of the Closing Date, in which such officers, to the best of
their knowledge after reasonable investigation, shall state that with respect to
each such party, as applicable, (i) the representations and warranties of such
party in this Agreement or in any applicable Operative Agreements are true and
correct in all material respects as of the date hereof and as of the date of the
applicable Operative Agreement (other than representation and warranties with
respect to the individual Mortgage Loans set forth in the Mortgage Loan Purchase
Agreement) and with respect to the individual representations and warranties
with respect to the individual Mortgage Loans, except with respect to certain
delinquent taxes for which advances have been made as of the date hereof, such
representations and warranties were true and correct in all material respects as
of the Issuance Date; (ii) such party has complied with all agreements and
satisfied all conditions on its part to be complied with or satisfied at or
prior to the Closing Date; (iii) solely with respect to the Depositor, the
information contained in the Memorandum relating to the Sellers and the
Depositor, as applicable, and relating to the Mortgage Loans, is true and
accurate in all material respects and nothing has come to his or her attention
that would lead such officer to believe that the Memorandum contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements made therein not misleading; (iv) subsequent to the respective
dates as of which information is given in the Memorandum, and except as
otherwise set forth in or contemplated by the Memorandum, there has not been any
material adverse change in the general affairs, capitalization, financial
condition or results of operations of such party, (v) subsequent to the Issuance
Date, there have been no amendments to the Operative Agreements or their related
exhibits, (vi) except as otherwise stated in the Memorandum, there are no
material actions, suits or proceedings pending before any court or governmental
agency, authority or body or, to their knowledge, threatened, affecting such
party or the transactions contemplated by this Agreement or the transactions set
forth under the Trust Agreement and/or the Indenture, and (vii) that the Sellers
and the Depositor, as applicable, has complied, in all material respects, with
all of its obligations under the Operative Agreements, including any exhibits
thereto, since Issuance Date.


(h) The Depositor shall have delivered to the Initial Purchaser the most recent
certificates of compliance and independent auditor and accounting reports
delivered by each of the parties to the Securitization Servicing Agreement
required to deliver such certificates thereunder.



-12

--------------------------------------------------------------------------------



(i) The Initial Purchaser shall have conducted customary underwriter’s diligence
that it determines, in its sole discretion, is necessary for its purchase of the
Purchased Notes, and be satisfied, in its sole discretion, with the results of
such diligence including “know your client” diligence with respect to any
related transaction parties.


(j)    On or prior to the Closing Date, the Depositor shall have furnished to
the Initial Purchaser such further information, certificates, legal opinions and
documents as the Initial Purchaser may reasonably request, including but not
limited to any financing statement and related continuation statements filed
with respect to the Indenture.


If any condition specified in this Section 7 shall not have been fulfilled when
and as required to be fulfilled, this Agreement may be terminated by the Initial
Purchaser by notice to the Depositor at any time at or prior to the Closing
Date, and such termination shall be without liability of any party to any other
party, and except that Sections 8, 9 and 12 shall survive any such termination
and remain in full force and effect. The Initial Purchaser may in its sole
discretion waive compliance with any conditions to the obligations of the
Initial Purchaser hereunder.


SECTION 8. Indemnification and Contribution.


(a) The Depositor shall indemnify and hold harmless the Initial Purchaser, each
of its directors, officers and each Person, if any, that controls the Initial
Purchaser within the meaning of either the 1933 Act or the Exchange Act, against
any and all losses, claims, expenses, damages, penalties, fines, forfeitures or
liabilities to which such party or any such director, officer or controlling
Person may become subject, under the 1933 Act, the Exchange Act or otherwise, to
the extent that such losses, claims, expenses, damages, penalties, fines,
forfeitures or liabilities (or actions in respect thereof) arise out of or are
based upon (x) the holding of, or investment in, the Purchased Notes by the
Depositor or any of its affiliates prior to the Closing Date, (y) any untrue
statement or alleged untrue statement of any material fact contained in the
Memorandum, or in any amendment or supplement thereto, or the omission or
alleged omission to state therein a material fact necessary to make the
statements made therein, in light of the circumstances under which they were
made, not misleading, or (z) any untrue statement or alleged untrue statement of
a material fact contained in the Pool Information or the Marketing Materials and
which, when taken together with the Memorandum as a whole, contains any omission
or alleged omission to state therein a material fact necessary to make the
statements made therein, in light of the circumstances under which they were
made, not misleading; and will reimburse the Initial Purchaser and each such
director, officer or controlling Person for any legal or other expenses
reasonably incurred by the Initial Purchaser and such director, officer or
controlling Person in connection with investigating or defending any such loss,
claim, expense, damage, liability, penalty, fine, forfeiture or action;
provided, however, that the Depositor will not be liable in any such case to the
extent that any such loss, claim, expense, damage, liability, penalty, fine,
forfeiture or action arises out of or is based upon an untrue statement or
omission, or alleged untrue statement or omission, made in any of such documents
in reliance upon and in conformity with (A) the Initial Purchaser Information or
(B) any information (other than Offering Information or information contained in
Offering Information) regarding the Purchased Notes or the Mortgage Loans which
is calculated by the Initial Purchaser and is disseminated by the Initial
Purchaser to a potential investor (such information, “Derived Information”),
except in the case of this clause (B) to the extent that any untrue statement or
alleged untrue statement results (or is alleged to have resulted) from a
material error in the Pool Information which error was not superseded or
corrected by the delivery to the Initial Purchaser of corrected written or
electronic information, or for which the Depositor did not provide timely
written notice of such error to the Initial Purchaser (any such uncorrected Pool
Information, a “Pool Error”); provided, further, that no indemnity shall be
provided under this Section 8(a) for any error contained in the Offering
Information that was superseded or corrected by the delivery to the Initial
Purchaser of corrected written or electronic information prior to the first sale
of the applicable

-13

--------------------------------------------------------------------------------



Purchased Notes by the Initial Purchaser, or for which the Depositor provided
written notice of such error to the Initial Purchaser prior to the first sale of
the applicable Purchased Notes by the Initial Purchaser and the Initial
Purchaser failed to correct such error. The Depositor’s liability under this
Section 8(a) shall be in addition to any other liability that the Depositor may
otherwise have.


(b) The Initial Purchaser shall indemnify and hold harmless the Depositor, its
directors and officers, and each Person, if any, that controls the Depositor
within the meaning of either the 1933 Act or the Exchange Act, against any and
all losses, claims, expenses, damages, penalties, fines, forfeitures or
liabilities to which the Depositor or any such director, officer or controlling
Person may become subject, under the 1933 Act, the Exchange Act or otherwise, to
the extent that such losses, claims, expenses, damages, penalties, fines,
forfeitures or liabilities (or actions in respect thereof) arise out of or are
based upon any untrue statement or alleged untrue statement of any material fact
contained in, or any omission or alleged omission to state therein a material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading in (i) the Initial
Purchaser Information or (ii) any Derived Information disseminated by the
Initial Purchaser except in the case of this clause (ii) to the extent that any
untrue statement or alleged untrue statement results (or is alleged to have
resulted) from a Pool Error; and shall reimburse the Depositor and each such
director, officer or controlling Person for any legal or other expenses
reasonably incurred by the Depositor or such director, officer or controlling
Person in connection with investigating or defending any such loss, claim,
expense, damage, liability or action; provided, that the Initial Purchaser shall
not be obligated to so indemnify and hold harmless to the extent such
liabilities are caused by a misstatement or omission resulting from an error or
omission in the Offering Information which was not corrected by information
subsequently supplied by the Depositor to the Initial Purchaser within a
reasonable period of time prior to the first sale of the related Purchased
Notes. The Initial Purchaser’s liability under this Section 8(b) shall be in
addition to any other liability that the Initial Purchaser may otherwise have.


(c) If the indemnification provided for in this Section 8 shall for any reason
be unavailable to an indemnified party under this Section 8, then the party
which would otherwise be obligated to indemnify with respect thereto, on the one
hand, and the parties which would otherwise be entitled to be indemnified, on
the other hand, shall contribute to the aggregate losses, liabilities, claims,
damages, penalties, fines, forfeitures and expenses of the nature contemplated
herein and incurred by the parties hereto in such proportions that are
appropriate to reflect the relative benefit to the Depositor or SFC, on the one
hand, and the Initial Purchaser, on the other hand, from the issuance and sale
of the applicable Purchased Notes or, if such allocation is not permitted by a
court of competent jurisdiction, then on a basis appropriate to also recognize
the relative fault of the Depositor or SFC and the Initial Purchaser in
connection with the applicable misstatements or omissions as well as any other
relevant equitable considerations, which may include the Depositor’s, SFC’s and
the Initial Purchaser’s relative knowledge and access to information concerning
the matter with respect to which the claim was asserted, the opportunity to
correct and prevent any statement or omission, and any other equitable
considerations appropriate under the circumstances; provided, however, that the
total contribution of the Initial Purchaser shall not exceed the excess, if any,
of the aggregate price the Initial Purchaser sells the Purchased Notes to
third-party investors over the Purchase Price paid by the Initial Purchaser to
the Depositor. The relative benefits received by the Depositor or SFC on the one
hand and the Initial Purchaser on the other hand in connection with the offering
of the Purchased Notes shall be deemed to be in the same respective proportions
as the net proceeds from the offering of the Purchased Notes (before deducting
expenses) received by the Depositor and SFC and the excess, if any, of the
aggregate price the Initial Purchaser sells the Purchased Notes to the third
party investors over the Purchase Price received by the Initial Purchaser with
respect to such Purchased Notes. Notwithstanding the foregoing, no Person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) shall be entitled to contribution from any Person that was not guilty of
such fraudulent misrepresentation. For purposes of this Section 8, each officer
and director of a party to this Agreement and each Person, if any, that

-14

--------------------------------------------------------------------------------



controls a party to this Agreement within the meaning of Section 15 of the 1933
Act shall have the same rights to contribution as such party.


(d) SFC agrees with each indemnified party, for the sole and exclusive benefit
of such indemnified party and not for the benefit of any assignee thereof or any
other person or persons dealing with such indemnified party, to indemnify and
hold harmless such indemnified person against any failure by the Depositor to
perform its obligations pursuant to Section 8(a) or (c) under this Agreement.
SFC agrees that there are no conditions precedent to its obligations hereunder
other than the failure of the Depositor to perform its obligations pursuant to
Section 8(a) or (c) within ten (10) Business Days of written demand therefor.


(e) Promptly after receipt by an indemnified party under this Section 8 of
notice of any claim or the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party (or if a claim for contribution is to be made against another party) under
this Section 8 hereof, notify the indemnifying party (or other contributing
party) in writing of the claim or the commencement thereof; but the omission to
so notify the indemnifying party (or other contributing party) shall not relieve
it from any liability it may have to any indemnified party (or to the party
requesting contribution) otherwise than under this Section 8, except to the
extent that it has been materially prejudiced by such failure. In case any such
action is brought against any indemnified party and it notifies the indemnifying
party of the commencement thereof, the indemnifying party shall be entitled to
participate therein and, to the extent that, by written notice delivered to each
indemnified party promptly after receiving the aforesaid notice from an
indemnified party, the indemnifying party elects to assume the defense thereof,
it may participate (jointly with any other indemnifying party similarly
notified) with counsel satisfactory to each indemnified party; provided,
however, that if the defendants in any such action include both an indemnified
party and the indemnifying party and the indemnified party or parties shall
reasonably have concluded that there may be legal defenses available to it or
them and/or other indemnified parties that are different from or additional to
those available to the indemnifying party, the indemnified party or parties
shall have the right to select separate counsel to assert such legal defenses
and to otherwise participate in the defense of such action on behalf of such
indemnified party or parties. Upon receipt of notice from the indemnifying party
to such indemnified party of its election so to assume the defense of such
action and approval by the indemnified party of such counsel, the indemnifying
party shall not be liable to such indemnified party under this paragraph for
fees of separate counsel, unless (i) such indemnified party shall have employed
separate counsel (plus any local counsel) in connection with the assertion of
legal defenses in accordance with the proviso to the immediately preceding
sentence, (ii) the indemnifying party shall not have employed counsel
satisfactory to such indemnified party to represent such indemnified party
within a reasonable time after notice of commencement of the action or (iii)
such indemnifying party shall have authorized the employment of counsel for such
indemnified party at the expense of the indemnifying party. The indemnifying
party shall not be liable for any settlement of any proceeding effected without
its written consent, which consent shall not be unreasonably withheld, but if
settled with such consent or if there shall be a final judgment against the
indemnified party, the indemnifying party agrees to indemnify the indemnified
party from and against any loss or liability by reason of such settlement or
judgment. In no event shall any indemnifying party be liable for the fees and
expenses of more than one counsel (in addition to any local counsel) separate
from its own counsel for all indemnified parties in connection with any one
action or separate but similar or related actions in the same jurisdiction
arising out of the same general allegations or circumstances. No indemnifying
party shall, without prior written consent of the indemnified party, effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought thereunder by such indemnified party, unless such settlement (i) does not
include a statement as to or admission of, fault, culpability or a failure to
act by or on behalf of any such indemnified party, and (ii) includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding.



-15

--------------------------------------------------------------------------------



SECTION 9. No Fiduciary Duty. Each of the Depositor and SFC acknowledges and
agrees that the Initial Purchaser is acting solely in the capacity of an arm’s
length contractual counterparty to the Depositor and SFC with respect to the
offering of the Purchased Notes (including in connection with determining the
terms of the offering) and not as a financial advisor or a fiduciary to, or an
agent of, the Depositor, SFC or any other person. In addition, the Initial
Purchaser is not advising the Depositor, SFC or any other person as to any
legal, tax, investment, accounting or regulatory matters in any jurisdiction.
Each of the Depositor and SFC shall consult with its own advisors concerning
such matters, and the Initial Purchaser shall have no responsibility or
liability to the Depositor or SFC with respect thereto. Any review by the
Initial Purchaser of the Depositor, of SFC and of the transactions contemplated
hereby or other matters relating to such transactions will be performed solely
for the benefit of the Initial Purchaser and shall not be on behalf of the
Depositor or SFC.


In addition, each of the Depositor and SFC acknowledges and agrees that the
Initial Purchaser and its affiliates may engage in sales of the Purchased Notes,
financing arrangements or other services with parties whose interests may
conflict with the interests of the Depositor, SFC and any of their affiliates.
Each of the Depositor and SFC acknowledges and agrees that the Initial Purchaser
has no obligation to notify the Depositor, SFC or any of their affiliates or to
disengage in any such transactions, financing arrangements or services, and that
the Initial Purchaser shall have no responsibility or liability to the
Depositor, SFC or any of their affiliates with respect thereto.


SECTION 10. Representations, Warranties, Covenants and Indemnities to Survive
Delivery. All representations, warranties, covenants and indemnities contained
in this Agreement shall remain operative and in full force and effect,
regardless of any investigation made by or on behalf of the Initial Purchaser or
controlling Person, or by or on behalf of the Depositor, and shall survive
delivery of any Purchased Notes to the Initial Purchaser or termination or
cancellation of this Agreement.


SECTION 11. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted by
any standard form of written telecommunication and shall be deemed to take
effect at the time of receipt thereof. Notices to the Initial Purchaser shall be
directed to the address set forth on the first page hereof. Notices to the
Depositor shall be directed to it at 601 N.W. Second Street, Evansville, Indiana
47708, Attention: Treasurer.


SECTION 12. Parties. This Agreement shall inure to the benefit of and be binding
upon the Initial Purchaser, the Depositor, and the controlling Persons referred
to in Section 8 hereof and their respective successors.


SECTION 13. Governing Law: Submission to Jurisdiction: Waiver of Jury Trial.
This Agreement and the Purchased Notes shall be construed in accordance with the
internal laws of the State of New York applicable to agreements made and to be
performed in said State, and the obligations, rights and remedies of the parties
hereunder shall be determined in accordance with such laws.


The parties hereto hereby submit to the jurisdiction of the United States
District Court for the Southern District of New York and any court in the State
of New York located in the City and County of New York, and any appellate court
from any thereof, in any action, suit or proceeding brought against it or in
connection with this Agreement or any of the related documents or the
transactions contemplated hereunder or for recognition or enforcement of any
judgment, and the parties hereto hereby agree that all claims in respect of any
such action or proceeding may be heard or determined in New York State court or,
to the extent permitted by law, in such federal court.



-16

--------------------------------------------------------------------------------



The parties hereto hereby irrevocably waive, to the fullest extent permitted by
law, any and all rights to trial by jury in any legal proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby.


* * * * * * *

-17

--------------------------------------------------------------------------------



If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us a counterpart hereof, whereupon this instrument
along with all counterparts will become a binding agreement between the
Depositor and the Initial Purchaser in accordance with its terms.


Very truly yours,


[    ] STREET FUNDING LLC






By:      Name:
Title:


The foregoing Agreement is hereby confirmed and accepted as of the date first
above written:


CREDIT SUISSE SECURITIES (USA) LLC, as Initial Purchaser






By:      Name:
Title:


Solely for the purposes of Section 8(d) and Section 9 hereof, SPRINGLEAF FINANCE
CORPORATION


By:      Name:
Title:






cc:


New Residential Investment Corp.
1345 Avenue of the Americas, 46th Floor
New York, New York 10105




Merrill Lynch, Pierce, Fenner & Smith Incorporated
One Bryant Park, 11th Floor
New York, New York 10036






--------------------------------------------------------------------------------



EXHIBIT B


FORM OF SPRINGLEAF SIDE LETTER






--------------------------------------------------------------------------------



EXECUTION COPY




SPRINGLEAF LETTERHEAD








August 6, 2014








Credit Suisse Securities (USA) LLC Eleven Madison Avenue, 4th Floor New York,
New York 10010


Re: Understanding of the Parties with Respect to the Cooperation and Consent of
Springleaf With Respect to the Holders of Certain Securities and Proposed
Transaction(s)
Ladies and Gentlemen:


This letter agreement (the “Letter Agreement”) sets forth additional agreements
between Springleaf Finance Corporation (“SFC”) and Credit Suisse Securities
(USA) LLC (“Credit Suisse”) with respect to the intention of SFC to sell, and
Credit Suisse to purchase, on or about August 29, 2014 (the “Settlement Date”),
pursuant to the terms of one or more note purchase agreements, the class
principal balance or notional amount of the notes owned by Springleaf (the
“Notes”), take possession of the trust certificates (the “Trust Certificates”
and collectively, the “Securities”) in the percentages set forth on Schedule I
attached hereto previously issued by each of the corresponding trusts set forth
on Schedule I (each, a “Trust” and collectively, the “Trusts”). For purposes of
this Letter Agreement, Credit Suisse, and together with any successor third
party investors in the SMLT 2013-3 Call Rights (as defined herein) and any
classes of Securities designated as participating securities (the “Participating
Securities”) set forth on Schedule I attached hereto, the “Security Holders”.
For the avoidance of doubt, if Credit Suisse is no longer the holder of any
Participating Securities of a Trust, it will have no further rights or
obligations with respect to such Trust or under this Letter Agreement.


Each of (i) the depositors listed on Schedule I (each, a “Depositor” and
collectively, the “Depositors”) and (ii) SFC (together with the Depositors,
“Springleaf”) are, in various capacities, key transaction parties to the
securitization transactions listed on Schedule I related to each applicable
Trust (each, a “Securitization” and collectively, the “Securitizations”). Wells
Fargo Bank, N.A. is a key transaction party in its capacities as master
servicer, paying agent, note registrar and custodian (“Wells Fargo”) in each of
the Securitizations. U.S. Bank National Association is also a key transaction
party in its capacity as indenture trustee (“USB”) to each of the Trusts.
Finally, Wilmington Trust, National Association, is a key transaction party in
its capacity as owner trustee (“Wilmington Trust” and together with Springleaf,
Wells Fargo and USB, the “Transaction Parties”) of each of the Trusts. In each
Securitization, certain of the Transaction Parties entered into certain
agreement governing such Securitization, including (i) a trust agreement (each,
a “Trust Agreement”) among the applicable Depositor, Wells Fargo and Wilmington
Trust, (ii) an indenture (each, an “Indenture”) among the applicable Trust,
Wells Fargo and USB, (iii) a securitization servicing agreement (each, a
“Securitization Servicing Agreement”) among SFC, the applicable Trust, Wells
Fargo and USB, and (iv) a mortgage loan purchase agreement (the “Mortgage Loan
Purchase Agreement”) among the Sellers and



--------------------------------------------------------------------------------



the related Depositor, all dated as of the related Closing Date. Capitalized
terms used but not defined herein have the meanings ascribed to them in the
applicable Indenture.


The Security Holders desire to have the ability to cause a termination of each
Trust on the earlier of (1) any Payment Date on or after the earlier to occur of
(i) the Payment Date on which the aggregate Note Amount of the Offered Notes
issued by the related Trust is reduced to 25% or less of the aggregate Initial
Note Amount of the Notes issued by such Trust and (ii) the Payment Date
occurring in the corresponding month set forth on Schedule I, or (2) the date on
which the Security Holders have acquired consent of 100% of the holders of the
securities issued by the related Trust to collapse such Trust (each such event,
a “Trust Collapse”). Furthermore, the Security Holders desire the ability to
exercise rights over certain servicing- related activities with respect to the
Mortgage Loans in each Securitization (x) through ownership of the related
Securities issued by each Trust or (y) with the cooperation of Springleaf under
clauses (5), (6), (7) and (8) of Section I of this Letter Agreement from the
Settlement Date through and including the date on which the Security Holders
collapse the related Trust.


Various Transaction Parties, including Springleaf, will be asked to cooperate
with the Security Holders to prepare or provide certain documents and the
execution of certain other related documents, as further described herein.
Credit Suisse desires confirmation of Springleaf’s agreement to cooperate with
the Security Holders and Springleaf acknowledges and agrees that such
cooperation by Springleaf is an integral and crucial component of the Security
Holders’ willingness to purchase the Notes and accept transfer of the Trust
Certificates; therefore, as provided herein, Springleaf agrees that the rights
of a Security Holder set forth in clauses (1), (2), (4), (5), (6), (7), (8), (9)
and (10) of Section I of this Letter Agreement are automatically assigned to any
successor Security Holder without the consent of Springleaf (but with prior
written notice to Springleaf from such successor Security Holder) in conjunction
with a sale of the Notes or a transfer of the Trust Certificates.


SECTION I.    Reserve Account Side Letters; Depositor Side Letter; Foreclosure
Rights; Certain Actions. It is hereby agreed between Springleaf and Credit
Suisse, as follows:


1.
On or prior to the Settlement Date, SFC shall have caused each Depositor,
pursuant to a side letter to be entered into prior to the Settlement Date among
such Depositor, SFC and Credit Suisse (each, a “Reserve Account Side Letter”),
and acknowledged by Wells Fargo in its capacity as paying agent and U.S. Bank in
its capacity as indenture trustee, pursuant to which each Depositor shall sell
and transfer to Credit Suisse or its designee all of such Depositor’s rights,
title and interest in and to any amounts due to such Depositor with respect to
amounts remaining on deposit in the applicable Reserve Account pursuant to
Section 3.01(d)(ii) of the applicable Indenture (the “Depositor Reserve Account
Rights”). Such Depositor Reserve Account Rights with respect to any Trust may be
assignable by Credit Suisse. Credit Suisse’s obligation to purchase the
interests in the Reserve Accounts shall be conditioned upon SFC’s agreeing to
offer financing to one third party investor designated by Credit Suisse for the
Reserve Accounts purchased by such investor on the terms set forth in the form
of loan and security agreement attached as Exhibit A hereto; provided, that, the
aggregate amount of such financing by SFC shall not exceed $70 million. If SFC
determines in its sole discretion that such investor is not a creditworthy
counterparty, SFC shall, upon request of Credit Suisse, provide such financing
on a recourse basis to Credit Suisse, or a broker-dealer registered under the
Securities Exchange Act of 1934, as amended, reasonably acceptable to SFC, as
intermediary.




2

--------------------------------------------------------------------------------



2.
SFC acknowledges and agrees that after the Settlement Date the owner of the
Depositor Reserve Account Rights for each Trust shall have any right to direct
the investment of amounts on deposit in the related Reserve Account and shall be
responsible for covering any losses due to the investment of such amount and
such owner shall communicate all investment instructions to the Paying Agent.



3.
With respect to Springleaf Mortgage Loan Trust 2013-3, (i) Credit Suisse agrees
to replace or cause the Security Holders to replace the members of the Board (as
such term is defined in the related Trust Agreement) within ten (10) Business
Days of the Settlement Date and (ii) SFC shall cause Nineteenth Street Funding,
LLC, in its capacity as the Depositor, to enter into a side letter with Credit
Suisse or its designee, on the terms set forth on Exhibit B hereto, to sell and
transfer to Credit Suisse all of its rights and obligations as Terminating Party
under Sections 8.05 and 8.06 of the related Indenture (the “SMLT 2013-3 Call
Rights”) and such transfer shall be acknowledged by the Paying Agent and the
Indenture Trustee. Notwithstanding anything to the contrary contained in this
Letter Agreement, Credit Suisse shall have the ability to transfer the
obligations under this paragraph to a successor holder of the optional
termination right for the Springleaf Mortgage Loan Trust 2013-3.



4.
If the Security Holders elect to pursue a Trust Collapse under clause (2) in the
definition in the third paragraph of this Letter Agreement, SFC shall cooperate
and provide reasonable assistance, and shall cause the related Depositor and any
affiliates to cooperate and provide reasonable assistance, in such Trust
Collapse, including but not limited to, entering into amendments of the Basic
Documents and providing consent when necessary or required to effectuate a Trust
Collapse; provided, that (i) the Security Holders shall be responsible for any
reasonable out-of-pocket expenses incurred by SFC, the related Depositor and any
affiliates in connection with such Trust Collapse and (ii) in connection with
any amendment of any Basic Document, the Security Holders shall provide SFC and
the related Depositor with an opinion of counsel reasonably acceptable to SFC
that such amendment is permitted pursuant to the terms of such Basic Document.



5.
Springleaf hereby accepts and acknowledges that after the purchase of the
Securities on the Settlement Date the Security Holders shall be the Subordinate
Holder (as such term is defined in Section 3.31 of the related Securitization
Servicing Agreement) for each Trust. From the date hereof until the Settlement
Date, Springleaf covenants that it shall not exercise any rights as a
Subordinate Holder without the prior written consent of Credit Suisse.
Springleaf hereby acknowledges and represents that prior to the Settlement Date
(i) no prior Subordinate Holder has breached its obligation to purchase a
Mortgage Loan as required by the related Securitization Servicing Agreement,
(ii) no notice has been provided to any previous Subordinate Holder for failure
to purchase a Mortgage Loan under the related Securitization Servicing Agreement
and (iii) no action has occurred or failed to occur that would impair or impede,
in any way, the Security Holders, in their capacity as Subordinate Holder for
each Trust, from exercising any of the rights set forth in Section 3.31 of each
Securitization Servicing Agreement.



6.
From the date hereof through the Settlement Date, SFC hereby agrees that it
shall not exercise (and will cause any Subservicer or successor servicer from
exercising) the ability granted pursuant to Section 3.01(b) of the
Securitization Servicing Agreement to sell (or cause the related Servicer or
Subservicer to sell) Mortgage Loans in default to unaffiliated third-party
investors in the secondary whole loan market without providing the Security


3

--------------------------------------------------------------------------------



Holders with the right to match the highest bid price received by SFC (or any
Subservicer or successor servicer) and purchase such Mortgage Loan from the
related Trust for their own account.


7.
SFC and the Depositors each hereby agree not to consent to any amendment of any
Basic Document or to take any actions that would materially adversely affect the
rights of the Security Holders under any of the Basic Documents without (i) the
prior written consent of Credit Suisse prior to the Settlement Date or (ii) the
prior written consent of the majority of the Security Holders on and after the
Settlement Date.



8.
SFC shall not consent, except as required by the Basic Documents for a transfer,
to any transfer of servicing with respect to the Mortgage Loans in any Trust
other than to SFC or Nationstar Mortgage Company, LLC (“Nationstar”) without the
prior consent of (i) Credit Suisse prior to the Settlement Date or (ii) the
majority of the Security Holders on and after the Settlement Date.



9.
SFC agrees that it shall enter into a separate side letter agreement with no
more than two (2) Security Holders or their affiliates identified by Credit
Suisse (in the form attached hereto as Exhibit C) with respect to certain
representations and warranties made by SFC in the Securitizations regarding the
Mortgage Loans.



10.
SFC agrees that it shall continue to perform the duties and have all obligations
with respect to the administration of each Trust (other than Springleaf Mortgage
Loan Trust 2013-3) as set forth in Section 11.13 of the related Trust Agreement.
To the extent a Security Holder directly incurs any expense or liability in
acting as a Majority Certificateholder thereunder, SFC agrees to reimburse such
Security Holder or provide indemnification thereto.



SECTION II. Purpose; Survival of Agreement. The parties hereto hereby agree and
acknowledge that this Letter Agreement is intended to describe the understanding
of the parties solely with respect to the limited matters addressed herein, and
in no way does this Letter Agreement purport to, nor should it be deemed to,
memorialize the intent and understanding of the parties with respect to matters
not specifically addressed herein. This Letter Agreement includes provisions
which the parties hereto intend will remain in effect after the Settlement Date
contemplated by this Letter Agreement. Accordingly, this Letter Agreement shall
survive and remain in effect after the Settlement Date.


SECTION III. Counterparts. This Letter Agreement may be executed simultaneously
in any number of counterparts. Each counterpart shall be deemed to be an
original and all such counterparts shall constitute one and the same agreement.
A facsimile, electronic, or photocopy signature on this Agreement or any notice
delivered hereunder shall have the same legal effect as an original signature.


SECTION IV. Governing Law. THIS LETTER AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.


SECTION V. Waivers; Amendment. No term or provision of this Letter Agreement may
be waived unless such waiver is in writing and signed by the party against whom
such waiver is sought to be enforced. This Letter Agreement may not be amended,
modified or altered unless the same shall be in

4

--------------------------------------------------------------------------------



writing and duly executed by the authorized representatives of the parties
hereto. At any time prior to the Settlement Date, SFC shall, at Credit Suisse’s
request, amend and restate this Letter Agreement to include one additional
initial purchaser in addition to Credit Suisse.


SECTION VI. Successors and Assigns. This Letter Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns other than as expressly provided herein. Any person into
which a party may be merged or consolidated (or any person resulting from any
merger or consolidation involving such party), any person resulting from a
change in form of a party or any person succeeding to the business of such party
shall be considered the “successor” of such party hereunder and shall be
considered a party hereto without the execution or filing of any paper or any
further act or consent on the part of any party hereto.


SECTION VII. Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Letter Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Letter Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Letter Agreement.


SECTION VIII. Relationship of Parties. The relationship between the parties is
an independent contractor relationship. Nothing herein contained shall be deemed
or construed to create a partnership or joint venture between the parties
hereto.


SECTION IX. Confidentiality. Except with respect to any actual or potential
third-party investor in the Securities or in connection with any actual or
potential sale of the underlying Mortgage Loans in a whole loan sale, each party
hereto shall keep confidential and shall not divulge to a third party, without
the prior written consent of the other parties hereto, the terms of this Letter
Agreement, including the existence of this Letter Agreement, except to the
extent that it is reasonable and necessary for such party to do so in working
with legal counsel, auditors, advisors, representatives, sources of financings,
taxing authorities, courts, regulatory authorities or other governmental bodies
or agencies.


SECTION X. Exhibits. All exhibits and any other addenda or supplements hereto
are incorporated herein and made a part hereof.


SECTION XI. Execution by Springleaf Finance Corporation. It is hereby understood
and agreed that the obligations and covenants of Springleaf in this Letter
Agreement shall apply to SFC or a Depositor (as applicable), and that SFC is
executing this Letter Agreement on behalf of itself and each Depositor.
Accordingly, any obligation or covenant of a Depositor under this Letter
Agreement shall be deemed to be a direct obligation of SFC to cause the
applicable Depositor to perform such obligation or covenant, and any failure of
such applicable Depositor to comply with the terms of this Letter Agreement
shall be deemed to be a breach of SFC under this Letter Agreement.






[Signature Page Follows]







5

--------------------------------------------------------------------------------



Please indicate your acceptance of the foregoing by executing this Letter
Agreement and returning it to John Anderson at Springleaf at
john.anderson@springleaf.com.


Very truly yours,


SPRINGLEAF FINANCE CORPORATION






By:    
Name:     
Title:     












Accepted by:


CREDIT SUISSE SECURITIES (USA) LLC






By:                 
Name:              
Title:                  






--------------------------------------------------------------------------------



SCHEDULE I


Securitization
Trust
Securities
CUSIP
Approximate
 Portion of
Class to be
Purchased
Original
Principal Balance/
Notional Amount*
Approximate
 Principal Balance /
Notional Amount*
 as of the July 2014
Payment Date
Depositor
Optional
Termination Date
2011-1
Class M-3 Notes
85171UAD9
100.00%
$26,582,000.00
$26,582,000.00
Eighth Street
August 2014
 
Class B-1 Notes
85171UAE7
100.00%
$22,607,000.00
$22,607,000.00
Funding LLC
 
 
Class B-2 Notes
85171UAF4
100.00%
$20,868,000.00
$20,868,000.00
 
 
 
Class C Notes **
85171UAG2
100.00%
$61,362,744.26
$54,279,275.12
 
 
 
Class R Notes
N/A
100.00%
N/A
N/A
 
 
 
Trust Certificate **
N/A
100.00%
N/A
N/A
 
 


2012-1


Class B-2 Notes


85171VAF2


100.00%


$18,921,000.00


$18,921,000.00


Eleventh Street


April 2015
 
Class C Notes **
85171VAG0
100.00%
$59,476,970.00
$95,955,011.16
Funding LLC
 
 
Class R Notes
N/A
100.00%
N/A
N/A
 
 
 
Trust Certificate **
N/A
100.00%
N/A
N/A
 
 


2012-2


Class B-1 Notes


85171WAE3


62.51%


$33,352,000.00


$33,352,000.00


Twelfth Street


July 2015
 
Class B-2 Notes
85171WAF0
100.00%
$54,322,000.00
$54,322,000.00
Funding LLC
 
 
Class C Notes **
85171WAG8
100.00%
$111,553,836.61
$177,136,791.97
 
 
 
Class R Notes
N/A
100.00%
N/A
N/A
 
 
 
Trust Certificate **
N/A
100.00%
N/A
N/A
 
 


2012-3


Class B-1 Notes


85171YAF6


88.07%


$55,364,000.00


$55,364,000.00


Fourteenth Street


October 2015
 
Class B-2 Notes
85171YAG4
100.00%
$49,468,000.00
$49,468,000.00
Funding LLC
 
 
Class C Notes **
85171YAH2
100.00%
$130,882,265.00
$202,499,913.91
 
 
 
Class R Notes
N/A
100.00%
N/A
N/A
 
 
 
Trust Certificate **
N/A
100.00%
N/A
N/A
 
 


2013-1


Class B-2 Notes


85172CAG1


100.00%


$52,625,000.00


$52,625,000.00


Fifteenth Street


March 2016
 
Class B-3 Notes **
85172CAH9
100.00%
$184,177,000.00
$184,177,000.00
Funding LLC
 
 
Class X Notes
85172CAQ9
100.00%
$782,489,000.00*
$626,049,481.12*
 
 
 
Class C Notes **
85172CAR7
100.00%
$2,555,355.00
$40,768,853.25
 
 
 
Class R Notes
N/A
100.00%
N/A
N/A
 
 
 
Trust Certificate **
N/A
100.00%
N/A
N/A
 
 







--------------------------------------------------------------------------------







Securitization
Trust
Securities










CUSIP




Approximate Portion of Class to be Purchased






Original Principal Balance/ Notional Amount*
Approximate Principal Balance / Notional Amount* as of the July 2014
Payment Date
Depositor
Optional Termination Date
2013-2
Class B-1 Notes
85172GAL1
100.00%
$61,983,000.00
$61,983,000.00
Seventeenth Street
June 2016
 
Class B-2 Notes
85172GAM9
100.00%
$56,638,000.00
$56,638,000.00
Funding LLC
 
 
Class B-3 Notes **
85172GAN7
100.00%
$258,965,000.00
$258,965,000.00
 
 
 
Class X Notes
85172GAV9
100.00%
$61,983,000.00*
$61,983,000.00*
 
 
 
Class C Notes **
85172GAW7
100.00%
$2,843,590.04
$26,317,351.92
 
 
 
Class R Notes
N/A
100.00%
N/A
N/A
 
 
 
Trust Certificate **
N/A
100.00%
N/A
N/A
 
 


2013-3


Class B-1 Notes


85172HAL9


100.00%


$27,021,000.00


$27,021,000.00


Nineteenth Street


September 2016
 
Class B-2 Notes
85172HAM7
100.00%
$24,269,000.00
$24,269,000.00
Funding LLC
 
 
Class B-3 Notes **
85172HAN5
100.00%
$154,871,000.00
$154,871,000.00
 
 
 
Class X Notes
85172HAV7
100.00%
$249,944,000.00*
$228,291,015.46*
 
 
 
Class C Notes **
85172HAW5
100.00%
$1,251,134.52
$5,924,268.82
 
 
 
Class R Notes
N/A
100.00%
N/A
N/A
 
 
 
Class A Certificate **
N/A
100.00%
N/A
N/A
 
 
 
Class B Certificate **
N/A
100.00%
N/A
N/A
 
 



** Denotes Participating Securities






--------------------------------------------------------------------------------



EXHIBIT A


FORM OF LOAN AND SECURITY AGREEMENT






--------------------------------------------------------------------------------

































LOAN AND SECURITY AGREEMENT




dated as of [     ], 2014








among












[    ],
as Borrower, and
SPRINGLEAF FINANCE CORPORATION, as Lender






--------------------------------------------------------------------------------



Table of Contents


 
 
Page


BACKGROUND
1


ARTICLE I DEFINITIONS AND ACCOUNTING MATTERS
1


Section 1.01
Definitions; Construction.
1


Section 1.02
Accounting Matters.
2


ARTICLE II LOAN, BORROWING, PREPAYMENT
3


Section 2.01
Loan; Single Disbursement to Borrower.
3


Section 2.02
Components of the Loan.
3


Section 2.02
Note.
4


Section 2.03
Interest.
4


Section 2.04
Alternate Rate of Interest.
4


Section 2.05
Mark to Market; Mandatory Repayment of Loan.
5


Section 2.06
Optional Prepayment.
5


ARTICLE III PAYMENTS; COMPUTATIONS; TAXES; FEES
6


Section 3.01
Payments and Computations, Etc.
6


Section 3.02
Taxes.
6


Section 3.03
Fees and Expenses.
8


ARTICLE IV SECURITY INTEREST
10


Section 4.01
Security Interest.
10


Section 4.02
[RESERVED].
10


Section 4.03
Authorization of Financing Statements.
10


Section 4.04
Lender’s Appointment as Attorney In Fact.
10


Section 4.05
Release of Security Interest.
11


ARTICLE V CONDITIONS PRECEDENT
12


Section 5.01
Conditions Precedent.
12


Section 5.02
Further Conditions Precedent.
12


ARTICLE VI REPRESENTATIONS AND WARRANTIES
13


Section 6.01
Representations and Warranties of the Borrower.
13


ARTICLE VII COVENANTS
17


Section 7.01
Affirmative Covenants of Borrower.
17


Section 7.02
Negative Covenants of the Borrower.
19


Section 7.03
Notice of Certain Occurrences.
20


ARTICLE VIII EVENTS OF DEFAULT
22


Section 8.01
Events of Default.
22


Section 8.02
Remedies.
23


Section 8.03
Collateral Account; Application of Proceeds.
24


ARTICLE IX ASSIGNMENT
26


Section 9.01
Restrictions on Assignments.
26


Section 9.02
Evidence of Assignment; Endorsement on Notes.
26


Section 9.03
Rights of Assignee.
26


Section 9.04
Permitted Participants; Effect.
26


Section 9.05
Voting Rights of Participants.
26


ARTICLE X INDEMNIFICATION
28


Section 10.01
Indemnities by the Borrower.
28


Section 10.02
General Provisions.
28




i

--------------------------------------------------------------------------------



ARTICLE XI MISCELLANEOUS
30


Section 11.01
Amendments, Etc.
30


Section 11.02
Notices, Etc.
30


Section 11.03
No Wavier; Remedies
30


Section 11.04
Binding Effect, Assignability.
30


Section 11.05
GOVERNING LAW; SUBMISSION TO JURISDICTION
30


Section 11.06
Entire Agreement.
31


Section 11.07
Acknowledgement.
31


Section 11.08
Captions and Cross References.
31


Section 11.09
Execution in Counterparts.
31


Section 10.10
Confidentiality
31


Section 10.11
Survival
32


 
 
 
Schedules
Schedule I    Definitions
Schedule 5.01    Conditions Precedent to the Effectiveness of this Agreement
Schedule 5.02    Conditions Precedent to the Loan
Schedule 7.01(i)    Springleaf Finance Corporation Required Investor Reports
Schedule 11.02    Notices
 
 
 
Exhibits
Exhibit 2.02(a)    Form of Note
Exhibit 2.06(c)    Form of Repayment Notice
Exhibit 2.07    Form of Prepayment Notice
Exhibit 7.01    Form of Compliance Certificate






ii

--------------------------------------------------------------------------------



This LOAN AND SECURITY AGREEMENT (as amended or supplemented from time to time,
this “Agreement”) dated as of [ ], 2014, is between [ ], a
[corporation]organized under the laws of the state of [Maryland] (the
“Borrower”) and SPRINGLEAF FINANCE CORPORATION, a corporation organized under
the laws of the state of Indiana (the “Lender”).


BACKGROUND


The Borrower wishes to obtain financing for the acquisition of certain Depositor
Reserve Account Rights (as defined herein), which Depositor Reserve Account
Rights shall secure the Loan (as defined herein) to be made by the Lender
hereunder.


The Lender has agreed, subject to the terms and conditions of this Agreement (as
defined herein), to provide such financing to the Borrower.


Accordingly, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:


ARTICLE I


DEFINITIONS AND ACCOUNTING MATTERS


Section 1.01 Definitions; Construction.


(a)    Capitalized terms used herein and not otherwise defined herein shall have
the meanings specified in Schedule I.


(b) All terms used in Article 9 of the UCC, and not specifically defined herein,
are used herein as defined in such Article 9.


(c) Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each means “to but
excluding”.


(d) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.


(e) Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.


(f) The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”. The word “will” shall be construed
to have the same meaning and effect as the word “shall”.


(g) Unless the context requires otherwise (i) any definition of or reference to
any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (iii) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections, Exhibits and Schedules

1

--------------------------------------------------------------------------------



shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement, and (v) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.


Section 1.02 Accounting Matters. Except as otherwise expressly provided herein,
all accounting terms used herein shall be interpreted, and all financial
statements and certificates and reports as to financial matters required to be
delivered to the Lender hereunder shall be prepared in accordance with GAAP.

2

--------------------------------------------------------------------------------



ARTICLE II


LOAN, BORROWING, PREPAYMENT


Section 2.01 Loan; Single Disbursement to Borrower. Subject to and upon the
terms and conditions set forth herein, the Lender hereby agrees to make, and the
Borrower hereby agrees to accept, the Loan on the Funding Date. The Borrower may
request and receive only one (1) borrowing hereunder in respect of the Loan to
be disbursed on the Funding Date and any amount borrowed and repaid hereunder in
respect of the Loan may not be reborrowed. The Borrower acknowledges and agrees
that the Loan shall have been fully funded as of the Closing Date.


Section 2.02 Components of the Loan. For purposes of determining the Maturity
Date of the Loan, allocating the Collateral to the Loan and certain computations
set forth herein, the Loan shall be divided into seven components (each, a
“Component”) designated as “Component
2011-1”, “Component 2012-1”, “Component 2012-2”, “Component 2012-3”, “Component
2013-1 “Component 2013-2” and “Component 2013-3”. If an Event of Default has
occurred and is continuing under this Loan Agreement, the Collateral relating to
one Component shall be cross-collateralized with the Collateral relating to all
of the other Components. The following table sets forth the initial principal
balance of each Component, the corresponding portion of the Collateral and the
applicable Maturity Date of each Component.


Component
Initial Principal Balance of each Component


Collateral


Maturity Date
Component 2011-1
$[                    ]
Depositor Reserve Account
Rights related to the 2011-1
Securitization
The earlier of (i) three (3) months after the earliest date on which the 2011-1
Securitization can be terminated and (ii) the date on which the 2011-1
Securitization is terminated.
Component 2012-1
$[                    ]
Depositor Reserve Account
Rights related to the 2012-1
Securitization
The earlier of (i) three (3) months after the earliest date on which the 2012-1
Securitization can be terminated and (ii) the date on which the 2012-1
Securitization is terminated.
Component 2012-2
$[                    ]
Depositor Reserve Account
Rights related to the 2012-2
Securitization
The earlier of (i) three (3) months after the earliest date on which the 2012-2
Securitization can be terminated and (ii) the date on which the 2012-2
Securitization is terminated.
Component 2012-3
$[                    ]
Depositor Reserve Account
Rights related to the 2012-3
Securitization
The earlier of (i) three (3) months after the earliest date on which the 2012-3
Securitization can be terminated and (ii) the date on which the 2012-3
Securitization is terminated.
Component 2013-1
$[                    ]
Depositor Reserve Account
Rights related to the 2013-1
Securitization
The earlier of (i) three (3) months after the earliest date on which the 2013-1
Securitization can be terminated and (ii) the date on which the 2013-1
Securitization is terminated.
Component 2013-2
$[                    ]
Depositor Reserve Account
Rights related to the 2013-2
Securitization
The earlier of (i) three (3) months after the earliest date on which the 2013-2
Securitization can be terminated and (ii) the date on which the 2013-2
Securitization is terminated.
Component 2013-3
$[                    ]
Depositor Reserve Account
Rights related to the 2013-3
Securitization
The earlier of (i) three (3) months after the earliest date on which the 2013-3
Securitization can be terminated and (ii) the date on which the 2013-3
Securitization is terminated.




3

--------------------------------------------------------------------------------



Section 2.03 Note.


(a) The Loan made by the Lender shall be evidenced by a single promissory note
of the Borrower substantially in the form of Exhibit 2.02(a) hereto (the
“Note”), dated the date hereof, payable to the Lender in a principal amount
equal to the Initial Aggregate Loan Amount.


(b) The date, amount, and interest rate of the Loan made by the Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of the Note,
noted by the Lender on the grid attached to the Note or any continuation
thereof, provided, that any failure of the Lender to make any such recordation
or notation shall not affect the obligations of the Borrower to make a payment
when due of any amount hereunder or under the Note in respect of the Loan.


Section 2.04 Interest. Interest accrued on the Loan for each day during a
related Interest Period shall be equal to the product of (A) the Aggregate
Outstanding Loan Amount of the Loan on such day, (B) the sum of (i) the
applicable LIBOR Rate for such day and (ii) the Applicable Margin and (C) 1/360.
Interest shall be payable on each Monthly Settlement Date in arrears with
respect to the Loan through the final day of each Interest Period (regardless of
whether such day is a Business Day), such amount to be payable on each Monthly
Settlement Date. The Lender shall determine the LIBOR Rate for the Loan, which
may be reset on a daily basis, as set forth in the definition of “LIBOR Rate”
and provide notice of such determination to the Borrower. The Lender shall also
calculate the amount of interest or other amounts due to be paid by the Borrower
from time to time hereunder (including in connection with any prepayment or
repayment of the Loan permitted hereunder) and shall provide a written statement
thereof to the Borrower at least two Business Days prior to the due date of such
payments (or the relevant repayment or prepayment after having received a notice
thereof); provided, that failure to provide such statements on a timely basis
shall not relieve the Borrower of the obligation to pay any interest and
principal due on the applicable payment date (based upon its good faith
calculation of the amount due, such amount to be promptly reconciled after
receipt of a subsequent statement from the Lender) and other such amounts
hereunder promptly upon receipt of such statement.


Section 2.05 Alternate Rate of Interest. If on any Business Day, the Lender
determines (which determination shall be conclusive absent manifest error) (a)
that adequate and reasonable means do not exist for ascertaining the LIBOR Rate;
or (b) that the LIBOR Rate will not adequately and fairly reflect the cost to
the Lender of making or maintaining the Loan; or (c) that it has become unlawful
for it to honor its obligation to make or maintain the Loan hereunder using the
LIBOR Rate, or maintaining the Loan included in any advance, then the Lender
shall give notice thereof to the Borrower by telephone, facsimile, or other
electronic means as promptly as practicable thereafter and, until the Lender
notifies the Borrower that the circumstances giving rise to such notice no
longer exist, the Loan shall accrue interest, subject to the timely approval of
the Borrower after receipt of notice of such revised rate, at a rate per annum
equal to the Prime Rate.


Section 2.06 Mark to Market; Mandatory Repayment of Loan.


(a) The Borrower shall repay the applicable Outstanding Loan Amount with respect
to each Component and all other amounts due under this Agreement in full on the
applicable Maturity Date. The Loan may be prepaid in accordance with the terms
of Section 2.07 hereof.


(b) If the Lender determines that the Collateral Value is less than the
Aggregate Outstanding Loan Amount on such Business Day (such deficiency the
“Collateral Shortfall Amount”), the Borrower shall within one (1) Business Day
repay a portion of the Outstanding Loan Amount (including

4

--------------------------------------------------------------------------------



accrued Interest thereon), in an amount equal to the amount of the Collateral
Shortfall Amount (including accrued interest) specified in the notice provided
to the Borrower by the Lender or in the alternative, the Borrower shall have the
right to deposit such amount in the Margin Account (such requirement a “Margin
Call”). If an Event of Default has occurred and is continuing under this
Agreement, the Lender shall have the right to withdraw amounts on deposit in the
Margin Account and apply such amounts to satisfy the Obligations hereunder.


(c) The Borrower shall deliver a Repayment Notice with respect to each repayment
of Outstanding Loan Amounts made pursuant to Section 2.06(b) by 10:00 a.m. (New
York time) on the first Business Day following the date on which the Collateral
Value is determined.


Section 2.07 Optional Prepayment. The Borrower may, at its option, prepay the
Loan (and any Component) advanced hereunder in full or in part on any Business
Day (each an “Optional Prepayment Date”). The Borrower shall deliver a
Prepayment Notice with respect to each prepayment of Outstanding Loan Amounts
(including any accrued interest on such prepaid amount) made pursuant to this
Section 2.07 by 11:00 a.m. (New York time) at least two Business Days prior to
such Optional Prepayment Date. Any such prepayment (including accrued interest)
received by the Lender by 1:00 p.m. (New York City time) on such Optional
Prepayment Date shall be applied by the Lender on such Business Day. Any such
prepayment received by the Lender after 1:00 p.m. (New York City time) on such
Optional Prepayment Date shall be applied by the Lender on the following
Business Day.



5

--------------------------------------------------------------------------------



ARTICLE III


PAYMENTS; COMPUTATIONS; TAXES; FEES


Section 3.01 Payments and Computations, Etc.


(a) Unless otherwise expressly stated herein, all amounts to be paid or
deposited hereunder shall be paid or deposited in accordance with the terms
hereof no later than 1:00 p.m. (New York time) on the day when due in lawful
money of the United States of America in same day funds.


(b) The Borrower shall, to the extent permitted by law, pay interest on all
amounts (including principal, interest and fees) due but not paid hereunder as
provided herein, for the period from, and including, such due date until, but
excluding, the date paid, at the applicable Default Rate, payable on demand;
provided, however that such interest rate shall not at any time exceed the
maximum rate permitted by applicable law.


(c) All computations of interest and fees hereunder shall be made on the basis
of a year of 360 days for the actual number of days elapsed (including the first
day but excluding the last day) occurring in the period for which payable.


(d) The Borrower agrees that the principal of, and interest on, the Loan shall
be recourse obligations of the Borrower.


(e) All payments made by the Borrower under this Agreement shall be made without
set-off or counterclaim.


(f) In the absence of direction from the Borrower, any payment of principal,
interest and any other amounts made under this Agreement shall be applied first,
to reduce any amounts due and owing under the Loan on such date of determination
and second, shall be applied to reduce the principal balance of each Component
in the order of the Maturity Date (earliest to latest) relating to such
Components.


Section 3.02 Taxes.


(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.


(i) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Facility Document shall to the extent permitted by
Applicable Law be made free and clear of and without reduction or withholding
for any Taxes. If, however, Applicable Law requires the Borrower to withhold or
deduct any Tax, such Tax shall be withheld or deducted in accordance with
Applicable Law as determined by the Borrower upon the basis of the information
and documentation to be delivered pursuant to subsection (d) below.


(ii) If the Borrower shall be required by Applicable Law to withhold or deduct
any Taxes, including both United States federal backup withholding and
withholding taxes, from any payment, then (A) the Borrower shall withhold or
make such required deductions, (B) the Borrower shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
Applicable Law, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes or Other Taxes, the sum payable by the Borrower
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section 3.02) the Lender receives an amount equal to the
sum it would have received had no such withholding or deduction been made.

6

--------------------------------------------------------------------------------





(b) Tax Indemnification. Without limiting the provisions of subsection (a) above
or duplicating the payment obligations set forth therein, the Borrower shall,
and does hereby, indemnify the Lender and shall make payment in respect thereof
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section
3.02) otherwise imposed on the Lender, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided that the Lender gives
Borrower written evidence of the imposition or assertion of such Indemnified
Taxes or Other Taxes and/or the incurrence of such penalties, interest or
expenses, as the case may be.


(c) Evidence of Payments. Upon request by the Lender, after any payment of Taxes
by the Borrower to a Governmental Authority as provided in this Section 3.02,
the Borrower shall deliver to the Lender the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return required by Applicable Law to report such payment or other evidence
of such payment reasonably satisfactory to the Lender.


(d)    Status of Lender; Tax Documentation.


(i) The Lender shall deliver to the Borrower, at the time or times prescribed by
Applicable Law or when reasonably requested by the Borrower, such duly and
properly completed and executed documentation prescribed by Applicable Law or by
the taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Borrower to determine (A) whether or not payments
made hereunder or under any other Facility Document are subject to Taxes, (B) if
applicable, the required rate of withholding or deduction, and (C) the Lender’s
entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of all payments to be made to such Lender by the Borrower pursuant to
this Agreement or any other Facility Document or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdiction.


(ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,


(1) any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Borrower duly completed and
executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower as will enable the Borrower to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements; and


(2) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower (in
such number of copies as shall be requested by the Borrower) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Borrower, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:



7

--------------------------------------------------------------------------------



(I) duly completed and executed originals of Internal Revenue Service Form
W-8BEN claiming eligibility for benefits of an income tax treaty to which the
United States is a party,


(II)    duly completed and executed originals of Internal Revenue Service Form
W-8ECI,


(III)    duly completed and executed originals of Internal Revenue Service Form
W-8IMY and all required supporting documentation,


(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed and executed originals of Internal Revenue Service Form W-8BEN, or


(V) duly completed and executed originals of any other form prescribed by
applicable Laws as a basis for claiming exemption from or a reduction in United
States Federal withholding tax together with such supplementary documentation as
may be prescribed by Applicable Law to permit the Borrower to determine the
withholding or deduction required to be made.


(e) The Lender shall (A) promptly notify the Borrower of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction, and (B) cooperate, in its reasonable discretion, with Borrower to
mitigate any requirement of Applicable Law of any jurisdiction in which the
Borrower may be required to withhold or deduct any taxes from amounts payable to
the Lender hereunder.


Section 3.03 Fees and Expenses.


The Borrower agrees to pay to the Lender all costs and expenses (including
reasonable fees and expenses of the Lender’s counsel) incurred in connection
with the execution of this Agreement (and any amendments thereto) and the
Facility Documents (other than the Indentures).

8

--------------------------------------------------------------------------------



ARTICLE IV


SECURITY INTEREST


Section 4.01 Security Interest. As security for the prompt payment and
performance of
all of its Obligations, the Borrower hereby assigns and pledges to the Lender,
and grants a security interest to the Lender, all of the Borrower’s right, title
and interest, in, to, and under, whether now owned or hereafter acquired, in all
of the following, whether now or hereafter existing and wherever located: (i)
the Depositor Reserve Account Rights and all rights and claims thereunder, (ii)
the Collateral Account and all amounts on deposit therein from time to time and
(iii) all monies due or to become due with respect to the foregoing and all
proceeds of the foregoing (collectively, the “Collateral”).


Section 4.02 [Reserved].


Section 4.03 Authorization of Financing Statements. To the extent permitted by
applicable law, the Borrower hereby authorizes the Lender to file any financing
or continuation statements required to perfect, protect, or more fully evidence
the Lender’s security interest in the Collateral granted hereunder. The Lender
will notify the Borrower of any such filing (but the failure to deliver such
notice shall not prejudice any rights of the Lender under this Section 4.03).


Section 4.04 Lender’s Appointment as Attorney In F act .


(a) The Borrower hereby irrevocably constitutes and appoints the Lender and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of the Borrower and in the name of the Borrower or in its own name,
from time to time in the Lender’s discretion, if an Event of Default, shall have
occurred and be continuing, for the purpose of carrying out the terms of this
Agreement, to take any action on behalf of the Borrower pursuant to the Facility
Documents and to take any and all appropriate action and to execute any and all
documents and instruments which may be necessary or desirable to accomplish the
purposes of this Agreement, and, without limiting the generality of the
foregoing, the Borrower hereby gives the Lender the power and right, on behalf
of the Borrower, without assent by, but with notice to, the Borrower, if an
Event of Default shall have occurred and be continuing, to do the following
(subject to limitations contained in the related Indenture):


(i) in the name of the Borrower or its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of monies due with respect to any of the
Collateral and to file any claim or to take any other action or proceeding in
any court of law or equity or otherwise deemed appropriate by the Lender for the
purpose of collecting any and all such monies due with respect to any of the
Collateral whenever payable;


(ii) (A) to direct any party liable for any payment under any Collateral to make
payment of any and all monies due or to become due thereunder directly to the
Lender or as the Lender shall direct; (B) to ask or demand for, collect, receive
payment of and receipt for, any and all monies, claims and other amounts due or
to become due at any time in respect of or arising out of any Collateral; (C) to
sign and endorse any invoices, assignments, verifications, notices and other
documents in connection with any of the Collateral; (D) to commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Collateral or any part thereof and to
enforce any other right in respect of any Collateral; (E) in connection with the
above, to give such discharges or releases as the Lender may deem appropriate;
and (F) generally,

9

--------------------------------------------------------------------------------



to sell, transfer, pledge and make any agreement with respect to or otherwise
deal with any of the Collateral as fully and completely as though the Lender
were the absolute owner thereof for all purposes, and to do, at the Lender’s
option and the Borrower’s expense, at any time, or from time to time, all acts
and things which the Lender deems necessary to protect, preserve or realize upon
the Collateral and the Lender’s liens thereon and to effect the intent of this
Agreement, all as fully and effectively as the Borrower might do;


The Borrower hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof. The power of attorney is a power coupled with an
interest and shall be irrevocable but shall terminate upon release of the
Lender’s security interest as provided in Section 4.05.


(b) The Borrower also authorizes the Lender, at any time and from time to time,
to execute, in connection with the sale provided for in Section 8.02(c) hereof,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral.


(c) The powers conferred on the Lender are solely to protect the Lender’s
interest in the Collateral and shall not impose any duty upon the Lender to
exercise any such powers. The Lender shall be accountable only for amounts that
it actually receives as a result of the exercise of such powers, and neither the
Lender nor any of its officers, directors, or employees shall be responsible to
the Borrower for any act or failure to act hereunder, except for its own gross
negligence or willful misconduct; provided that the Lender shall exercise such
powers only in accordance with the Acknowledgment Agreement.


Section 4.05 Release of Security Interest. Following an optional prepayment as
set forth in Section 2.07 or upon termination of this Agreement and repayment to
the Lender of all Obligations and the performance of all obligations under the
Facility Documents (other than the Indentures), the Lender shall release its
security interest in the related Collateral (in the case of an optional
prepayment as set forth in Section 2.07) or in any remaining Collateral (in the
case of a termination of this Agreement); provided that if any payment, or any
part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Lender upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower, or upon or as a result of the
appointment of a receiver, intervener or conservator of, or a trustee or similar
officer for the Borrower or any substantial part of its Property, or otherwise,
this Agreement, all rights hereunder and the liens created hereby shall continue
to be effective, or be reinstated, until such payments have been made.

10

--------------------------------------------------------------------------------



ARTICLE V CONDITIONS


PRECEDENT


Section 5.01 Conditions Precedent. The effectiveness of this Agreement is
subject to
the condition precedent that the Lender shall have received (or shall have
waived, in writing, its right to receive) each of the items set forth in
Schedule 5.01 (unless otherwise indicated) dated such date, and in such form and
substance, as is satisfactory to the Lender.


Section 5.02 Further Conditions Precedent. The funding of the Loan hereunder
shall in all events be subject to satisfaction (or written waiver by the Lender)
of the further conditions precedent set forth in Schedule 5.02 as of the making
of the Loan.



11

--------------------------------------------------------------------------------



ARTICLE VI


REPRESENTATIONS AND WARRANTIES


Section 6.01 Representations and Warranties of the Borrower.    The Borrower
represents and warrants to the Lender that throughout the term of this Agreement
(except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case, such representation or warranty shall
have been true or correct as of such date):


(a) Organization and Good Standing. The Borrower has been duly organized and is
validly existing and in good standing under the laws of its jurisdiction of
organization, and has all requisite corporate power and authority to own its
properties and to conduct its business as such properties are presently owned
and such business is presently conducted, and had at all relevant times, and the
Borrower now has, all necessary power, authority and legal right to own the
Collateral.


(b) Due Qualification. The Borrower is duly qualified to do business, and has
obtained all necessary material licenses and approvals, in all jurisdictions in
which its ownership or lease of property or the conduct of its business requires
such qualification, licenses or approvals to the extent that the failure to
obtain or maintain such qualifications, licenses and approvals could reasonably
be expected to have a Material Adverse Effect.


(c) Power and Authority, Due Authorization. The Borrower (i) has all necessary
power and authority and legal right to (A) execute and deliver each of the
Facility Documents to be executed and delivered by it in connection herewith,
(B) carry out the terms of the Facility Documents to which it is a party, and
(C) borrow the Loan and grant a security interest in the Collateral on the terms
and conditions herein provided, and (ii) has taken all necessary corporate
action to duly authorize (A) such borrowing and grant and (B) the execution,
delivery, and performance of this Agreement and all of the Facility Documents to
which it is a party.


(d) Binding Obligations. Each Facility Document to which the Borrower is a
party, when duly executed and delivered by it will constitute, legal, valid and
binding obligations of the Borrower enforceable against it in accordance with
its respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.


(e) No Violation. Neither the Borrower’s execution and delivery of the Facility
Documents nor the consummation of the transactions contemplated hereby and
thereby will conflict with, result in any breach of (i) any of the terms and
provisions of, or constitute (with or without notice, lapse of time or both) a
default under the Borrower’s organizational documents, or any material
indenture, loan agreement, mortgage, deed of trust, or other material agreement
or instrument to which it is a party or by which it is otherwise bound, or
result in the creation or imposition of any Lien upon any of its properties
pursuant to the terms of any such indenture, loan agreement, mortgage, deed of
trust, or other agreement or instrument, other than this Agreement, or (ii) any
legal requirement applicable to it of any Governmental Authority having
jurisdiction over it or any of its properties if such violation, individually,
or in the aggregate, is reasonably likely to have a Material Adverse Effect.


(f) No Proceedings. There are no actions, suits, arbitrations, investigations or
proceedings pending or, to its knowledge, threatened against the Borrower or any
of its Affiliates or affecting any of their respective Property before any
Governmental Authority, (1) as to which there is a reasonable likelihood of

12

--------------------------------------------------------------------------------



an adverse decision, and which, in the event of an adverse decision, would
reasonably be likely to have a Material Adverse Effect, (2) which questions the
validity or enforceability of any of the Facility Documents, or (3) which seeks
to prevent the consummation of any of the transactions contemplated by any
Facility Documents.


(g) Government Approvals. No authorization, consent, approval, or other action
by, and no notice to or filing with, any court, governmental authority or
regulatory body or other Person domestic or foreign is required for the
Borrower’s due execution, delivery or performance of any Facility Document to
which it is a party except for (i) consents that have been obtained in
connection with transactions contemplated by the Facility Documents, (ii)
filings to perfect the security interest created by this Agreement, and (iii)
authorizations, consents, approvals, filings, notices, or other actions the
failure to make could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.


(h) Solvency; Fraudulent Conveyance. The Borrower is Solvent and will not cease
to be Solvent due to the Loan hereunder (both immediately before and after
giving effect to the Loan). The amount of consideration being received by the
Borrower after giving effect to the Loan by the Lender constitutes reasonably
equivalent value and fair consideration for the Loan. The Borrower is not
pledging any Collateral with any intent to hinder, delay, or defraud any of its
creditors. As used herein, the term “Solvent” means, with respect to the
Borrower on a particular date, that on such date (i) the most recently reported
value of the assets of the Borrower, taking into account the fair value of
assets accounted for on a fair value basis and the carrying value of other
assets, is greater than the total amount of the most recently reported
liabilities of the Borrower (including the fair value of liabilities reported on
a fair value basis), (ii) after giving effect to the Loan, the Borrower is able
to realize upon its assets and pay its debts and other liabilities as they
mature, assuming an orderly disposition, and (iii) the Borrower does not have an
unreasonably small capital with which to conduct its business.


(i)    [Reserved.]


(j) Accurate Reports. The information, reports, financial statements, exhibits
and schedules furnished in writing by or on behalf of the Borrower to the Lender
in connection with the negotiation, preparation or delivery of this Agreement
and the other Facility Documents or included herein or therein or delivered
pursuant hereto or thereto, when taken as a whole, do not contain any untrue
statement of material fact or omit to state any material fact necessary to make
the statements herein or therein, in light of the circumstances under which they
were made, not misleading. All written information furnished after the date
hereof by or on behalf of the Borrower to the Lender in connection with this
Agreement and the other Facility Documents and the transactions contemplated
hereby and thereby will be true, complete and accurate in every material
respect, or (in the case of projections) based on reasonable estimates, on the
date as of which such information is stated or certified. There is no fact known
to a Responsible Officer that, after due inquiry, could reasonably be expected
to have a Material Adverse Effect that has not been disclosed herein, in the
other Facility Documents or in a report, financial statement, exhibit, schedule,
disclosure letter or other writing furnished to the Lender for use in connection
with the transactions contemplated hereby or thereby.


(k)    No Default. No Event of Default has occurred and is continuing.


(l) Investment Company Act. The Borrower is not required to be registered as an
“investment company”, or is a company controlled by an “investment company,” in
each case, under the Investment Company Act of 1940, as amended (the “Investment
Company Act”). The Borrower is not subject to any Federal or state statute or
regulation which limits its ability to incur indebtedness.



13

--------------------------------------------------------------------------------



(m) Taxes. The Borrower has filed all United States federal tax returns and all
other material tax returns that are required to be filed, and have paid all
taxes due pursuant to said returns or pursuant to any assessment received by the
Borrower, except such taxes, if any, as are being contested in good faith by
appropriate proceedings and as to which adequate reserves have been provided in
accordance with GAAP.


(n)    Financial Statements.    The Borrower has heretofore furnished to the
Lender a copy of its audited consolidated balance sheets and the audited
consolidated balance sheets of its consolidated Subsidiaries, each as at [ ]
with the opinion thereon of [    ], a copy of which has been provided to the
Lender. The Borrower has also heretofore furnished to the Lender the related
consolidated statements of income and retained earnings and of cash flows for
the Borrower and its consolidated Subsidiaries for the one year period ending
[    ], setting forth in comparative form the figures for the previous
year.    All such financial statements are complete and correct in all material
respects and fairly present the consolidated financial condition of the Borrower
and its Subsidiaries and the consolidated results of their operations for the
fiscal year ended on said date, all in accordance with GAAP applied on a
consistent basis.    Since [ ], there has been no development or event nor any
prospective development or event which has had or should reasonably be expected
to have a Material Adverse Effect.


(o)    Chief Executive Office. The Borrower’s chief executive office on the date
hereof is located at [             ].


(p)    Location of Books and Records. The Borrower keeps its corporate books and
records at its chief executive office or a custodian’s offices.


(q)    Leverage Ratio; Liquidity; Tangible Net Worth; Profitability. (A) The
ratio of the Borrower’s Total Indebtedness to Adjusted Tangible Net Worth as of
the end of each month is not greater than [ ]:1 (B) the Borrower has Liquidity
at the end of each month in an amount equal to or greater than $[ ], and (C) the
Adjusted Tangible Net Worth of the Borrower is greater than $[    ].


Section 6.02 Representations Concerning the Collateral. The Borrower represents
and warrants to the Lender that as of each day that the Loan is outstanding
pursuant to this Agreement:


(a) The Borrower has not assigned, pledged, conveyed, or encumbered any
Collateral to any other Person, and immediately prior to the pledge of any such
Collateral, the Borrower was the sole owner of such Collateral and had good and
marketable title thereto, free and clear of all liens, and no Person, other than
the Lender has any Lien on any Collateral.


(b) The provisions of this Agreement are effective to create in favor of the
Lender a valid security interest in all right, title, and interest of the
Borrower in, to and under the Collateral.


(c) The Lender has a duly perfected first priority security interest under the
UCC in all right, title, and interest of the Borrower in, to and under, the
Depositor Reserve Account Rights.


(d) Upon the filing of the appropriate financing statement in [New York], all
filings and other actions necessary to perfect the security interest in the
Collateral created under this Agreement have been duly made or taken and are in
full force and effect, and the Facility Documents (other than the Indentures)
create in favor of the Lender a valid and, together with such filings and other
actions, perfected first priority security interest in the Collateral, securing
the payment of the Obligations, and all filings and other actions necessary to
perfect such security interest have been duly taken. The Borrower is the legal
and beneficial

14

--------------------------------------------------------------------------------



owner of the Collateral free and clear of any Lien, except for the liens and
security interests created or permitted under the Facility Documents.


(e) Immediately prior to entering into this Agreement, the Borrower has the full
right, power and authority, to pledge the Depositor Reserve Account Rights, and
the pledge of such Depositor Reserve Account Rights may be further assigned
without any requirement, subject to the terms of this Agreement.





15

--------------------------------------------------------------------------------



ARTICLE VII


COVENANTS


Section 7.01 Affirmative Covenants of Borrower. The Borrower covenants and
agrees with the Lender that, so long as the Loan is outstanding and until all
Obligations have been paid in full:


(a) Compliance with Laws, Etc. The Borrower will comply with all applicable
Requirements of Law.


(b) Performance and Compliance with Facility Documents. The Borrower will comply
with all terms, provisions, covenants and other promises required to be observed
by it under each of the Facility Documents to which it is a party, maintain the
Facility Documents to which it is a party in full force and effect in all
material respects.


(c) Taxes. The Borrower will pay and discharge promptly when due all material
Taxes and governmental charges imposed upon it or upon its income or profits or
in respect of its property, in each case before the same shall become delinquent
or in default and before penalties accrue thereon, unless and to the extent the
same are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves shall, to the extent required by GAAP, have
been set aside.


(d) Due Diligence. The Borrower acknowledges that the Lender, at the Borrower’s
expense, has the right to perform and/or appoint a third party to perform,
continuing due diligence reviews with respect to the Depositor Reserve Account
Rights and the other Collateral, for purposes of verifying compliance with the
representations, warranties, and specifications made hereunder and under the
other Facility Documents, or otherwise. The Borrower agrees that the Lender and
its authorized representatives will be permitted during normal business hours to
examine, inspect, make copies of, and make extracts of, any and all documents,
records, agreements, instruments or information relating to the Collateral.
Notwithstanding anything to the contrary herein, the Borrower shall reimburse
the Lender for any and all out-of-pocket costs and expenses reasonably incurred
by the Lender and its respective designees and appointees in connection with the
ongoing due diligence and auditing activities.


(e) Changes in Indentures. The Borrower shall provide written notice to the
Lender of any changes in any Indentures that may materially affect the Depositor
Reserve Account Rights within three (3) Business Days after the Borrower
receives notice thereof.


(f) Legal existence, etc. The Borrower shall (i) preserve and maintain its legal
existence and all of its material rights, privileges, licenses and franchises;
and (ii) keep adequate records and books of account, in which complete entries
will be made in accordance with GAAP consistently applied.


(g)    Financial Statements. The Borrower shall deliver to the Lender:


(1) As soon as available and in any event within 45 days after the end of each
of the first three quarterly fiscal periods of each fiscal year, the unaudited
consolidated balance sheets of the Borrower and its consolidated Subsidiaries as
at the end of such period, the related unaudited consolidated statements of
income and retained earnings and of cash flows for Borrower and its consolidated
Subsidiaries for such period and the portion of the fiscal year through the end
of such period, and consolidated statements of liquidity of the Borrower and its
consolidated Subsidiaries as at the end of such period, setting forth in each
case in comparative form the figures for the previous year, accompanied by a
certificate of a

16

--------------------------------------------------------------------------------



Responsible Officer of the Borrower, which certificate shall state that said
consolidated financial statements fairly present the consolidated financial
condition and results of operations of the Borrower and its Subsidiaries in
accordance with GAAP, consistently applied, as at the end of, and for, such
period (subject to normal year-end audit adjustments);


(2) As soon as available and in any event within 90 days after the end of each
fiscal year of the Borrower, the consolidated balance sheets of the Borrower and
its consolidated Subsidiaries as at the end of such fiscal year and the related
consolidated statements of income and retained earnings and of cash flows for
the Borrower and its consolidated Subsidiaries for such year, and consolidated
statements of liquidity of the Borrower and its consolidated Subsidiaries as at
the end of such year, setting forth in each case in comparative form the figures
for the previous year, accompanied by an opinion thereon of independent
certified public accountants of recognized national standing, which opinion
shall not be qualified as to scope of audit or going concern and shall state
that said consolidated financial statements fairly present the consolidated
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries at the end of, and for, such fiscal year in accordance
with GAAP;


(3) Together with each set of the financial statements delivered pursuant to
clauses (1) and (2) above, a certificate of a Responsible Officer of the
Borrower in the form of Exhibit 7.01 attached hereto;


(4) From time to time such other information regarding the Depositor Reserve
Account Rights, financial condition, operations, or business of the Borrower as
the Lender may reasonably request.


(h) Required Reports: Additional Information. The Borrower will, at the times
specified in Schedule 7.01(h) attached hereto, deliver to the Lender the reports
identified in such schedule, and promptly furnish to the Lender all notices of
all final written audits, examinations, evaluations, reviews and reports of its
operations by any state or federal agency or instrumentality in which there are
material adverse findings, including without limitation notices of termination
or impairment of approved status, and notices of probation, suspension, or non-
renewals, and such other information, documents, records or reports with respect
to the conditions or operations, financial or otherwise, of the Borrower as the
Lender may from time to time reasonably request, no later than fifteen (15)
Business Days after the date of the Lender’s request.


(i) Maintenance of Property; Insurance. The Borrower shall keep all property
useful and necessary in its business in good working order and condition. The
Borrower shall maintain a fidelity bond and be covered by insurance of the kinds
and in the amounts customarily maintained by such similarly situated entities in
the same jurisdiction and industry as the Borrower.


(j) Use of Proceeds. The Borrower shall use the proceeds of the Loan to acquire
the Depositor Reserve Account Rights.


(k) Monthly Compliance Certificate. No later than the fifteenth (15th) calendar
day of each calendar month (or if such calendar day is not a Business Day, the
immediately preceding Business Day), the Borrower shall deliver to the Lender a
completed certificate signed by a Responsible Officer of the Borrower in the
form of Exhibit 7.01 attached hereto.


(l) Maintenance of Insurance by Borrower. The Borrower shall maintain a fidelity
bond and be covered by insurance (including, without limitation, errors and
omissions insurance) of the kinds and

17

--------------------------------------------------------------------------------



in the amounts customarily maintained by such similarly situated entities in the
same jurisdiction and industry as the Borrower.


(s) Requests for Information. The Borrower shall furnish to the Lender within
three (3) Business Days after the Lender’s request, any reasonable information,
documents, records or reports with respect to the servicing or subservicing of
the Collateral as the Lender may from time to time request.


(t)    Financial Covenants. The Borrower shall maintain the following financial
covenants: (A) the ratio of the Borrower’s Total Indebtedness to Adjusted
Tangible Net Worth as of the end of each month is not greater than [ ]:1 (B) the
Borrower has Liquidity at the end of each month in an amount equal to or greater
than $[ ], and (C) the Adjusted Tangible Net Worth of the Borrower is greater
than $[ ] (collectively, the covenants set forth in clause (A), (B) and (C), the
“Financial Covenants”).


Section 7.02 Negative Covenants of the Borrower. The Borrower covenants and
agrees with the Lender that, so long as the Loan is outstanding and until all
Obligations have been paid in full, the Borrower shall not:


(a) other than in accordance with Section 7.02(c), take any action that would
directly or indirectly materially impair or materially adversely affect the
Borrower’s title to, or the value of, the Collateral;


(b) create, incur or permit to exist any Lien in or on the Collateral except the
security interest granted hereunder in favor of the Lender;


(c) sell, assign, transfer or otherwise dispose of any Collateral except with
the consent of the Lender;


(d) (i) cancel or terminate any Facility Documents to which it is a party or
consent to or accept any cancellation or termination thereof, (ii) amend, amend
and restate, supplement or otherwise modify any Facility Document, (iii) consent
to any amendment, modification or waiver of any term or condition of any
Facility Document, without the prior written consent of the Lender, provided
that no consent of the Lender shall be required in connection with an amendment
to an Indenture so long as such amendment would not impair in any material
respect the value of the interests or rights of the Borrower thereunder with
respect to the Depositor Reserve Account Rights or impair in any material
respect the interests or rights of the Lender;


(e) change the state of its organization unless the Borrower shall have given
the Lender at least 30 days’ prior written notice thereof and unless, prior to
any such change, the Borrower shall have filed, or caused to be filed, such
financing statements or amendments as the Lender determines may be reasonably
necessary to continue the perfection of the Lender’s interest in the Collateral;


(f) take any action that would directly or indirectly materially impair or
materially adversely affect the Borrower’s title to, or the value, of the
Depositor Reserve Account Rights or materially increase the duties,
responsibilities or obligations of the Borrower, with the exception of any other
sale, grant of Lien or other transfer or disposition of rights to receive
payments of Depositor Reserve Account Rights, so long as, concurrently with any
such transaction, the Borrower repays the Loan or applicable Component thereof
to the extent necessary to cure any Margin Call that otherwise would result from
such transaction. Each transaction permitted under the preceding sentence is
herein called a “Depositor Reserve Account Rights Disposition”. In connection
with each Depositor Reserve Account Rights Disposition, the Lender agrees to

18

--------------------------------------------------------------------------------



execute and deliver, promptly upon request and receipt of payment of all
Obligations in respect of the related Depositor Reserve Account Rights, such
releases and financing statement amendments as may be reasonably requested by
the Borrower to reflect the fact that the relevant Depositor Reserve Account
Rights are no longer subject to the liens granted under the Facility Documents.


(g)    make any Restricted Payments following the occurrence of an Event of
Default under this Agreement; and


(h) not (1) enter into any transaction, including, without limitation, any
purchase, sale, lease or exchange of property or the rendering of any service,
with any Affiliate unless such transaction is (i) otherwise permitted under this
Agreement, (ii) in the ordinary course of the Borrower’s business and (iii) upon
fair and reasonable terms no less favorable to the Borrower than it would obtain
in a comparable arm’s length transaction with a Person which is not an Affiliate
or (2) make a payment that is not otherwise permitted by this Agreement
(including this Section 7.02(g)) to any Affiliate.


Section 7.03 Notice of Certain Occurrences. The Borrower covenants and agrees
with the Lender that, so long as the Loan is outstanding and until all
Obligations have been paid in full:


(a) Defaults. As soon as possible, but in any event within three (3) Business
Days, after a Responsible Officer of the Borrower has or should have knowledge
of any Default, the Borrower shall furnish to the Lender a written statement of
a Responsible Officer of the Borrower setting forth details of such Default and
no more than five (5) Business Days after a Responsible Officer of the Borrower
has knowledge of any Default a written statement from a Responsible Officer of
the Borrower setting forth the action that the Borrower has taken or proposes to
take with respect to such Default;


(b) Litigation. As soon as possible, but in any event within five (5) Business
Days, after its knowledge thereof, the Borrower shall furnish to the Lender
notice of any material action, suit or proceeding instituted by or against the
Borrower in any federal or state court or before any commission, regulatory body
or Governmental Authority as to which there is a reasonable likelihood of an
adverse decision, reasonably likely to have a Material Adverse Effect, or that
questions the validity or enforceability of the Facility Documents, or seeks to
prevent the consummation of any of the transactions contemplated by the Facility
Documents;


(c) Material Adverse Effect on Collateral. Upon the Borrower becoming aware of
any default related to any Collateral which should reasonably be expected to
have a Material Adverse Effect;


(d)    Change of Control. The Borrower shall furnish the Lender notice of any
Change of Control upon the occurrence of such event;


(e) Other. Within fifteen (15) Business Days after the Lender’s request, the
Borrower shall furnish to the Lender such other information, documents, records
or reports with respect to the Collateral or the corporate affairs, conditions
or operations, financial or otherwise, of the Borrower as the Lender may from
time to time reasonably request.





19

--------------------------------------------------------------------------------



ARTICLE VIII


EVENTS OF DEFAULT


Section 8.01 Events of Default. The following events shall be “Events of
Default”:


(a) The Borrower shall fail to make any payment or deposit to be made by it
hereunder when due (whether of principal or interest at stated maturity, upon a
Margin Call, upon acceleration, or at mandatory prepayments);


(b) The Borrower shall fail to observe or perform any covenant or other
agreement contained in this Agreement or any other Facility Document and such
failure to observe or perform shall continue unremedied for a period of five (5)
Business Days;


(c) Any representation, warranty or certification made or deemed made herein or
in any other Facility Document by Borrower or any certificate furnished to
Lender pursuant to the provisions thereof, shall be breached in any material
respect or shall prove to have been false or incorrect in any material respect
when made or repeated or deemed to have been made or repeated and not cured
within 30 days after a Responsible Officer of the Borrower may have actual
knowledge thereof or after receipt of written notice from the Lender;


(d) Any “event of default” or other breach or failure to perform shall have
occurred and shall be continuing beyond the expiration of any applicable grace
period under the terms of any repurchase agreement, loan and security agreement
or similar credit facility or agreement for borrowed funds entered into by the
Borrower or any of its Affiliates on the one hand and any third party (including
an Affiliate of the Borrower but excluding the Lender or any Affiliate of the
Lender), which relates to the Indebtedness of the Borrower or any of its
Affiliates in an amount individually or in the aggregate greater than $5,000,000
and not cured within 30 days after a Responsible Officer of the Borrower may
have actual knowledge thereof or after receipt of written notice from the
Lender;


(e) The Lender does not, or ceases to, have a first priority perfected security
interest in the Collateral other than as a result of a release of such security
interest by the Lender and such default continues unremedied for a period of
three (3) Business Days after the earlier of (i) a Responsible Officer of the
Borrower having actual knowledge thereof and (ii) written notice of such default
from the Lender;


(f)    [Reserved];


(g)    The Borrower shall fail to comply with the Financial Covenants;


(h) Any judgment or order for the payment of money in excess of $1,000,000 shall
be rendered against the Borrower by a court, administrative tribunal or other
body having jurisdiction over them and the same shall not be satisfied or
discharged (or provisions shall not be made for such discharge) or bonded, or a
stay of execution thereof shall not be procured, within thirty (30) days from
the date of entry thereof or, if a stay of execution is procured, thirty (30)
days from the date such stay is lifted;


(i) (1) The Borrower files a voluntary petition in bankruptcy, seeks relief
under any provision of any Insolvency Law or consents to the filing of any
petition against it under any such law; (2) a proceeding shall have been
instituted against the Borrower in a court having jurisdiction in the premises
seeking a decree or order for relief in respect of the Borrower in an
involuntary case under any applicable Insolvency Law, or for the appointment of
a receiver, liquidator, assignee, trustee, custodian, sequestrator,

20

--------------------------------------------------------------------------------



conservator or other similar official of the Borrower, or for any substantial
part of its Property, or for the winding-up or liquidation of its affairs, (3) a
proceeding shall have been instituted by any Person in a court having
jurisdiction in the premises seeking a decree or order for relief in respect of
the Borrower in an involuntary case under any applicable Insolvency Law, or for
the appointment of a receiver, liquidator, assignee, trustee, custodian,
sequestrator, conservator or other similar official of the Borrower, or for any
substantial part of its Property, or for the winding-up or liquidation of its
affairs and the Borrower shall have failed to obtain a relief (including,
without limitation, a dismissal) or a stay of such involuntary proceeding within
thirty (30) days, (4) the admission in writing by the Borrower of its inability
to pay its debts as they become due, (5) the Borrower consents to the
appointment of or taking possession by a custodian, receiver, conservator,
trustee, liquidator, sequestrator or similar official, of all or any part of its
Property or any custodian, receiver, conservator, trustee, liquidator,
sequestrator or similar official takes possession of all or any part of the
Property of the Borrower; (6) the Borrower makes an assignment for the benefit
of any of its creditors; or (7) the Borrower generally fails to pay its debts as
they become due; or


(j) Any Governmental Authority or any Person, agency or entity acting or
purporting to act under Governmental Authority (including any Agency) shall have
taken any action to condemn, seize or appropriate, or to assume custody or
control of, all or any substantial part of the Property of the Borrower, or
shall have taken any action to displace the management of any of the Borrower or
to curtail the Borrower’s authority in the conduct of its business.


Section 8.02 Remedies.


(a) Optional Acceleration. Upon the occurrence of an Event of Default (other
than an Event of Default described in Section 8.01(i)), the Lender may by
written notice to the Borrower, terminate the Facility and declare the Loan and
all other Obligations to be immediately due and payable.


(b) Automatic Acceleration. Upon the occurrence of an Event of Default described
in Section 8.01(i), the Facility shall be automatically terminated and the Loan
and all other Obligations shall be immediately due and payable upon the
occurrence of such event, without demand or notice of any kind.


(c)    Remedies. Upon any acceleration of the Loan pursuant to this Section
8.02, the Lender, in addition to all other rights and remedies under this
Agreement or otherwise, shall have all other rights and remedies provided under
the UCC of each applicable jurisdiction and other applicable laws, which rights
shall be cumulative. The Borrower agrees, upon the occurrence of an Event of
Default and notice from the Lender, to assemble, at its expense, all of the
Collateral that is in its possession (whether by return, repossession, or
otherwise) at a place designated by the Lender. All out-of-pocket costs incurred
by the Lender in the collection of all Obligations, and the enforcement of its
rights hereunder, including reasonable attorneys’ fees and legal expenses, shall
be paid out of the Collateral. Without limiting the foregoing, upon the
occurrence of an Event of Default and the acceleration of the Loan pursuant to
this Section 8.02, the Lender may, to the fullest extent permitted by applicable
law, without notice, advertisement, hearing or process of law of any kind, (i)
enter upon any premises where any of the Collateral which is in the possession
of the Borrower (whether by return, repossession, or otherwise) may be located
and take possession of and remove such Collateral, (ii) sell any or all of such
Collateral, free of all rights and claims of the Borrower therein and thereto,
at any public or private sale, and (iii) bid for and purchase any or all of such
Collateral at any such sale. Any such sale shall be conducted in a commercially
reasonable manner and in accordance with applicable law. The Borrower hereby
expressly waives, to the fullest extent permitted by applicable law, any and all
notices, advertisements, hearings or process of law in connection with the
exercise by the Lender of any of its rights and remedies upon the occurrence of
an Event of Default. Each of the Lender and the Borrower shall have the right
(but not the obligation) to bid for and purchase any or all Collateral at any
public or private sale. The Borrower hereby agrees that in any sale of any of
the Collateral, the Lender is

21

--------------------------------------------------------------------------------



hereby authorized to comply with any limitation or restriction in connection
with such sale as it may be advised by counsel is necessary in order to avoid
any violation of applicable law (including, without limitation, compliance with
such procedures as may restrict the number of prospective bidders and
purchasers, require that such prospective bidders and purchasers have certain
qualifications, and restrict such prospective bidders and purchasers to Persons
who will represent and agree that they are purchasing for their own account for
investment and not with a view to the distribution or resale of such
Collateral), or in order to obtain any required approval of the sale or of the
purchaser by any Governmental Authority, and the Borrower further agrees that
such compliance shall not result in such sale being considered or deemed not to
have been made in a commercially reasonable manner. The Lender shall not be
liable for any sale, private or public, conducted in accordance with this
Section 8.02(c). If an Event of Default occurs, and upon acceleration of the
Loan hereunder, the Loan represented by each of the outstanding Components and
all other Obligations shall be immediately due and payable, and collections on
the Depositor Reserve Account Rights and proceeds of sales of Depositor Reserve
Account Rights, and other Collateral will be used to pay the Obligations.


Section 8.03 Collateral Account; Application of Proceeds.


(a)    Collateral Account.    Prior to the Closing Date, the Borrower and the
Lender shall have established at [ ] in the name of the Lender a non-interest
bearing segregated special purpose trust account (such account being herein
called the “Collateral Account”). The Lender will maintain the Collateral
Account only with a bank that has agreed with the Lender to comply with
instructions originated by the Lender directing the disposition of funds in such
account without the further consent of the Borrower, such agreement to be in
form and substance reasonably satisfactory to the Lender (an “Account Control
Agreement”). The Lender may, at any time and without notice to, or consent from,
the Borrower, transfer, or direct the transfer of, funds from the Collateral
Account to satisfy the Lender’s obligations under the Facility Documents if an
Event of Default shall have occurred.


(b)    Distributions from the Collateral Account.    On each Business Day, the
Lender shall apply Collections in the following order:


(i)    to pay to the Lender, any fees due pursuant to the terms hereof;


(ii) to pay to the Lender or any Indemnified Party an amount equal to any other
amounts (including the Aggregate Outstanding Loan Amount) then due to such
Persons pursuant to this Agreement that have not been paid by the Borrower (and
to the extent that there are insufficient funds to pay all of the foregoing
amounts, such amount shall be distributed to the foregoing parties, pro rata in
accordance with the amounts due to such parties); and


(iii)     to pay any remaining amounts to the Borrower by transferring such
amount to the account specified in writing by the Borrower.



22

--------------------------------------------------------------------------------



ARTICLE IX


ASSIGNMENT


Section 9.01 Restrictions on Assignments.    The Borrower shall not assign its
rights    hereunder or any interest herein without the prior written consent of
the Lender. The Lender may, with the consent of the Borrower, in the ordinary
course of its business and in accordance with applicable law, assign any or all
of its rights and obligations under this Agreement, under the Loan pursuant to
this Agreement or under the other Facility Documents, to any of its Affiliates
or Subsidiaries and any bank or other entity.


Section 9.02 Evidence of Assignment; Endorsement on Notes. The Lender hereby
agrees that it shall, endorse the Note to reflect any assignments made pursuant
to this Article IX or otherwise.


Section 9.03 Rights of Assignee. Upon the assignment the Lender of all of its
rights and obligations hereunder, under the Notes and under the other Facility
Documents to an assignee in accordance with Section 9.01, such assignee shall
have all such rights and obligations of the Lender as set forth in such
assignment or delegation, as applicable, and all references to the Lender in
this Agreement or any Facility Document shall be deemed to apply to such
assignee to the extent of such interest. If any interest in any Facility
Document is transferred to any assignee which is organized under the laws of any
jurisdiction other than the United States or any State thereof, the Lender shall
cause such assignee, concurrently with the effectiveness of such transfer, to
comply with the provisions of Section 3.02.


Section 9.04 Permitted Participants; Effect. The Lender may, with the consent of
the Borrower, in the ordinary course of its business and in accordance with
applicable law, at any time (and from time to time) sell to one or more banks or
other entities (each a “Participant”) participating interests in the Loan owing
to the Lender, any Note held by the Lender, or any other interest of the Lender
under this Agreement or the other Facility Documents. In the event of any such
sale by the Lender of a participating interest to a Participant, (i) the
Lender’s obligations hereunder and under the other Facility Documents shall
remain unchanged; (ii) the Lender shall remain solely responsible to the
Borrower for the performance of such obligations; and (iii) the Lender shall
remain the owner of the Loan and the holder of any Note issued to it in evidence
thereof for the purposes under the Loan Documents. All amounts payable by the
Borrower under this Agreement shall be determined as if the Lender had not sold
such participating interests. The Borrower and the Lender shall continue to deal
solely and directly with each other in connection with the Lender’s rights and
obligations under the Facility Documents.


Section 9.05 Voting Rights of Participants. The Lender shall retain the sole
right to approve, without the consent of any Participant, any amendment,
modification or waiver of any provision of the Facility Documents other than any
amendment, modification, or waiver with respect to the Loan or Component thereof
in which such Participant has an interest which forgives principal, interest, or
fees or reduces the interest rate or fees payable with respect to the Loan or
any such Component, extends the applicable Maturity Date, postpones any date
fixed for any regularly scheduled payment of principal of, or interest or fees
on, any the Loan or any Component or releases all or substantially all of the
Collateral (other than as expressly permitted pursuant to the Facility
Documents).

23

--------------------------------------------------------------------------------



ARTICLE X


INDEMNIFICATION


Section 10.01    Indemnities by the Borrower.    Without limiting any other
rights which any such Person may have hereunder or under applicable law, the
Borrower hereby agrees to indemnify, the Lender, its Affiliates, successors,
permitted transferees and assigns and all officers, directors, shareholders,
controlling persons, employees and agents of any of the foregoing (each an
“Indemnified Party”), forthwith on demand, from and against any and all damages,
losses, claims, liabilities and related costs and expenses, including reasonable
attorneys’ fees and disbursements (all of the foregoing being collectively
referred to as “Indemnified Amounts”) awarded against or incurred by any of them
arising out of or as a result of this Agreement, the other Facility Documents
(other than the Indentures), or any transaction contemplated hereby or thereby
excluding, however, (a) Indemnified Amounts to the extent a court of competent
jurisdiction determines that they resulted from gross negligence, bad faith or
willful misconduct on the part of such Indemnified Party, (b) in the event that
the Lender has assigned its rights or delegated its obligations in respect of
this Agreement, and the Indemnified Amounts with respect to such assignee exceed
the Indemnified Amounts that would otherwise have been payable by the Borrower
to the Lender, the amount of such excess, (c) Excluded Taxes (other than any
incremental Taxes arising solely by reason of a breach by any Transaction Party
of its obligations under this Agreement), and (d) any lost profits or indirect,
exemplary, punitive or consequential damages of any Indemnified Party. In any
suit, proceeding or action brought by the Lender in connection with any
Collateral for any sum owing thereunder, or to enforce any provisions of any
Collateral, the Borrower will save, indemnify and hold the Lender harmless from
and against all expense, loss or damage suffered by reason of any defense,
set-off, counterclaim, recoupment or reduction or liability whatsoever of the
account debtor or obligor thereunder, arising out of a breach by the Borrower of
any obligation thereunder or arising out of any other agreement, indebtedness or
liability at any time owing to or in favor of such account debtor or obligor or
its successors from the Borrower. The Borrower also agrees to reimburse the
Lender as and when billed by the Lender for all the Lender’s reasonable
out-of-pocket costs and expenses incurred in connection with the enforcement or
the preservation of the Lender’s rights under this Agreement, the Note, any
other Facility Document or any transaction contemplated hereby or thereby,
including without limitation the reasonable fees and disbursements of its
counsel. The Borrower hereby acknowledges that, notwithstanding the fact that
the Note is secured by the Collateral, the obligation of the Borrower under the
Note is a recourse obligation of the Borrower. Under no circumstances shall any
Indemnified Party be liable to the Borrower for any lost profits or indirect,
exemplary, punitive or consequential damages.


Section 10.02 General Provisions. If for any reason the indemnification provided
above in Section 10.01 (and subject to the limitations on indemnification
contained therein) is unavailable to an Indemnified Party or is insufficient to
hold an Indemnified Party harmless on the basis of public policy, then the
Borrower shall contribute to the amount paid or payable by such Indemnified
Party as a result of such loss, claim, damage or liability in such proportion as
is appropriate to reflect not only the relative benefits received by such
Indemnified Party on the one hand and the Borrower on the other hand but also
the relative fault of such Indemnified Party as well as any other relevant
equitable considerations.


The provisions of this Article X shall survive the termination of this Agreement
and the payment of the Obligations.



24

--------------------------------------------------------------------------------



ARTICLE XI


MISCELLANEOUS


Section 11.01    Amendments, Etc.    Neither this Agreement nor any provision
hereof may be amended, supplemented, or modified except pursuant to an agreement
or agreements in writing entered into by the Borrower and the Lender.


Section 11.02 Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile communication) and shall be personally delivered or sent by certified
mail or overnight air courier, postage prepaid, or by facsimile, to the intended
party at the address or facsimile number of such party set forth opposite its
name on Schedule 11.02 or at such other address or facsimile number as shall be
designated by such party in a written notice to the other parties hereto. All
such notices and communications shall be effective, (i) if personally delivered,
when received, (ii) if sent by overnight air courier, the next Business Day
after delivery to the related air courier service, if delivery is guaranteed as
of the next Business Day, (iii) if sent by certified mail, three Business Days
after having been deposited in the mail, postage prepaid, and (iv) if
transmitted by facsimile, when sent, receipt confirmed by telephone or
electronic means, if sent during business hours (if sent after business hours,
then on the next Business Day) except that notices and communications pursuant
to Article I shall not be effective until received. In addition to the available
means of delivering notice above, all notices and other communication provided
for hereunder shall, unless stated otherwise herein, be in writing and shall be
effective when sent via email during business hours to the Borrower at [ ] and
to the Lender at [    ]@springleaf.com, once receipt has been confirmed by
telephone or electronic means (if sent via email after business hours, then on
the next Business Day).


Section 11.03 No Waiver; Remedies. No failure on the part of the Lender to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.


Section 11.04 Binding Effect; Assignability. This Agreement shall be binding
upon and inure to the benefit of the Borrower and the Lender, and their
respective successors and assigns, provided, however, that nothing in the
foregoing shall be deemed to authorize any assignment not permitted in Section
9.01.


Section 11.05 GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW, WHICH BY ITS TERMS APPLIES TO THIS AGREEMENT).
EACH PARTY HERETO HEREBY SUBMITS TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF
THE COURTS OF THE STATE OF NEW YORK LOCATED IN THE BOROUGH OF MANHATTAN, THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND APPELLATE COURTS FROM ANY THEREOF FOR PURPOSES OF ALL LEGAL
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT IN THE BOROUGH OF
MANHATTAN AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH PARTY HERETO HEREBY CONSENTS TO
PROCESS BEING SERVED IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO THIS

25

--------------------------------------------------------------------------------



AGREEMENT, OR ANY DOCUMENT DELIVERED PURSUANT HERETO BY THE MAILING OF A COPY
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT
REQUESTED, TO ITS RESPECTIVE ADDRESS SPECIFIED AT THE TIME FOR NOTICES UNDER
THIS AGREEMENT OR TO ANY OTHER ADDRESS OF WHICH IT SHALL HAVE GIVEN WRITTEN OR
ELECTRONIC NOTICE TO THE OTHER PARTIES. THE FOREGOING SHALL NOT LIMIT THE
ABILITY OF ANY PARTY HERETO TO BRING SUIT IN THE COURTS OF ANY OTHER
JURISDICTION.


EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A TRIAL BY
JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT.


Section 11.06 Entire Agreement. This Agreement and the Facility Documents
embodies the entire agreement and understanding of the parties hereto and
supersedes any and all prior agreements, arrangements and understanding relating
to the matters provided for herein.


Section 11.07    Acknowledgement. The Borrower hereby acknowledges that:


(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement, the Note and the other Facility Documents to which it is a
party;


(b)    the Lender has no fiduciary relationship to the Borrower, and the
relationship between the Borrower and the Lender is solely that of debtor and
creditor; and


(c)    no joint venture exists among or between the Lender and the Borrower.


Section11.08    Captions and Cross References. The various captions
(including,without limitation, the table of contents) in this Agreement are
included for convenience only and shall not affect the meaning or interpretation
of any provision of this Agreement. References in this Agreement to any
underscored Section or Exhibit are to such Section or Exhibit of this Agreement,
as the case may be.


Section 11.09 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement.


Section 11.10 Confidentiality. Each party hereto agrees for the benefit of the
other party that it will hold any confidential information received from the
other party pursuant to this Agreement or any other Facility Document, it being
understood that this Agreement is confidential information of the Lender, in
strict confidence, as long as such information remains confidential except for
disclosure to (i) its Affiliates, (ii) its legal counsel, accountants, and other
professional advisors or to a permitted assignee or participant, (iii)
regulatory officials, (iv) any Person as requested pursuant to or as required by
law, regulation, or legal process, (v) any Person in connection with any legal
proceeding to which it is a party, and (vi) to the extent required to comply
with securities law requirements applicable to the Borrower and/or the Lender.
The Borrower also agrees that it will comply with all applicable securities laws
with respect to any non-public information of the type referenced in the
preceding sentence in its possession. This Section 11.10 shall survive
termination of this Agreement.


Section 11.11    Survival. The obligations of the Borrower under Sections 3.02
and

26

--------------------------------------------------------------------------------



10.01 hereof shall survive the repayment of the Loan and the termination of this
Agreement. In addition, each representation and warranty made, or deemed to be
made by a request for a borrowing, herein or pursuant hereto shall survive the
making of such representation and warranty, and the Lender shall not be deemed
to have waived, by reason of making the Loan, any Default that may arise by
reason of such representation or warranty proving to have been false or
misleading, notwithstanding that the Lender may have had notice or knowledge or
reason to believe that such representation or warranty was false or misleading
at the time the Loan was made.




[SIGNATURE PAGE FOLLOWS]

27

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.


[     ], as Borrower






By:      Name:
Title:






SPRINGLEAF FINANCE CORPORATION, as
Lender






By:      Name:
Title:






--------------------------------------------------------------------------------



SCHEDULE I


DEFINITIONS


1.1    Definitions. As used in this Agreement the following terms have the
meanings as indicated:


“2011-1 Securitization” shall mean the notes issued by Springleaf Mortgage Loan
Trust 2011-1.


“2012-1 Securitization” shall mean the notes issued by Springleaf Mortgage Loan
Trust 2012-1.


“2012-2 Securitization” shall mean the notes issued by Springleaf Mortgage Loan
Trust 2012-2.


“2012-3 Securitization” shall mean the notes issued by Springleaf Mortgage Loan
Trust 2012-3.


“2013-1 Securitization” shall mean the notes issued by Springleaf Mortgage Loan
Trust 2013-1.


“2013-2 Securitization” shall mean the notes issued by Springleaf Mortgage Loan
Trust 2013-2.


“2013-3 Securitization” shall mean the notes issued by Springleaf Mortgage Loan
Trust 2013-3.


“Account Control Agreement” has the meaning set forth in Section 8.03(a).


“Adjusted Tangible Net Worth” shall mean the consolidated Net Worth of the
Borrower and its Subsidiaries, less the consolidated net book value of all
assets of the Borrower and its Subsidiaries (to the extent reflected as an asset
in the balance sheet of the Borrower or any Subsidiary at such date) which will
be treated as intangibles under GAAP, including, without limitation, such items
as deferred financing expenses, deferred taxes, net leasehold improvements, good
will, trademarks, trade names, service marks, copyrights, patents, licenses and
unamortized debt discount and expense.


“Affiliate” means, with respect to any Person, any other Person which, directly
or indirectly, controls, is controlled by, or is under common control with, such
Person. For purposes of this definition, “control” (together with the
correlative meanings of “controlled by” and “under common control with”) means
possession, directly or indirectly, of the power (a) to vote 20% or more of the
securities (on a fully diluted basis) having ordinary voting power for the
directors or managing general partners (or their equivalent) of such Person, or
(b) to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by contract, or
otherwise.


“Aggregate Outstanding Loan Amount” shall mean the aggregate Outstanding Loan
Amount of each of the Components.


“Agreement” has the meaning set forth in the preamble.


“Applicable Law” shall mean as to any Person, any law, treaty, rule or
regulation (including the Investment Company Act of 1940, as amended) or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.


“Applicable Margin” shall mean 2.00%.






--------------------------------------------------------------------------------



“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.


“Borrower” has the meaning set forth in the preamble.


“Business Day” means any day other than (i) a Saturday or Sunday, or (ii) a day
on which banking institutions in the State of New York are required or
authorized by law to be closed.


“Cash Equivalents” shall mean (i) securities with maturities of one year or less
from the date of acquisition issued or fully guaranteed or insured by the United
States government or any agency thereof, (ii) certificates of deposit and
eurodollar time deposits with weighted average maturities of 90 days or less
from the date of acquisition and overnight bank deposits of any commercial bank
having capital and surplus in excess of $500,000,000, (iii) repurchase
obligations of any commercial bank satisfying the requirements of clause (ii) of
this definition, having a term of not more than seven days with respect to
securities issued or fully guaranteed or insured by the United States
Government, (iv) commercial paper of a domestic issuer rated at least A-1 or the
equivalent thereof by Standard and Poor’s Rating Group (“S&P”) or P-1 or the
equivalent thereof by Moody’s Investors Service, Inc. (“Moody’s”) and in either
case maturing within 90 days after the date of acquisition, (v) securities with
maturities of 90 days or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A by Moody’s,
(vi) securities with maturities of 90 days or less from the date of acquisition
backed by standby letters of credit issued by any commercial bank satisfying the
requirements of clause (ii) of this definition or, (vii) shares of money market
mutual funds which invest exclusively in assets satisfying the requirements of
clauses (i) through (vi) of this definition.


“Change of Control” means, with respect to the Borrower, the acquisition by any
Person, or two or more Persons acting in concert, of beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934, as amended) of outstanding shares of
voting stock or limited partnership interests, as the case may be, of the
Borrower or at any time if after giving effect to such acquisition such Person
or Persons owns twenty percent (20%) or more of such outstanding shares of
voting stock.


“Closing Date” means the date on which all of the conditions set out in Section
5.01 are satisfied.


“Collateral” has the meaning set forth in Section 4.01.


“Collateral Value” means, for purposes of determining the value of the Depositor
Reserve Account Rights the product of (a) the aggregate Market Value of each
Reserve Account on such date and (b) 95%.


“Collateral Account” means the account established by the Borrower and the
Lender in accordance with Section 8.03(a).


“Collections” means any amounts received in respect of any Depositor Reserve
Account Rights pursuant to the applicable Indenture and any amounts withdrawn
from the Margin Account to be applied for the payment of Obligations pursuant to
the terms of this Agreement.


“Compliance Certificate” means a certificate in form acceptable to the Lender
substantially in the form of Exhibit 7.01 hereto.




--------------------------------------------------------------------------------





“Components” has the meaning set forth in Section 2.02.


“Default” means an Event of Default or an Unmatured Event of Default.


“Default Rate” means, with respect to each Component of the Loan for any
Interest Period, and any late payment of fees or other amounts due hereunder, a
rate equal to 12.00% per annum.


“Dollars” means dollars in lawful money of the United States of America.


“Depositor” shall mean each entity acting as a “Depositor” for the related
Securitization
as defined in the related Indenture.


“Depositor Reserve Account Rights” means, each Depositor’s rights under the
Reserve Account relating to the applicable Trust consisting of the rights to
receive any investment earnings on each Payment Date under the related
Indenture, as well as all amounts remaining in such Reserve Account on the
Payment Date on which the aggregate note amount of the Class A, Class M and
Class B Notes for the related Trust have been reduced to zero pursuant to
Section 3.01(d)(ii) of the related Indenture.


“Depositor Reserve Account Rights Disposition” has the meaning assigned to such
term
in Section 7.02(f) hereof.


“Event of Default” has the meaning set forth in Section 8.01.


“Excluded Taxes” means, with respect to the Lender or any other recipient of any
payment to be made by or on account of any obligation of the Borrower hereunder,
(a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of the Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) any withholding tax that is required to be withheld from amounts payable to
a Lender that has failed to comply with Section 3.02(d)(i), (d) any backup
withholding tax that is required by the Code to be withheld from amounts payable
to a Lender that has failed to comply with clause (A) of Section 3.02(d)(ii),
(e) any withholding taxes imposed under Sections 1471-1474 of the Code (the
Foreign Account Tax Compliance Act), and (f) in the case of a Foreign Lender,
any United States withholding tax that (i) is required to be imposed on amounts
payable to such Foreign Lender pursuant to the laws in force at the time such
Foreign Lender becomes a party hereto, (ii) designates a new lending office,
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 3.02(a)(ii) or (iii), or (iii) is attributable to such
Foreign Lender’s failure or inability (other than as a result of a change in
Applicable Law) to comply with clause (B) of Section 3.02(d)(ii).


“Facility” means the loan facility provided to the Borrower by the Lender
pursuant to this
Agreement.


“Facility Documents” means this Agreement, the Notes, the Indentures, the
Account Control Agreement and all notices, certificates, financing statements
and other documents to be executed and delivered by the Borrower in connection
with the transactions contemplated by this Agreement.






--------------------------------------------------------------------------------



“Financial Covenants” has the meaning assigned to such term in Section 7.01(t).


“Foreign Lender” means any successor or assignee of the Lender that is organized
under the laws of a jurisdiction other than that in which the Borrower is
resident for tax purposes. For purposes of this definition, the United States of
America, each State and Commonwealth thereof and the District of Columbia shall
be deemed to constitute a single jurisdiction.


“Funding Date” shall mean the date of the Loan is made to the Borrower hereunder
as
provided in Section 2.03 hereof.


“GAAP” shall mean United States Generally Accepted Accounting Principles
inclusive of, but not limited to, applicable statements of Financial Accounting
Standards issued by the Financial Accounting Standards Board, its predecessors
and successors and SEC Staff Accounting Guidance as in effect from time to time
applied on a consistent basis.


“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any municipality and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.


“Indebtedness” means as to any Person, (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within 90 days of the date the respective goods are delivered or the respective
services are rendered; (c) indebtedness of others secured by a Lien on the
property of such Person, whether or not the respective indebtedness so secured
has been assumed by such Person; (d) obligations (contingent or otherwise) of
such Person in respect of letters of credit or similar instruments issued or
accepted by banks and other financial institutions for account of such Person;
(e) obligations of a Person to pay rent or other amounts under a lease of (or
other agreement conveying the right to use) property to the extent such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP, and “lease” shall have the meaning under GAAP as of January 1, 2013,;
(f) obligations of such Person under repurchase agreements, loan and security
agreements, similar warehouse facilities or like arrangements; (g) indebtedness
of others guaranteed by such Person; (h) all obligations of such Person incurred
in connection with the acquisition or carrying of fixed assets by such Person;
(i) indebtedness of general partnerships of which such Person is a general
partner; and (j) any other indebtedness of such Person by a note, bond,
debenture or similar instrument; provided, however, that, in each case,
“Indebtedness” shall not include the Person’s Non-Recourse Indebtedness.


“Indemnified Amounts” has the meaning set forth in Section 10.01.


“Indemnified Party” has the meaning set forth in Section 10.01.


“Indemnified Taxes” means Taxes other than (i) Excluded Taxes and (ii) Other
Taxes.


“Indenture” shall mean the indentures relating to the Securitizations.


“Initial Aggregate Loan Amount” shall mean the aggregate Loan Amount of the
Components on the Funding Date, which shall be equal to $[     ].






--------------------------------------------------------------------------------



“Insolvency Law” shall mean any bankruptcy, reorganization, moratorium,
delinquency, arrangement, insolvency, readjustment of debt, dissolution or
liquidation law of any jurisdiction in effect at any time during the term of
this Agreement.”


“Interest Period” means, for the Loan, (i) an initial period beginning on the
Funding Date for the Loan and ending on the last day of the calendar month in
which such Funding Date occurs; and (ii) subsequent consecutive periods
thereafter, beginning on the first day of each subsequent calendar month and
ending on the earlier of (x) the last day of the same calendar month in which
such Interest Period began and (y) the applicable Maturity Date.


“Investment Company Act” means the Investment Company Act of 1940, as amended,
together with the rules and regulations promulgated thereunder.


“Lender” means Springleaf Finance Corporation


“LIBOR Rate” means, with respect to each day on which the Loan is outstanding
(or if such day is not a Business Day, the next succeeding Business Day), the
rate appearing on Reuters Screen LIBOR01 Page at approximately 11:00 a.m.,
London time on such day (rounded up to the nearest whole multiple of 1/16%), as
the rate for dollar deposits with a maturity of one (1) month; provided that if
such rate does not appear on Reuters Screen LIBOR01 Page, the rate for such date
will be the rate determined by reference to such other comparable publicly
available service publishing such rates as may be selected by Lender in its sole
discretion and communicated to Borrower with fifteen (15) days prior written
notice. Notwithstanding anything to the contrary herein, Lender shall have the
sole discretion to re-set the LIBOR Rate on a daily basis.


“Lien” means with respect to any property or asset of any Person (a) any
mortgage, lien, pledge, charge or other security interest or encumbrance of any
kind in respect of such property or asset or (b) the interest of a vendor or
lessor arising out of the acquisition of or agreement to acquire such property
or asset under any conditional sale agreement, lease purchase agreement or other
title retention agreement.


“Liquidity” means with respect to any Person, the sum of (i) its unrestricted
cash, plus (ii) its unrestricted Cash Equivalents, plus (iii) equity in whole
pool agency securities, plus (iv) the aggregate amount of unused capacity
available to such Person (taking into account applicable haircuts) under
committed mortgage loan warehouse and similar facilities for which such Person
has unencumbered eligible collateral to pledge thereunder. For the avoidance of
doubt, such unrestricted cash shall not include any cash collateral of such
Person in respect of letter of credit obligations of such Person, and to the
extent a letter of credit obligation of such Person is only partially cash
collateralized, only that portion of the letter of credit that represents cash
collateral shall be excluded from the definition of Liquidity hereunder.


“Loan” shall mean the loan made by the Lender to the Borrower on the Funding
Date pursuant to the terms of this Agreement.


“Margin Account” shall be an account established and maintained as a sub-account
of the Collateral Account for the purpose of holding the Collateral Shortfall
Amount in connection with a Margin Call pursuant to the terms of this Agreement.


“Margin Call” has the meaning set forth in Section 2.06.


“Market Value” means, with respect to any Depositor Reserve Account Rights, the
value ascribed to such asset by the Lender in its sole discretion, as marked to
market as often as daily. The Lender’s




--------------------------------------------------------------------------------



determination of Market Value shall be conclusive upon the parties, absent
manifest error on the part of the Lender. The Borrower acknowledges that the
Lender’s determination of Market Value is for the limited purpose of determining
Collateral Value for lending purposes hereunder without the ability to perform
customary purchaser’s due diligence and is not necessarily equivalent to a
determination of the fair market value of the Depositor Reserve Account Rights
achieved by obtaining competing bids in an orderly market in which the Borrower
is not in default under a revolving debt facility and the bidders have adequate
opportunity to perform customary due diligence. For the purpose of determining
the related Market Value, the Lender shall have the right to use either the
Borrower’s valuation of the Depositor Reserve Account Rights or the Lender’s
valuation, or both.


“Material Adverse Effect” shall mean a material adverse effect on (a) the
property, business, operations, financial condition or prospects of the Borrower
and its Subsidiaries taken as a whole, (b) the ability of the Borrower to
perform its obligations under any of the Facility Documents to which it is a
party, (c) the validity or enforceability of any of the Facility Documents, (d)
the rights and remedies of the Lender under any of the Facility Documents, (e)
the timely repayment of the Loan or payment of other amounts payable in
connection therewith, (f) the Collateral or (g) the validity, perfection,
priority or enforceability of the Lender’s security interest in the Collateral.


“Maturity Date” means, with respect to each Component of the Loan, the date set
forth corresponding to such Component in Section 2.02 hereof.


“Monthly Settlement Date” means the twelfth (12th) day of each calendar month
or, if such twelfth (12th) day is not a Business Day, the first Business Day
thereafter, commencing September 2014.


“Moody’s” means Moody’s Investors Service, Inc. or its successor in interest.


“Net Worth” shall mean, with respect to any Person, the excess of total assets
of such Person, over total liabilities of such Person, determined in accordance
with GAAP.


“Non-Recourse Indebtedness” shall mean, with respect to any Person, Indebtedness
that is specifically advanced to finance the acquisition of property or assets
and secured only by the property or assets to which such Indebtedness relates
without recourse to such Person (other than subject to such customary carve-out
matters for which such Person acts as a guarantor in connection with such
Indebtedness, such as bad boy acts, fraud, misappropriation, breach of
representations and warranty, misapplication, and environmental matters);
provided that, notwithstanding the foregoing, if any Indebtedness that would be
Non-Recourse Indebtedness but for the fact that such Indebtedness is made with
recourse to other assets or such entity, then only the portion of such
Indebtedness that is recourse to such other assets or such entity shall be
deemed not to be Non-Recourse Indebtedness, and all other Indebtedness shall be
deemed to be Non-Recourse Indebtedness.


“Note” means the promissory note of the Borrower issued to the Lender, in
substantially the form of Exhibit 2.02(a), as amended from time to time, and any
replacement thereof or substitution therefor.


“Obligations” means the Aggregate Outstanding Loan Amount, all accrued interest
thereon and all other amounts payable by the Borrower to the Lender pursuant to
this Agreement, the Note or any other Facility Document.


“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes arising from any payment made hereunder or under
any other Facility Document or from the execution, delivery or enforcement of
this Agreement or any other Facility Document.




--------------------------------------------------------------------------------





“Outstanding Loan Amount” means, with respect to each Component at any time, the
original principal balance of such Component funded by the Lender on the Funding
Date, minus the aggregate amount of payments received by the Lender prior to
such time and applied to reduce the principal amount of such Component.


“Participant” has the meaning set forth in Section 9.04.


“Person” means any individual, corporation, estate, partnership, limited
liability company, limited liability partnership, joint venture, association,
joint-stock company, business trust, trust, unincorporated organization,
government or any agency or political subdivision thereof, or other entity of a
similar nature.


“Prepayment Notice” means a notice substantially in the form of Exhibit 2.07.


“Prime Rate”: The rate of interest most recently published in the Money Rates
section of The Wall Street Journal from time to time as the Prime Rate in the
U.S. or, if The Wall Street Journal ceases to quote such rate, the highest per
annum interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by the Lender) or any similar release by the Federal
Reserve Board (as determined by the Lender). Any change in such prime rate shall
take effect at the opening of business on the day specified in the public
announcement of such change.


“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.


“Repayment Notice” means a notice substantially in the form of Exhibit 2.06(c).


“Requirements of Law” means, with respect to any Person or any of its property,
the certificate of incorporation or articles of association and by-laws,
certificate of limited partnership, limited partnership agreement or other
organizational or governing documents of such Person, and any law, treaty, rule
or regulation, or determination of any arbitrator or Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject, whether Federal, state or
local (including, without limitation, usury laws, the Federal Truth in Lending
Act and retail installment sales acts).


“Reserve Account” has the meaning assigned to such term in the applicable
Indenture.


“Responsible Officer” means (a) with respect to the Borrower, the chief
executive officer, president, chief financial officer, treasurer, assistant vice
president, assistant treasurer, secretary or assistant secretary of the
Borrower, or any other officer having substantially the same authority and
responsibility; provided, that with respect specifically to the obligations of
the Borrower set forth in Section 7.01(i) hereof, only the chief financial
officer, treasurer, assistant treasurer, or comptroller of the Borrower shall be
deemed to be a Responsible Officer; and (b) with respect to the Lender, a
lending officer charged with responsibility for the day to day management of the
relationship of such institution with the Borrower.


“Restricted Payment” shall mean with respect to any Person, collectively, all
dividends or other distributions of any nature (cash, securities, assets or
otherwise), and all payments, by virtue of redemption or otherwise, on any class
of equity securities (including, warrants, options or rights therefor) issued by
such




--------------------------------------------------------------------------------



Person, which may hereafter be authorized or outstanding and any distribution in
respect of any of the foregoing, whether directly or indirectly.


“S&P” means Standard & Poor’s, a division of The McGraw Hill Companies, Inc.


“Securitization” shall mean any of the 2011-1 Securitization, 2012-1
Securitization, 2012-2 Securitization, 2012-3 Securitization, 2013-1
Securitization, 2013-2 Securitization and 2013-3 Securitization, as the context
may require.


“Subsidiary” means a corporation of which a Person and/or its other Subsidiaries
own, directly or indirectly, such number of outstanding shares as have more than
50% of the ordinary voting power for the election of directors.


“Tangible Net Worth” shall mean, with respect to any Person as of any date of
determination, the consolidated Net Worth of such Person and its Subsidiaries,
less the consolidated net book value of all assets of such Person and its
subsidiaries (to the extent reflected as an asset in the balance sheet of such
Person or any Subsidiary at such date) which will be treated as intangibles
under GAAP, including, without limitation, such items as deferred financing
expenses, deferred taxes, net leasehold improvements, good will, trademarks,
trade names, service marks, copyrights, patents, licenses and unamortized debt
discount and expense; provided, that residual securities issued by such Person
or its Subsidiaries shall not be treated as intangibles for purposes of this
definition; provided further that Tangible Net Worth shall not include any
restricted cash of such Person which represents cash collateral in respect of
letter of credit obligations of such Person, and to the extent the letter of
credit obligation of such Person is only partially cash collateralized, only
that portion of the letter of credit that represents cash collateral shall be
excluded from the definition of Tangible Net Worth hereunder.


“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.


“Total Indebtedness” shall mean with respect to any Person, for any period, the
aggregate Indebtedness of such Person and its Subsidiaries during such period,
less the amount of any non- specific consolidated balance sheet reserves
maintained in accordance with GAAP and less the amount of any Non-Recourse
Indebtedness, including any securitization debt.


“UCC” means the Uniform Commercial Code as in effect on the date hereof in the
State of New York; provided that if by reason of mandatory provisions of law,
the perfection or the effect of perfection or non-perfection of the security
interest in any Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than New York, “Uniform Commercial Code” shall
mean the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such perfection or effect of
perfection or non-perfection.


“Unmatured Event of Default” means any event that, with the giving of notice or
lapse of
time, or both, would become an Event of Default.






--------------------------------------------------------------------------------



SCHEDULE 5.01


CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF THIS AGREEMENT
(a)    This Agreement has been duly executed by the parties hereto;
(b)    The Note has been duly executed by the Borrower;


(c)    The Side Letter, dated the date hereof, among the Lender, the Borrower
and Merrill Lynch, Pierce, Fenner & Smith Incorporated has duly executed by the
parties thereto;


(d)    The Account Control Agreement has been duly executed by the parties
thereto;


(e) A certificate of a secretary or assistant secretary of the Borrower,
certifying the names and true signatures of the persons authorized on the
Borrower’s behalf to sign, as applicable, this Agreement, the Notes and the
other Facility Documents has been delivered by the Borrower in connection
herewith to the Lender and its counsel (including the customary attachments to
such secretary’s certificate including organizational documents, resolutions and
good standing certificate);


(f) A certificate of a Responsible Officer of the Borrower, certifying as to the
accuracy and completeness of each of the representations and warranties
contained in each Facility Document to which the Borrower is a party and as to
the absence of Default under such Facility Documents to which the Borrower is a
party as of the Closing Date has been delivered to the Lender and its counsel;


(g) The certificate of formation of the Borrower, duly certified by the
Secretary of State of Maryland, as of a recent date acceptable to the Lender has
been delivered to the Lender and its counsel; and


(h) An Opinion of Counsel, delivered by outside counsel acceptable to the Lender
in its reasonable discretion, opining as to: New York enforceability, corporate
matters and non- contravention, security interest creation, perfection and
priority, no material litigation, and the Investment Company Act of 1940 has
been delivered to the Lender and its counsel.


(i)    A certificate of good standing of the Borrower, dated within five days of
this Agreement.


(j)    Resolutions of the board of the directors of the Borrower authorizing
this Agreement and the transactions contemplated hereby.






--------------------------------------------------------------------------------



SCHEDULE 5.02


CONDITIONS PRECEDENT TO THE LOAN


(including, with respect to paragraphs (b)-(e) inclusive,
to the automatic continuation of the Loan upon the conclusion of an Interest
Period)


(a)    On the Funding Date, the following statements shall be true (and the
Borrower shall have certified in an certificate signed by a Responsible Officer
of the Borrower that):


(i) the representations and warranties set forth in Article VI are true and
correct on and as of such day as though made on and as of such day and shall be
deemed to have been made on such day (except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case, such representation or warranty shall have true and correct as of
such date);


(ii)    the Borrower is in compliance with all covenants set forth in Article
VII;


(iii)    all conditions precedent to the making of the Loan have been satisfied;
and


(iv)    no Default or Event of Default has occurred and is continuing, or would
result from the Loan;


(b)    the Initial Aggregate Loan Amount shall be not less than $[     ];


(c) the Borrower shall have entered into (i) that certain letter agreement,
dated on or about August 29, 2014, among the Borrower, the Lender and certain
affiliates of the Lender, pursuant to which the Borrower purchased the Depositor
Reserve Account Rights and the Lender or its affiliates shall have received the
applicable purchase price thereunder, (ii) those certain note purchase
agreements, dated on or about August 29, 2014, in connection with the sale of
the notes relating to the Securitizations and (iii) the transactions
contemplated by the note purchase agreements in the foregoing clause (ii) shall
have been consummated; and


(d) all Facility Documents shall continue to be in full force and effect in all
material respects.






--------------------------------------------------------------------------------



SCHEDULE 7.01(i)


REQUIRED INVESTOR REPORTS


[SFC to advise if any reports will be reqiured.]


Address for delivery of monthly reports:
[     ]






--------------------------------------------------------------------------------



SCHEDULE 11.02


NOTICES


The Borrower:


[_    ]
[    ]


The Lender:


Springleaf Finance Corporation
[     ]






--------------------------------------------------------------------------------



EXHIBIT 2.02(a)


FORM OF PROMISSORY NOTE


August [ ], 2014


$     








New York, New York


FOR VALUE RECEIVED, [ ], a [ ] organized under the laws of the state of
California (the “Borrower”), hereby promises to pay to the order of SPRINGLEAF
FINANCE CORPORATION (the “Lender”), at the principal office of the Lender at [
], in lawful money of the United States, and in immediately available funds, the
principal sum of [ ] ($[ ]) (or such lesser amount as shall equal the aggregate
unpaid principal amount of the Loan made by the Lender to the Borrower under the
Loan and Security Agreement, dated August [ ] 2014 (as amended, supplemented or
otherwise modified and in effect from time to time, the “Loan Agreement”),
between the Lender and the Borrower), on the dates and in the principal amounts
provided in the Loan Agreement, and to pay interest on the Aggregate Outstanding
Loan Amount of the Loan, at such office, in like money and funds, for the period
commencing on the date of the Loan until the Loan shall be paid in full, at the
rates per annum and on the dates provided in the Loan Agreement.


The date, amount and interest rate of the Loan made by the Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of this Note,
endorsed by the Lender on the schedule attached hereto or any continuation
thereof; provided, that the failure of the Lender to make any such recordation
or endorsement shall not affect the obligations of the Borrower to make a
payment when due of any amount owing under the Loan Agreement or hereunder in
respect of the Loan made by the Lender.


This Note is the Note referred to in the Loan Agreement and evidences the Loan
made by the Lender thereunder. Terms used but not defined in this Note have the
respective meanings assigned to them in the Loan Agreement.


The Borrower agrees to pay all the Lender’s costs of collection and enforcement
(including reasonable attorneys’ fees and disbursements of the Lender's counsel)
in respect of this Note when incurred as required by Section 10.01 of the Loan
Agreement.


Notwithstanding the pledge of the Collateral, the Borrower hereby acknowledges,
admits and agrees that the Borrower’s obligations under this Note are recourse
obligations of the Borrower to which the Borrower pledges its full faith and
credit.


The Borrower, and any indorsers or guarantors hereof, (a) severally waive
diligence, presentment, protest and demand and also notice of protest, demand,
dishonor and nonpayments of this Note, (b) expressly agree that this Note, or
any payment hereunder, may be extended from time to time, and consent to the
acceptance of further Collateral, the release of any Collateral for this Note,
the release of any party primarily or secondarily liable hereon, and (c)
expressly agree that it will not be necessary for the Lender, in order to
enforce payment of this Note, to first institute or exhaust the Lender’s
remedies against the Borrower




--------------------------------------------------------------------------------



or any other party liable hereon or against any Collateral for this Note. No
extension of time for the payment of this Note, or any installment hereof, made
by agreement by the Lender with any person now or hereafter liable for the
payment of this Note, shall affect the liability under this Note of the
Borrower, even if the Borrower is not a party to such agreement; provided,
however, that the Lender and the Borrower, by written agreement between them,
may affect the liability of the Borrower.


Any reference herein to the Lender shall be deemed to include and apply to every
subsequent holder of this Note. Reference is made to the Loan Agreement for
provisions concerning optional and mandatory prepayments, Collateral,
acceleration and other material terms affecting this Note.


Any enforcement action relating to this Note may be brought by motion for
summary judgment in lieu of a complaint pursuant to Section 3213 of the New York
Civil Practice Law and Rules.


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, WHICH BY ITS TERMS
APPLIES TO THIS NOTE). THE BORROWER HEREBY SUBMITS TO THE NON- EXCLUSIVE GENERAL
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK LOCATED IN THE BOROUGH OF
MANHATTAN, THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF FOR PURPOSES OF ALL
LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS NOTE OR THE TRANSACTIONS
CONTEMPLATED HEREBY. THE BORROWER HERETO IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT IN THE
BOROUGH OF MANHATTAN AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. THE BORROWER HERETO HEREBY
CONSENTS TO PROCESS BEING SERVED IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT
TO THIS NOTE, OR ANY DOCUMENT DELIVERED PURSUANT HERETO BY THE MAILING OF A COPY
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT
REQUESTED, TO ITS RESPECTIVE ADDRESS SPECIFIED AT THE TIME FOR NOTICES UNDER THE
LOAN AGREEMENT OR TO ANY OTHER ADDRESS OF WHICH IT SHALL HAVE GIVEN WRITTEN OR
ELECTRONIC NOTICE TO THE LENDER. THE FOREGOING SHALL NOT LIMIT THE ABILITY OF
ANY PARTY HERETO TO BRING SUIT IN THE COURTS OF ANY OTHER JURISDICTION.








--------------------------------------------------------------------------------



THE BORROWER HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A TRIAL BY JURY WITH
RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE.




[BORROWER]
By:
Name:
Title:






--------------------------------------------------------------------------------



SCHEDULE OF LOAN COMPONENTS


This Note evidences Loan made under the within-described Loan Agreement to the
Borrower, on the Funding Date, the Loan Amount of each Component of the Loan and
the applicable interest rates set forth below, and subject to the payments and
prepayments of principal set forth below:






Component
Principal Amount
of Component of the
Loan
Amount Paid
or Prepaid
Unpaid Principal
Amount
Notation
Made by







--------------------------------------------------------------------------------



EXHIBIT 2.06(c)


FORM OF REPAYMENT NOTICE


[    ], 20     


TO:    The Lender as defined in the Loan Agreement referred to below


Reference is hereby made to the Loan and Security Agreement, dated as of August
[    ], 2014 (as heretofore amended, the “Loan Agreement”), between [ ], as
borrower (the “Borrower”) and Springleaf Finance Corporation, as lender (the
“Lender”). Capitalized terms not otherwise defined herein are used herein as
defined in the Loan Agreement.


The Borrower hereby notifies you that, pursuant to Section 2.06(c) of the Loan
Agreement, it shall make a repayment of the Loan outstanding under the Loan
Agreement to the Lender on [    ], 20__ in the amount of $ and shall be
applicable to the following
Components as follows:


[IDENTIFY COMPONENT AND AMOUNT OF PREPAYMENT ALLOCATION]


Also included in the repayment amount shall be accrued and unpaid interest, in
the amount of $ .






--------------------------------------------------------------------------------



The undersigned has caused this Repayment Notice to be executed and delivered by
its duly authorized officer this      day of     , 20 .


[     ], as the Borrower






By:


Name:
Title:






--------------------------------------------------------------------------------



EXHIBIT 2.07


FORM OF PREPAYMENT NOTICE


[ ], 20




TO:    The Lender as defined in the Loan Agreement referred to below


Reference is hereby made to the Loan and Security Agreement, dated as of August
[    ], 2014 (as heretofore amended, the “Loan Agreement”), between [ ], as
borrower (the “Borrower”) and Springleaf Finance Corporation, as lender (the
“Lender”). Capitalized terms not otherwise defined herein are used herein as
defined in the Loan Agreement.


The Borrower hereby notifies you that pursuant to and in compliance with Section
2.07 of the Loan Agreement, it shall make a prepayment of Loan outstanding under
the Loan Agreement on [ ], 20 in the amount of $ .


[IDENTIFY COMPONENT AND AMOUNT OF PREPAYMENT ALLOCATION]


Also included in the prepayment amount shall be accrued and unpaid interest, in
the amount of $ .





--------------------------------------------------------------------------------



The undersigned has caused this Prepayment Notice to be executed and delivered
by its duly authorized officer this      day of     , 20 .


[     ], as the Borrower






By:


Name:
Title:






--------------------------------------------------------------------------------



EXHIBIT 7.01


FORM OF COMPLIANCE CERTIFICATE


Springleaf Finance Corporation
[         ]
[     ]
Attn:


Re:     Loan Agreement Reporting Date


Reference is made to the Loan and Security Agreement (the “Loan Agreement”)
dated as of August [ ], 2014, as amended, and now in effect by and between [ ],
as borrower (the “Borrower”) and Springleaf Finance Corporation, as lender (the
“Lender”). Terms defined in the Loan Agreement and not otherwise defined herein
are used herein as defined in the Loan Agreement.


Pursuant to Section 7.01(g) of the Loan Agreement, the Borrower is furnishing to
you herewith (or has recently furnished to you) the financial statements of the
Borrower for the fiscal period ended as of the reporting date shown above (the
“Reporting Date”). Such financial statements have been prepared in accordance
with GAAP and present fairly, in all material respects, the financial position
of the Borrower covered thereby at the date thereof and the results of its
operations for the period covered thereby, subject in the case of interim
statements only to normal year-end audit adjustments and the addition of
footnotes.


Each of the undersigned Responsible Officers of the Borrower has caused the
provisions of the Loan Agreement to be reviewed and certifies to the Lender
that: (a) the undersigned has no knowledge of any Default or Event of Default,
(b) attached hereto as Schedule 1, Schedule 2 and Schedule 3 are the
representations of the Borrower and computations necessary to determine that
each of the Borrower, as applicable, is in compliance with the provisions of the
Loan Agreement as of the Reporting Date referenced thereon, and (c) to the best
of the undersigned’s knowledge no event has occurred since the date of the most
recent financial statements upon which such covenant compliance was calculated
that would cause the Borrower, to no longer be in compliance with said
provisions.


The statements made herein (and in the Schedules attached hereto) shall be
deemed to be representations and warranties made in a document for the purposes
of Section 6.01(q) of the Loan Agreement.




--------------------------------------------------------------------------------



SCHEDULE 1
To form of Compliance Certificate




1.     Consolidated Tangible Net Worth of the Borrower (Section 7.01(t)):


As of the close of business for the [calendar month][quarter] ended     ,
    the Borrower was in compliance with the financial covenant set forth in
Section 7.01(t).


2.     Consolidated Liquidity of the Borrower (Section 7.01(t)).


As of the close of business for the [calendar month][quarter] ended     ,the
Borrower was in compliance with the financial covenant set forth in Section
7.01(t).


3.     Financial Covenants:


Attached as Schedule 2 to this Compliance Certificate are (i) the Statement of
Consolidated Liquidity as of the close of business on the Business Day
immediately preceding the date such certificate is delivered demonstrating
Borrower’s compliance with the Financial Covenants and (ii) the calculations
demonstrating the Borrower’s compliance with the Financial Covenants.






--------------------------------------------------------------------------------



SCHEDULE    2
To form of Compliance Certificate


1.     Calculation: Consolidated Tangible Net Worth of the Borrower
(Section 7.01(t)):


[     ]


2.     Consolidated Liquidity of the Borrower (Section 7.01(t)):


[     ]






--------------------------------------------------------------------------------



SCHEDULE 3
To form of Compliance Certificate




1.     Calculation: consolidated tangible net worth of the Borrower:


[     ]


2.     Consolidated Liquidity of the Borrower:


[     ]






--------------------------------------------------------------------------------



EXHIBIT B


Side Letter Relating to SMLT 2013-3 Call Rights



11

--------------------------------------------------------------------------------



NINETEENTH STREET FUNDING LLC
601 N.W. Second Street
Evansville, Indiana 47708


August [ ], 2014










Credit Suisse Securities (USA) LLC Eleven Madison Avenue, 4th Floor New York,
New York 10010






Re:    Assignment of Optional Termination Rights




Ladies and Gentlemen:


This letter agreement (the “Letter Agreement”) is entered into by and between
Nineteenth Street Funding LLC (the “Depositor”) and Credit Suisse Securities
(USA) LLC (the “Initial Purchaser”) in connection with the sale by the
Depositor, and the purchase by the Initial Purchaser, on the date hereof (the
“Settlement Date”), of certain Notes and Trust Certificates (together, the
“Securities”) issued by Springleaf Mortgage Loan Trust 2013-3.


The Springleaf Mortgage Loan Trust 2013-3, Mortgage-Backed Notes were issued
pursuant to an Indenture dated as of October 9, 2013 (the “Indenture”), by and
among Springleaf Mortgage Loan Trust 2013-3, Wells Fargo Bank, N.A., as paying
agent and note registrar and U.S. Bank National Association as indenture
trustee. The Trust Certificates were issued pursuant to a Trust Agreement dated
as of October 9, 2013 (the “Trust Agreement”) among the Depositor, each member
of the board of trustees of the Trust and Wells Fargo Bank, N.A. as paying agent
and certificate registrar, Wilmington Trust, National Association as owner
trustee. Capitalized terms used but not defined herein have the meanings
ascribed to them in the Indenture.


In connection with the sale of the Securities by the Depositor, the
consideration for which will be paid to the Depositor in immediately available
funds pursuant to a note purchase agreement among the Depositor, the Initial
Purchaser and Springleaf Finance Corporation, the Depositor desires to sell,
assign and transfer to the Initial Purchaser, all of the Depositor’s rights
under Section 8.05 and Section 8.06 of the Indenture to purchase all of the
remaining Mortgage Loans and REO Properties in the Trust and thereby retire the
Notes (such right, the “Optional Termination Rights”).


In consideration of the premises and the mutual covenants set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:


SECTION I. Assignment of Clean-up Call Rights. On the date hereof, the Depositor
hereby sells, assigns and transfers to the Initial Purchaser, and the Initial
Purchaser hereby purchases, all of the Depositor’s Optional Termination Rights
under Section 8.05 and Section 8.06 of the Indenture.





--------------------------------------------------------------------------------



SECTION II. Counterparts. This Letter Agreement may be executed simultaneously
in any number of counterparts. Each counterpart shall be deemed to be an
original and all such counterparts shall constitute one and the same agreement.
A facsimile, electronic, or photocopy signature on this Agreement or any notice
delivered hereunder shall have the same legal effect as an original signature.


SECTION III. Governing Law. THIS LETTER AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.


SECTION IV. Waivers; Amendment. No term or provision of this Letter Agreement
may be waived unless such waiver is in writing and signed by the party against
whom such waiver is sought to be enforced. This Letter Agreement may not be
amended, modified or altered unless the same shall be in writing and duly
executed by the authorized representatives of the parties hereto.


SECTION V. Successors and Assigns. This Letter Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Any person into which a party may be merged or
consolidated (or any person resulting from any merger or consolidation involving
such party), any person resulting from a change in form of a party or any person
succeeding to the business of such party shall be considered the “successor” of
such party hereunder and shall be considered a party hereto without the
execution or filing of any paper or any further act or consent on the part of
any party hereto. The Initial Purchaser may assign some or all of its rights
under this Agreement without the consent of the Depositor.


SECTION VI. Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Letter Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Letter Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Letter Agreement.


SECTION VII. Exhibits. All exhibits and any other addenda or supplements hereto
are incorporated herein and made a part hereof.


SECTION VIII. Further Assurances. Each party to this Letter Agreement agrees to
execute and deliver such instruments and take such actions as the other party
may, from time to time, reasonably request to effect the purpose and carry out
the terms of this Letter
Agreement.


SECTION IX. The Depositor hereby directs U.S. Bank National Association as
trustee to execute this Letter Agreement dated as of the date hereof.








[Signature Page Follows]





13

--------------------------------------------------------------------------------



If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us a counterpart hereof, whereupon this instrument
along with all counterparts will become a binding agreement between the
Depositor and NRZ in accordance with its terms.


Very truly yours,


NINETEENTH STREET FUNDING LLC






By:
Name:
Title:






CREDIT SUISSE SECURITIES (USA) LLC






By:
Name:
Title:






--------------------------------------------------------------------------------



This Letter Agreement is hereby acknowledged by:






WELLS FARGO BANK, N.A., as paying agent and note registrar






By:
Name:
Title:






This Letter Agreement is hereby acknowledged by:


U.S. BANK NATIONAL ASSOCIATION, as indenture trustee






By:
Name:
Title:



5

--------------------------------------------------------------------------------



EXHIBIT C


REPRESENTATION AND WARRANTY SIDE LETTER AGREEMENT


SPRINGLEAF FINANCE CORPORATION
601 N.W. Second Street
Evansville, Indiana 47708


August [     ], 2014










[Security Holder]


Re:    Representations and Warranties in Springleaf Mortgage Loan Trust
    [     ]     


Ladies and Gentlemen:


This letter agreement (the “Letter Agreement”) is entered into by and between
Springleaf Finance Corporation (“SFC”) and [_], who is the holder of certain
securities issued by Springleaf Mortgage Loan Trust [ ] (each, a “Trust” and
such holder, the “Security Holder”) issued pursuant to the indentures identified
on Schedule 1 (the “Indentures”) and relates to certain obligations contained in
the related Mortgage Loan Purchase Agreements. Capitalized terms used but not
defined herein shall have the meanings given to them in the Indentures.


SECTION I. Representations and Warranties and Examination of Mortgage Files with
Respect to the Mortgage Loans. With respect to any termination of a Trust (a
“Trust Collapse”) and the holding of the related underlying Mortgage Loans by
the Security Holder, the Security Holder and SFC hereby agree that (a) the
Security Holder shall, notwithstanding such Trust Collapse, be entitled to the
benefit of the representations and warranties set forth in Section 7(a) of the
respective Mortgage Loan Purchase Agreement applicable to such Trust as though
the Mortgage Loan Purchase Agreement were still in effect and the Security
Holder was a party thereto, (b) SFC shall be obligated to repurchase or
substitute Mortgage Loans as a result of breaches of such representations and
warranties subject to and in accordance with Section 7(c) of such Mortgage Loan
Purchase Agreement, (c) with respect to any missing or defective Mortgage Loan
document, SFC shall be obligated to cure or repurchase a Mortgage Loan subject
to and in accordance with Section 5 of such Mortgage Loan Purchase Agreement;
provided, however, with respect to (a) through (c) above, (i) the requirement of
SFC to repurchase a Mortgage Loan for failure to deliver any missing document or
cure a defect or breach with respect to a Mortgage File shall only apply to the
extent that the Custodian holding such Mortgage Loan as of the date hereof
remains the Custodian continuously until the date on which the request for
repurchase is made, (ii) SFC shall have no repurchase obligation as contemplated
in clause (c) above with respect to any Mortgage Loan, the Mortgage File for
which (or portion thereof) has been released by the Custodian pursuant to the
terms of the related Custodial Agreement on or after August 29, 2014 at the
request of anyone other than SFC or the related Depositor, irrespective of
whether such Mortgage File or any portion thereof has been returned to the
Custodian, (iii) SFC’s repurchase obligation with respect to missing or
defective Mortgage Loan documents shall be limited to the circumstances set
forth in Section 5 of the related Mortgage Loan Purchase Agreement and shall not
arise as a result of a decrease in value of a Mortgage Loan in the whole loan
market resulting from such missing or defective Mortgage

12

--------------------------------------------------------------------------------



Loan document, (iv) any representations and warranties of which the Security
Holder shall become the beneficiary as contemplated by this Section I shall not
be assignable under any circumstances whatsoever by the Security Holder or any
successor in interest to the Security Holder and (v) notwithstanding that SFC is
agreeing hereunder to make the Security Holder the beneficiary of certain
representations and warranties under the Mortgage Loan Purchase Agreements, the
Security Holder acknowledges and agrees that (1) SFC is not hereby making, and
shall not be deemed to have made, new representations and warranties nor be
deemed to have undertaken any new repurchase obligations as of the date hereof
or as of any date of termination of a Trust, (2) with respect to any Trust, the
Security Holder agrees that it shall only have the benefits of this Section I at
such time as it has submitted such Trust Certificate for cancellation and is the
sole owner of the related Mortgage Loans and that it will no longer have the
benefits of this Section I if it is no longer the sole owner of such Mortgage
Loans or if any notes or other similar instruments, other than the Notes issued
on the Closing Date of the related Indenture, have been issued under the
Indenture and (3) the representations and warranties of which the Security
Holder becomes the beneficiary hereunder shall only remain in effect and be
enforceable by the Security Holder against SFC until the date on which the
statute of limitations applicable to claims for breach of contract relating to
such representations and warranties or repurchase obligations governed by New
York law, as measured from the original Closing Date set forth in the related
Indenture, has expired, it being the intention of the parties that the Security
Holder not be able to bring a claim for breach of such representations and
warranties or repurchase obligation on any date after the date on which the
Indenture Trustee under the applicable Indenture could have brought such claim
under the related Mortgage Loan Purchase Agreement and (z) the Security Holder
acknowledges and agrees that nothing contained in this Section I shall confer
upon it any rights unless and until a Trust has been terminated. For
illustrative purposes only with respect to clause (v)(3) above, if a Trust with
an original closing date of September 15, 2011 is terminated and assuming the
statute of limitations applicable to claims for breach of contract relating to
breaches of representations and warranties governed by New York law is assumed
to be six (6) years, the Security Holder would be barred from making a claim for
breach of representations and warranties after September 14, 2017, assuming that
the statute of limitations with respect to such claim began to run on September
15, 2011.


SECTION II. Counterparts. This Letter Agreement may be executed simultaneously
in any number of counterparts. Each counterpart shall be deemed to be an
original and all such counterparts shall constitute one and the same agreement.
A facsimile, electronic, or photocopy signature on this Agreement or any notice
delivered hereunder shall have the same legal effect as an original signature.


SECTION III. Governing Law. THIS LETTER AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES
OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.


SECTION IV. Waivers; Amendment. No term or provision of this Letter Agreement
may be waived unless such waiver is in writing and signed by the party against
whom such waiver is sought to be enforced. This Letter Agreement may not be
amended, modified or altered unless the same shall be in writing and duly
executed by the authorized representatives of the parties hereto.


SECTION V. Successors and Assigns. This Letter Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Any person into which a party may be merged or
consolidated (or any person resulting from any merger or consolidation involving
such party), any person resulting from a change in form of a party or any person
succeeding to the business of such party shall be considered the “successor” of
such party hereunder and shall be considered

13

--------------------------------------------------------------------------------



a party hereto without the execution or filing of any paper or any further act
or consent on the part of any party hereto.


SECTION VI. Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Letter Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Letter Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Letter Agreement.


SECTION VII. Schedules. All schedules and any other addenda or supplements
hereto are incorporated herein and made a part hereof.


SECTION VIII. Further Assurances. Each party to this Letter Agreement agrees to
execute and deliver such instruments and take such actions as the other party
may, from time to time, reasonably request to effect the purpose and carry out
the terms of this Letter Agreement.








[Signature Page Follows]

14

--------------------------------------------------------------------------------



If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us a counterpart hereof, whereupon this instrument
along with all counterparts will become a binding agreement among SFC and
Nationstar in accordance with its terms.


Very truly yours,


SPRINGLEAF FINANCE CORPORATION






By:
Name:
Title:






--------------------------------------------------------------------------------



The foregoing Letter Agreement is hereby confirmed and accepted as of the date
first above written.


[SECURITY HOLDER]






By:
Name:
Title:






--------------------------------------------------------------------------------



EXHIBITC


[RESERVED]






--------------------------------------------------------------------------------



EXHIBIT D


Representations and Warranties


1. Information. The information set forth on the mortgage loan schedule is true
and correct in all material respects.


2. Ownership. The mortgage and the mortgage note is not assigned or pledged to
any person and, immediately prior to the transfer thereof to the purchaser, the
seller was the owner thereof. The seller has full right and authority to sell
and assign such mortgage loan.


3. Mortgage Loan. With respect to each mortgage loan (other than a cooperative
loan), the mortgage is a valid, subsisting and enforceable first lien on the
mortgaged property, including all buildings, fixtures, installations and
improvements to the mortgaged property.


4. Title Insurance. With respect to each mortgage loan greater than $5,000 in
unpaid principal balance, other than a mortgage loan in the State of Oklahoma
with less than $25,000 in unpaid principal balance, the mortgage will be covered
within 120 days from the settlement date by (a) a title insurance policy issued
by a title insurer qualified to do business in the jurisdiction where the
mortgaged property is located, insuring, subject only to exceptions acceptable
to prudent lending institutions in the jurisdiction in which the mortgaged
property is located, the Seller, its successors and assigns as to the lien
priority of the mortgage specified in the mortgage loan schedule in the original
principal amount of the mortgage loan, (b) a title opinion from an attorney
licensed to practice in such jurisdiction in such form and substance as was
acceptable to prudent mortgage lending institutions in the jurisdiction where
the mortgaged property is located at the time of origination of the mortgage
loan, or (c) such other form of title assurance as was acceptable to prudent
mortgage lending institutions in the relevant jurisdiction (including blanket
insurance coverage) at the time of origination of the mortgage loan. With
respect to each mortgage loan in the State of Oklahoma with less than $25,000 in
unpaid principal balance, only a title report will be obtained detailing
outstanding liens against the related mortgaged property, and no title insurance
policy will be obtained with respect to such mortgage loans.


5. Regulatory Compliance. As of the date of its origination, each mortgage loan
complied in all material respects with all requirements of federal, state or
local law relating to the origination of the mortgage loan.


6. No Litigation. There is no pending litigation relating to the mortgage loans
or any action or proceeding directly involving the mortgaged property in which
compliance with any environmental law, rule or regulation is an issue.


7. Servicing. Each mortgage loan has been serviced in all material respects in
compliance with accepted servicing practices and applicable law.


8. Taxes. As of the cut-off date, all property taxes which previously became due
and owing have been paid.






--------------------------------------------------------------------------------



EXHIBIT E


AGREEMENT REGARDING RESERVE ACCOUNTS






--------------------------------------------------------------------------------



SPRINGLEAF FINANCE CORPORATION AND EACH “DEPOSITOR” IDENTIFIED ON
SCHEDULE I HERETO
601 N.W. Second Street
Evansville, Indiana 47708


August [ ], 2014




Credit Suisse Securities (USA) LLC Eleven Madison Avenue, 4th Floor New York,
New York 10010


Re: Agreement Regarding Reserve Accounts     


Ladies and Gentlemen:


This letter agreement (the “Letter Agreement”) is entered into by and among each
of the entities identified as a “Depositor” on Schedule I hereto (each, a
“Depositor” and collectively, the “Depositors”), Springleaf Finance Corporation
(“SFC”) and Credit Suisse Securities (USA) LLC (the “Initial Purchaser”) in
connection with the sale by each Depositor, and the purchase by the Initial
Purchaser on or about August 29, 2014 (the “Settlement Date”), of the securities
issued in book-entry form (the “Book-Entry Notes”) previously issued by the
corresponding securitization trust identified on Schedule I attached hereto
(each, a “Trust” and collectively the “Trusts”). In addition, on the Settlement
Date, the Initial Purchaser will acquire from the applicable Depositor (or an
affiliate thereof), the trust certificates relating to the Trusts (the “Trust
Certificates”) and the Class R Notes (the “Class R Notes”) previously-issued by
the Trust. The Book-Entry Notes and Class R Notes are referred to herein as the
“Notes”. The Notes and the Trust Certificates are referred to herein as the
“Securities”.


The Notes were issued pursuant to the corresponding indenture identified on
Schedule I attached hereto (each an “Indenture” and collectively, the
“Indentures”). Capitalized terms used but not defined herein have the meanings
ascribed to them in the applicable Indenture.


In connection with the sale of the Securities by the applicable Depositor, the
consideration for which will be paid to such Depositor in immediately available
funds pursuant to a note purchase agreement among the applicable Depositor, the
Initial Purchaser and SFC, each Depositor desires to sell, assign and transfer
to the Initial Purchaser, all of such Depositor’s rights under the Reserve
Account relating to the applicable Trust and the Initial Purchaser desires to
purchase all of such Depositor’s rights under such Reserve Account on the
Settlement Date; it being understood that each Depositor’s rights under the
related Reserve Account consist of the rights to receive any investment earnings
on each Payment Date, as well as all amounts remaining in such Reserve Account
on the Payment Date on which the aggregate Note Amount of the Class A, Class M
and Class B Notes for the related Trust have been reduced to zero pursuant to
Section 3.01(d)(ii) of the related Indenture (with respect to each Depositor,
the “Depositor Reserve Account Rights”). In connection with the purchase of each
Depositor’s rights under the related Reserve Account by the Initial Purchaser,
SFC shall agree to provide financing to a single third party investor designated
by the Initial Purchaser and approved by SFC (such purchaser, the “Reserve
Accounts Purchaser”) on the terms set forth in the form of Loan and Security
Agreement attached hereto as Exhibit A (the “Loan Agreement”). If SFC determines
in its sole discretion that such investor is not a creditworthy counterparty,
SFC shall, upon request of the Initial Purchaser, provide such financing on a
recourse basis to (i) the Initial Purchaser or (ii) a broker-dealer registered
under the Securities Exchange Act of 1934, as amended, reasonably acceptable to
SFC, in each case, as intermediary.



--------------------------------------------------------------------------------





In consideration of the promises and the mutual covenants set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:


SECTION I. Assignment of Depositor Reserve Account Rights. On the date hereof,
each Depositor hereby sells, assigns and transfers, all of its Depositor Reserve
Account Rights to the Initial Purchaser and the Initial Purchaser hereby
purchases all such Depositor Reserve Account Rights. The consideration to be
paid to the Depositors by the Initial Purchaser for the sale of the Depositor
Reserve Account Rights will be a portion of the aggregate purchase price to be
paid to SFC, the Depositors or their designee pursuant to the terms of that
certain commitment letter dated August 6, 2014, among SFC, the Depositors and
the Initial Purchaser. To the extent that SFC is financing the purchase of some
or all of the Depositor Reserve Account Rights pursuant to the Loan Agreement,
the Initial Purchaser shall pay the Depositors or their designee that portion of
the Purchase Price, net of the SFC financed amounts. Beginning on the Settlement
Date, the Initial Purchaser hereby instructs the Paying Agent to continue to
invest amounts on deposit in each Reserve Account as they are currently
invested; provided, that, on any date following the Settlement Date, the Initial
Purchaser may direct the Paying Agent, in writing, to invest amounts on deposit
in each Reserve Account in other Permitted Investments. Earnings from any such
investments following the Settlement Date shall be for the benefit of the
Initial Purchaser and any risk of loss of moneys on deposit in the applicable
Reserve Account resulting from such investments shall be borne by and be the
risk of the Initial Purchaser. The Initial Purchaser hereby instructs the Paying
Agent that any amounts remaining on deposit in the applicable Reserve Account on
and after the Settlement Date to be paid pursuant to Section 3.01(d)(ii) of each
Indenture, shall be paid by wire to the following account:


[Insert account information for an account owned by the Initial Purchaser]


SECTION II. Financing by SFC.    To the extent that SFC is financing the
purchase of some or all of the Depositor Reserve Account Rights pursuant to the
Loan Agreement, the related Depositors and the Reserve Accounts Purchaser or the
Initial Purchaser, as applicable, will enter into a separate side letter
agreement, acknowledged by the Indenture Trustee and Paying Agent, related to
such financing and acknowledging SFC’s security interest in such Depositor
Reserve Account Rights. The aggregate loan amount to be provided by SFC for the
purchase of some or all of the Depositor Reserve Account Rights shall not exceed
$70 million in the aggregate.


SECTION III. Counterparts. This Letter Agreement may be executed simultaneously
in any number of counterparts. Each counterpart shall be deemed to be an
original and all such counterparts shall constitute one and the same agreement.
A facsimile, electronic, or photocopy signature on this Agreement or any notice
delivered hereunder shall have the same legal effect as an original signature.


SECTION IV. Governing Law. THIS LETTER AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.


SECTION V. Waivers; Amendment. No term or provision of this Letter Agreement may
be waived unless such waiver is in writing and signed by the party against whom
such waiver is sought to be enforced. This Letter Agreement may not be amended,
modified or altered unless the same shall be in writing and duly executed by the
authorized representatives of the parties hereto.



2

--------------------------------------------------------------------------------



SECTION VI. Successors and Assigns. This Letter Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Any person into which a party may be merged or
consolidated (or any person resulting from any merger or consolidation involving
such party), any person resulting from a change in form of a party or any person
succeeding to the business of such party shall be considered the “successor” of
such party hereunder and shall be considered a party hereto without the
execution or filing of any paper or any further act or consent on the part of
any party hereto. The Initial Purchaser may assign its rights to the Depositor
Reserve Account Rights in one or more Trusts to one or more parties under this
Agreement without the consent of the related Depositor, but with written notice
to the related Depositor of such assignment.


SECTION VII. Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Letter Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Letter Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Letter Agreement.


SECTION VIII. Exhibits. All exhibits and any other addenda or supplements hereto
are incorporated herein and made a part hereof.


SECTION IX. Further Assurances. Each party to this Letter Agreement agrees to
execute and deliver such instruments and take such actions as the other party
may, from time to time, reasonably request to effect the purpose and carry out
the terms of this Letter Agreement.


SECTION X. Each Depositor hereby directs U.S. Bank National Association as
trustee to execute this Letter Agreement.








[Signature Page Follows]





3

--------------------------------------------------------------------------------



If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us a counterpart hereof, whereupon this instrument
along with all counterparts will become a binding agreement among each
Depositor, SFC and the Initial Purchaser in accordance with its terms.


Very truly yours,


EIGHTH STREET FUNDING LLC






By:                     
Name: Rhonda Jenkins
Title: Assistant Treasurer








ELEVENTH STREET FUNDING LLC






By:                     
Name: Rhonda Jenkins
Title: Assistant Treasurer








TWELFTH STREET FUNDING LLC






By:                     
Name: Rhonda Jenkins
Title: Assistant Treasurer








FOURTEENTH STREET FUNDING LLC






By:                     
Name: Rhonda Jenkins
Title: Assistant Treasurer

































--------------------------------------------------------------------------------



FIFTEENTH STREET FUNDING LLC






By:                     
Name: Rhonda Jenkins
Title: Assistant Treasurer








SEVEN TEENTH STREET FUNDING LLC






By:                     
Name: Rhonda Jenkins
Title: Assistant Treasurer








NINETEENTH STREET FUNDING LLC






By:                     
Name: Rhonda Jenkins
Title: Assistant Treasurer








SPRINGLEAF FINANCE CORPORATION






By:                     
Name: Rhonda Jenkins
Title: Assistant Treasurer





6

--------------------------------------------------------------------------------



The foregoing Letter Agreement is hereby confirmed and accepted as of the date
first above written.


CREDIT SUISSE SECURITIES (USA) LLC, as Initial
Purchaser






By:
Name:
Title:



7

--------------------------------------------------------------------------------



Section I and Section II of this Letter Agreement is hereby acknowledged by:






WELLS FARGO BANK, N.A., as paying agent and note registrar


By:
Name:
Title:








U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity but solely as
indenture trustee under each Indenture






By:
Name:
Title:



8

--------------------------------------------------------------------------------



EXHIBIT A


Loan and Security Agreement



9

--------------------------------------------------------------------------------

































LOAN AND SECURITY AGREEMENT




dated as of [     ], 2014








among












[    ],
as Borrower,


and


SPRINGLEAF FINANCE CORPORATION,
as Lender






--------------------------------------------------------------------------------



Table of Contents


 
 
Page


BACKGROUND
1


ARTICLE I DEFINITIONS AND ACCOUNTING MATTERS
1


Section 1.01
Definitions; Construction.
1


Section 1.02
Accounting Matters.
2


ARTICLE II LOAN, BORROWING, PREPAYMENT
3


Section 2.01
Loan; Single Disbursement to Borrower.
3


Section 2.02
Components of the Loan.
3


Section 2.02
Note.
4


Section 2.03
Interest.
4


Section 2.04
Alternate Rate of Interest.
4


Section 2.05
Mark to Market; Mandatory Repayment of Loan.
5


Section 2.06
Optional Prepayment.
5


ARTICLE III PAYMENTS; COMPUTATIONS; TAXES; FEES
6


Section 3.01
Payments and Computations, Etc.
6


Section 3.02
Taxes.
6


Section 3.03
Fees and Expenses.
8


ARTICLE IV SECURITY INTEREST
10


Section 4.01
Security Interest.
10


Section 4.02
[RESERVED].
10


Section 4.03
Authorization of Financing Statements.
10


Section 4.04
Lender’s Appointment as Attorney In Fact.
10


Section 4.05
Release of Security Interest.
11


ARTICLE V CONDITIONS PRECEDENT
12


Section 5.01
Conditions Precedent.
12


Section 5.02
Further Conditions Precedent.
12


ARTICLE VI REPRESENTATIONS AND WARRANTIES
13


Section 6.01
Representations and Warranties of the Borrower.
13


ARTICLE VII COVENANTS
17


Section 7.01
Affirmative Covenants of Borrower.
17


Section 7.02
Negative Covenants of the Borrower.
19


Section 7.03
Notice of Certain Occurrences.
20


ARTICLE VIII EVENTS OF DEFAULT
22


Section 8.01
Events of Default.
22


Section 8.02
Remedies.
23


Section 8.03
Collateral Account; Application of Proceeds.
24


ARTICLE IX ASSIGNMENT
26


Section 9.01
Restrictions on Assignments.
26


Section 9.02
Evidence of Assignment; Endorsement on Notes.
26


Section 9.03
Rights of Assignee.
26


Section 9.04
Permitted Participants; Effect.
26


Section 9.05
Voting Rights of Participants.
26


ARTICLE X INDEMNIFICATION
28


Section 10.01
Indemnities by the Borrower.
28


Section 10.02
General Provisions.
28




i

--------------------------------------------------------------------------------



ARTICLE XI MISCELLANEOUS
30


Section 11.01
Amendments, Etc.
30


Section 11.02
Notices, Etc.
30


Section 11.03
No Wavier; Remedies
30


Section 11.04
Binding Effect, Assignability.
30


Section 11.05
GOVERNING LAW; SUBMISSION TO JURISDICTION
30


Section 11.06
Entire Agreement.
31


Section 11.07
Acknowledgement.
31


Section 11.08
Captions and Cross References.
31


Section 11.09
Execution in Counterparts.
31


Section 10.10
Confidentiality
31


Section 10.11
Survival
32


 
 
 
Schedules
Schedule I    Definitions
Schedule 5.01    Conditions Precedent to the Effectiveness of this Agreement
Schedule 5.02    Conditions Precedent to the Loan
Schedule 7.01(i)    Springleaf Finance Corporation Required Investor Reports
Schedule 11.02    Notices
 
 
 
Exhibits
Exhibit 2.02(a)    Form of Note
Exhibit 2.06(c)    Form of Repayment Notice
Exhibit 2.07    Form of Prepayment Notice
Exhibit 7.01    Form of Compliance Certificate




ii

--------------------------------------------------------------------------------



This LOAN AND SECURITY AGREEMENT (as amended or supplemented from time to time,
this “Agreement”) dated as of [ ], 2014, is between [ ], a [corporation]
organized under the laws of the state of [Maryland] (the “Borrower”) and
SPRINGLEAF FINANCE CORPORATION, a corporation organized under the laws of the
state of Indiana (the “Lender”).


BACKGROUND


The Borrower wishes to obtain financing for the acquisition of certain Depositor
Reserve Account Rights (as defined herein), which Depositor Reserve Account
Rights shall secure the Loan (as defined herein) to be made by the Lender
hereunder.


The Lender has agreed, subject to the terms and conditions of this Agreement (as
defined herein), to provide such financing to the Borrower.


Accordingly, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:


ARTICLE I


DEFINITIONS AND ACCOUNTING MATTERS


Section 1.01 Definitions; Construction.


(a)    Capitalized terms used herein and not otherwise defined herein shall have
the meanings specified in Schedule I.


(b) All terms used in Article 9 of the UCC, and not specifically defined herein,
are used herein as defined in such Article 9.


(c) Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each means “to but
excluding”.


(d) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.


(e) Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.


(f) The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”. The word “will” shall be construed
to have the same meaning and effect as the word “shall”.


(g) Unless the context requires otherwise (i) any definition of or reference to
any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (iii) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections, Exhibits and Schedules

1

--------------------------------------------------------------------------------



shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement, and (v) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.


Section 1.02 Accounting Matters. Except as otherwise expressly provided herein,
all accounting terms used herein shall be interpreted, and all financial
statements and certificates and reports as to financial matters required to be
delivered to the Lender hereunder shall be prepared in accordance with GAAP.

2

--------------------------------------------------------------------------------



ARTICLE II


LOAN, BORROWING, PREPAYMENT


Section 2.01 Loan; Single Disbursement to Borrower. Subject to and upon the
terms and conditions set forth herein, the Lender hereby agrees to make, and the
Borrower hereby agrees to accept, the Loan on the Funding Date. The Borrower may
request and receive only one (1) borrowing hereunder in respect of the Loan to
be disbursed on the Funding Date and any amount borrowed and repaid hereunder in
respect of the Loan may not be reborrowed. The Borrower acknowledges and agrees
that the Loan shall have been fully funded as of the Closing Date.


Section 2.02 Components of the Loan. For purposes of determining the Maturity
Date of the Loan, allocating the Collateral to the Loan and certain computations
set forth herein, the Loan shall be divided into seven components (each, a
“Component”) designated as “Component
2011-1”, “Component 2012-1”, “Component 2012-2”, “Component 2012-3”, “Component
2013-1 “Component 2013-2” and “Component 2013-3”. If an Event of Default has
occurred and is continuing under this Loan Agreement, the Collateral relating to
one Component shall be cross-collateralized with the Collateral relating to all
of the other Components. The following table sets forth the initial principal
balance of each Component, the corresponding portion of the Collateral and the
applicable Maturity Date of each Component.




Component
Initial Principal Balance of each Component


Collateral


Maturity Date
Component 2011-1
$[                       ]
Depositor Reserve Account
Rights related to the 2011-1
Securitization
The earlier of (i) three (3) months after the earliest date on which the 2011-1
Securitization can be terminated and (ii) the date on which the 2011-1
Securitization is terminated.
Component 2012-1
$[                       ]
Depositor Reserve Account
Rights related to the 2012-1
Securitization
The earlier of (i) three (3) months after the earliest date on which the 2012-1
Securitization can be terminated and (ii) the date on which the 2012-1
Securitization is terminated.
Component 2012-2
$[                       ]
Depositor Reserve Account
Rights related to the 2012-2
Securitization
The earlier of (i) three (3) months after the earliest date on which the 2012-2
Securitization can be terminated and (ii) the date on which the 2012-2
Securitization is terminated.
Component 2012-3
$[                       ]
Depositor Reserve Account
Rights related to the 2012-3
Securitization
The earlier of (i) three (3) months after the earliest date on which the 2012-3
Securitization can be terminated and (ii) the date on which the 2012-3
Securitization is terminated.
Component 2013-1
$[                       ]
Depositor Reserve Account
Rights related to the 2013-1
Securitization
The earlier of (i) three (3) months after the earliest date on which the 2013-1
Securitization can be terminated and (ii) the date on which the 2013-1
Securitization is terminated.
Component 2013-2
$[                       ]
Depositor Reserve Account Rights related to the 2013-2 Securitization
The earlier of (i) three (3) months after the earliest date on which the 2013-2
Securitization can be terminated and (ii) the date on which the 2013-2
Securitization is terminated.
Component 2013-3
$[                       ]
Depositor Reserve Account Rights related to the 2013-3 Securitization
The earlier of (i) three (3) months after the earliest date on which the 2013-3
Securitization can be terminated and (ii) the date on which the 2013-3
Securitization is terminated.



Section 2.03 Note.


(a) The Loan made by the Lender shall be evidenced by a single promissory note
of the Borrower substantially in the form of Exhibit 2.02(a) hereto (the
“Note”), dated the date hereof, payable to the Lender in a principal amount
equal to the Initial Aggregate Loan Amount.

3

--------------------------------------------------------------------------------





(b) The date, amount, and interest rate of the Loan made by the Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of the Note,
noted by the Lender on the grid attached to the Note or any continuation
thereof, provided, that any failure of the Lender to make any such recordation
or notation shall not affect the obligations of the Borrower to make a payment
when due of any amount hereunder or under the Note in respect of the Loan.


Section 2.04 Interest. Interest accrued on the Loan for each day during a
related Interest Period shall be equal to the product of (A) the Aggregate
Outstanding Loan Amount of the Loan on such day, (B) the sum of (i) the
applicable LIBOR Rate for such day and (ii) the Applicable Margin and (C) 1/360.
Interest shall be payable on each Monthly Settlement Date in arrears with
respect to the Loan through the final day of each Interest Period (regardless of
whether such day is a Business Day), such amount to be payable on each Monthly
Settlement Date. The Lender shall determine the LIBOR Rate for the Loan, which
may be reset on a daily basis, as set forth in the definition of “LIBOR Rate”
and provide notice of such determination to the Borrower. The Lender shall also
calculate the amount of interest or other amounts due to be paid by the Borrower
from time to time hereunder (including in connection with any prepayment or
repayment of the Loan permitted hereunder) and shall provide a written statement
thereof to the Borrower at least two Business Days prior to the due date of such
payments (or the relevant repayment or prepayment after having received a notice
thereof); provided, that failure to provide such statements on a timely basis
shall not relieve the Borrower of the obligation to pay any interest and
principal due on the applicable payment date (based upon its good faith
calculation of the amount due, such amount to be promptly reconciled after
receipt of a subsequent statement from the Lender) and other such amounts
hereunder promptly upon receipt of such statement.


Section 2.05 Alternate Rate of Interest. If on any Business Day, the Lender
determines (which determination shall be conclusive absent manifest error) (a)
that adequate and reasonable means do not exist for ascertaining the LIBOR Rate;
or (b) that the LIBOR Rate will not adequately and fairly reflect the cost to
the Lender of making or maintaining the Loan; or (c) that it has become unlawful
for it to honor its obligation to make or maintain the Loan hereunder using the
LIBOR Rate, or maintaining the Loan included in any advance, then the Lender
shall give notice thereof to the Borrower by telephone, facsimile, or other
electronic means as promptly as practicable thereafter and, until the Lender
notifies the Borrower that the circumstances giving rise to such notice no
longer exist, the Loan shall accrue interest, subject to the timely approval of
the Borrower after receipt of notice of such revised rate, at a rate per annum
equal to the Prime Rate.


Section 2.06 Mark to Market; Mandatory Repayment of Loan.


(a) The Borrower shall repay the applicable Outstanding Loan Amount with respect
to each Component and all other amounts due under this Agreement in full on the
applicable Maturity Date. The Loan may be prepaid in accordance with the terms
of Section 2.07 hereof.


(b) If the Lender determines that the Collateral Value is less than the
Aggregate Outstanding Loan Amount on such Business Day (such deficiency the
“Collateral Shortfall Amount”), the Borrower shall within one (1) Business Day
repay a portion of the Outstanding Loan Amount (including accrued Interest
thereon), in an amount equal to the amount of the Collateral Shortfall Amount
(including accrued interest) specified in the notice provided to the Borrower by
the Lender or in the alternative, the Borrower shall have the right to deposit
such amount in the Margin Account (such requirement a “Margin Call”). If an
Event of Default has occurred and is continuing under this Agreement, the Lender
shall have

4

--------------------------------------------------------------------------------



the right to withdraw amounts on deposit in the Margin Account and apply such
amounts to satisfy the Obligations hereunder.


(c) The Borrower shall deliver a Repayment Notice with respect to each repayment
of Outstanding Loan Amounts made pursuant to Section 2.06(b) by 10:00 a.m. (New
York time) on the first Business Day following the date on which the Collateral
Value is determined.


Section 2.07 Optional Prepayment. The Borrower may, at its option, prepay the
Loan (and any Component) advanced hereunder in full or in part on any Business
Day (each an “Optional Prepayment Date”). The Borrower shall deliver a
Prepayment Notice with respect to each prepayment of Outstanding Loan Amounts
(including any accrued interest on such prepaid amount) made pursuant to this
Section 2.07 by 11:00 a.m. (New York time) at least two Business Days prior to
such Optional Prepayment Date. Any such prepayment (including accrued interest)
received by the Lender by 1:00 p.m. (New York City time) on such Optional
Prepayment Date shall be applied by the Lender on such Business Day. Any such
prepayment received by the Lender after 1:00 p.m. (New York City time) on such
Optional Prepayment Date shall be applied by the Lender on the following
Business Day.



5

--------------------------------------------------------------------------------



ARTICLE III


PAYMENTS; COMPUTATIONS; TAXES; FEES


Section 3.01 Payments and Computations, Etc.


(a) Unless otherwise expressly stated herein, all amounts to be paid or
deposited hereunder shall be paid or deposited in accordance with the terms
hereof no later than
1:00 p.m. (New York time) on the day when due in lawful money of the United
States of America in same day funds.


(b) The Borrower shall, to the extent permitted by law, pay interest on all
amounts (including principal, interest and fees) due but not paid hereunder as
provided herein, for the period from, and including, such due date until, but
excluding, the date paid, at the applicable Default Rate, payable on demand;
provided, however that such interest rate shall not at any time exceed the
maximum rate permitted by applicable law.


(c) All computations of interest and fees hereunder shall be made on the basis
of a year of 360 days for the actual number of days elapsed (including the first
day but excluding the last day) occurring in the period for which payable.


(d) The Borrower agrees that the principal of, and interest on, the Loan shall
be recourse obligations of the Borrower.


(e) All payments made by the Borrower under this Agreement shall be made without
set-off or counterclaim.


(f) In the absence of direction from the Borrower, any payment of principal,
interest and any other amounts made under this Agreement shall be applied first,
to reduce any amounts due and owing under the Loan on such date of determination
and second, shall be applied to reduce the principal balance of each Component
in the order of the Maturity Date (earliest to latest) relating to such
Components.


Section 3.02 Taxes.


(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.


(i) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Facility Document shall to the extent permitted by
Applicable Law be made free and clear of and without reduction or withholding
for any Taxes. If, however, Applicable Law requires the Borrower to withhold or
deduct any Tax, such Tax shall be withheld or deducted in accordance with
Applicable Law as determined by the Borrower upon the basis of the information
and documentation to be delivered pursuant to subsection (d) below.


(ii) If the Borrower shall be required by Applicable Law to withhold or deduct
any Taxes, including both United States federal backup withholding and
withholding taxes, from any payment, then (A) the Borrower shall withhold or
make such required deductions, (B) the Borrower shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
Applicable Law, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes or Other Taxes, the sum payable by the Borrower
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions

6

--------------------------------------------------------------------------------



applicable to additional sums payable under this Section 3.02) the Lender
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.


(b) Tax Indemnification. Without limiting the provisions of subsection (a) above
or duplicating the payment obligations set forth therein, the Borrower shall,
and does hereby, indemnify the Lender and shall make payment in respect thereof
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section
3.02) otherwise imposed on the Lender, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided that the Lender gives
Borrower written evidence of the imposition or assertion of such Indemnified
Taxes or Other Taxes and/or the incurrence of such penalties, interest or
expenses, as the case may be.


(c) Evidence of Payments. Upon request by the Lender, after any payment of Taxes
by the Borrower to a Governmental Authority as provided in this Section 3.02,
the Borrower shall deliver to the Lender the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return required by Applicable Law to report such payment or other evidence
of such payment reasonably satisfactory to the Lender.


(d)    Status of Lender; Tax Documentation.


(i) The Lender shall deliver to the Borrower, at the time or times prescribed by
Applicable Law or when reasonably requested by the Borrower, such duly and
properly completed and executed documentation prescribed by Applicable Law or by
the taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Borrower to determine (A) whether or not payments
made hereunder or under any other Facility Document are subject to Taxes, (B) if
applicable, the required rate of withholding or deduction, and (C) the Lender’s
entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of all payments to be made to such Lender by the Borrower pursuant to
this Agreement or any other Facility Document or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdiction.


(ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,


(1) any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Borrower duly completed and
executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower as will enable the Borrower to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements; and


(2) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower (in
such number of copies as shall be requested by the Borrower) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Borrower, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:



7

--------------------------------------------------------------------------------



(I) duly completed and executed originals of Internal Revenue Service Form
W-8BEN claiming eligibility for benefits of an income tax treaty to which the
United States is a party,


(II)    duly completed and executed originals of Internal Revenue Service Form
W-8ECI,


(III)    duly completed and executed originals of Internal Revenue Service Form
W-8IMY and all required supporting documentation,


(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed and executed originals of Internal Revenue Service Form W-8BEN, or


(V) duly completed and executed originals of any other form prescribed by
applicable Laws as a basis for claiming exemption from or a reduction in United
States Federal withholding tax together with such supplementary documentation as
may be prescribed by Applicable Law to permit the Borrower to determine the
withholding or deduction required to be made.


(e) The Lender shall (A) promptly notify the Borrower of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction, and (B) cooperate, in its reasonable discretion, with Borrower to
mitigate any requirement of Applicable Law of any jurisdiction in which the
Borrower may be required to withhold or deduct any taxes from amounts payable to
the Lender hereunder.


Section 3.03 Fees and Expenses.


The Borrower agrees to pay to the Lender all costs and expenses (including
reasonable fees and expenses of the Lender’s counsel) incurred in connection
with the execution of this Agreement (and any amendments thereto) and the
Facility Documents (other than the Indentures).

8

--------------------------------------------------------------------------------



ARTICLE IV


SECURITY INTEREST


Section 4.01 Security Interest. As security for the prompt payment and
performance of
all of its Obligations, the Borrower hereby assigns and pledges to the Lender,
and grants a security interest to the Lender, all of the Borrower’s right, title
and interest, in, to, and under, whether now owned or hereafter acquired, in all
of the following, whether now or hereafter existing and wherever located: (i)
the Depositor Reserve Account Rights and all rights and claims thereunder, (ii)
the Collateral Account and all amounts on deposit therein from time to time and
(iii) all monies due or to become due with respect to the foregoing and all
proceeds of the foregoing (collectively, the “Collateral”).


Section 4.02 [Reserved].


Section 4.03 Authorization of Financing Statements. To the extent permitted by
applicable law, the Borrower hereby authorizes the Lender to file any financing
or continuation statements required to perfect, protect, or more fully evidence
the Lender’s security interest in the Collateral granted hereunder. The Lender
will notify the Borrower of any such filing (but the failure to deliver such
notice shall not prejudice any rights of the Lender under this Section 4.03).


Section 4.04 Lend er’s Appointm ent as Att orne y In F act .


(a) The Borrower hereby irrevocably constitutes and appoints the Lender and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of the Borrower and in the name of the Borrower or in its own name,
from time to time in the Lender’s discretion, if an Event of Default, shall have
occurred and be continuing, for the purpose of carrying out the terms of this
Agreement, to take any action on behalf of the Borrower pursuant to the Facility
Documents and to take any and all appropriate action and to execute any and all
documents and instruments which may be necessary or desirable to accomplish the
purposes of this Agreement, and, without limiting the generality of the
foregoing, the Borrower hereby gives the Lender the power and right, on behalf
of the Borrower, without assent by, but with notice to, the Borrower, if an
Event of Default shall have occurred and be continuing, to do the following
(subject to limitations contained in the related Indenture):


(i) in the name of the Borrower or its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of monies due with respect to any of the
Collateral and to file any claim or to take any other action or proceeding in
any court of law or equity or otherwise deemed appropriate by the Lender for the
purpose of collecting any and all such monies due with respect to any of the
Collateral whenever payable;


(ii) (A) to direct any party liable for any payment under any Collateral to make
payment of any and all monies due or to become due thereunder directly to the
Lender or as the Lender shall direct; (B) to ask or demand for, collect, receive
payment of and receipt for, any and all monies, claims and other amounts due or
to become due at any time in respect of or arising out of any Collateral; (C) to
sign and endorse any invoices, assignments, verifications, notices and other
documents in connection with any of the Collateral; (D) to commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Collateral or any part thereof and to
enforce any other right in respect of any Collateral; (E) in connection with the
above, to give such discharges or releases as the Lender may deem appropriate;
and (F) generally,

9

--------------------------------------------------------------------------------



to sell, transfer, pledge and make any agreement with respect to or otherwise
deal with any of the Collateral as fully and completely as though the Lender
were the absolute owner thereof for all purposes, and to do, at the Lender’s
option and the Borrower’s expense, at any time, or from time to time, all acts
and things which the Lender deems necessary to protect, preserve or realize upon
the Collateral and the Lender’s liens thereon and to effect the intent of this
Agreement, all as fully and effectively as the Borrower might do;


The Borrower hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof. The power of attorney is a power coupled with an
interest and shall be irrevocable but shall terminate upon release of the
Lender’s security interest as provided in Section 4.05.


(b) The Borrower also authorizes the Lender, at any time and from time to time,
to execute, in connection with the sale provided for in Section 8.02(c) hereof,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral.


(c) The powers conferred on the Lender are solely to protect the Lender’s
interest in the Collateral and shall not impose any duty upon the Lender to
exercise any such powers. The Lender shall be accountable only for amounts that
it actually receives as a result of the exercise of such powers, and neither the
Lender nor any of its officers, directors, or employees shall be responsible to
the Borrower for any act or failure to act hereunder, except for its own gross
negligence or willful misconduct; provided that the Lender shall exercise such
powers only in accordance with the Acknowledgment Agreement.


Section 4.05 Release of Security Interest. Following an optional prepayment as
set forth in Section 2.07 or upon termination of this Agreement and repayment to
the Lender of all Obligations and the performance of all obligations under the
Facility Documents (other than the Indentures), the Lender shall release its
security interest in the related Collateral (in the case of an optional
prepayment as set forth in Section 2.07) or in any remaining Collateral (in the
case of a termination of this Agreement); provided that if any payment, or any
part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Lender upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower, or upon or as a result of the
appointment of a receiver, intervener or conservator of, or a trustee or similar
officer for the Borrower or any substantial part of its Property, or otherwise,
this Agreement, all rights hereunder and the liens created hereby shall continue
to be effective, or be reinstated, until such payments have been made.

10

--------------------------------------------------------------------------------



ARTICLE V CONDITIONS


PRECEDENT


Section 5.01 Conditions Precedent. The effectiveness of this Agreement is
subject to
the condition precedent that the Lender shall have received (or shall have
waived, in writing, its right to receive) each of the items set forth in
Schedule 5.01 (unless otherwise indicated) dated such date, and in such form and
substance, as is satisfactory to the Lender.


Section 5.02 Further Conditions Precedent. The funding of the Loan hereunder
shall in all events be subject to satisfaction (or written waiver by the Lender)
of the further conditions precedent set forth in Schedule 5.02 as of the making
of the Loan.



11

--------------------------------------------------------------------------------



ARTICLE VI


REPRESENTATIONS AND WARRANTIES


Section 6.01 Representations and Warranties of the Borrower.    The Borrower
represents and warrants to the Lender that throughout the term of this Agreement
(except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case, such representation or warranty shall
have been true or correct as of such date):


(a) Organization and Good Standing. The Borrower has been duly organized and is
validly existing and in good standing under the laws of its jurisdiction of
organization, and has all requisite corporate power and authority to own its
properties and to conduct its business as such properties are presently owned
and such business is presently conducted, and had at all relevant times, and the
Borrower now has, all necessary power, authority and legal right to own the
Collateral.


(b) Due Qualification. The Borrower is duly qualified to do business, and has
obtained all necessary material licenses and approvals, in all jurisdictions in
which its ownership or lease of property or the conduct of its business requires
such qualification, licenses or approvals to the extent that the failure to
obtain or maintain such qualifications, licenses and approvals could reasonably
be expected to have a Material Adverse Effect.


(c) Power and Authority, Due Authorization. The Borrower (i) has all necessary
power and authority and legal right to (A) execute and deliver each of the
Facility Documents to be executed and delivered by it in connection herewith,
(B) carry out the terms of the Facility Documents to which it is a party, and
(C) borrow the Loan and grant a security interest in the Collateral on the terms
and conditions herein provided, and (ii) has taken all necessary corporate
action to duly authorize (A) such borrowing and grant and (B) the execution,
delivery, and performance of this Agreement and all of the Facility Documents to
which it is a party.


(d) Binding Obligations. Each Facility Document to which the Borrower is a
party, when duly executed and delivered by it will constitute, legal, valid and
binding obligations of the Borrower enforceable against it in accordance with
its respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.


(e) No Violation. Neither the Borrower’s execution and delivery of the Facility
Documents nor the consummation of the transactions contemplated hereby and
thereby will conflict with, result in any breach of (i) any of the terms and
provisions of, or constitute (with or without notice, lapse of time or both) a
default under the Borrower’s organizational documents, or any material
indenture, loan agreement, mortgage, deed of trust, or other material agreement
or instrument to which it is a party or by which it is otherwise bound, or
result in the creation or imposition of any Lien upon any of its properties
pursuant to the terms of any such indenture, loan agreement, mortgage, deed of
trust, or other agreement or instrument, other than this Agreement, or (ii) any
legal requirement applicable to it of any Governmental Authority having
jurisdiction over it or any of its properties if such violation, individually,
or in the aggregate, is reasonably likely to have a Material Adverse Effect.


(f) No Proceedings. There are no actions, suits, arbitrations, investigations or
proceedings pending or, to its knowledge, threatened against the Borrower or any
of its Affiliates or affecting any of their respective Property before any
Governmental Authority, (1) as to which there is a reasonable likelihood of

12

--------------------------------------------------------------------------------



an adverse decision, and which, in the event of an adverse decision, would
reasonably be likely to have a Material Adverse Effect, (2) which questions the
validity or enforceability of any of the Facility Documents, or (3) which seeks
to prevent the consummation of any of the transactions contemplated by any
Facility Documents.


(g) Government Approvals. No authorization, consent, approval, or other action
by, and no notice to or filing with, any court, governmental authority or
regulatory body or other Person domestic or foreign is required for the
Borrower’s due execution, delivery or performance of any Facility Document to
which it is a party except for (i) consents that have been obtained in
connection with transactions contemplated by the Facility Documents, (ii)
filings to perfect the security interest created by this Agreement, and (iii)
authorizations, consents, approvals, filings, notices, or other actions the
failure to make could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.


(h) Solvency; Fraudulent Conveyance. The Borrower is Solvent and will not cease
to be Solvent due to the Loan hereunder (both immediately before and after
giving effect to the Loan). The amount of consideration being received by the
Borrower after giving effect to the Loan by the Lender constitutes reasonably
equivalent value and fair consideration for the Loan. The Borrower is not
pledging any Collateral with any intent to hinder, delay, or defraud any of its
creditors. As used herein, the term “Solvent” means, with respect to the
Borrower on a particular date, that on such date (i) the most recently reported
value of the assets of the Borrower, taking into account the fair value of
assets accounted for on a fair value basis and the carrying value of other
assets, is greater than the total amount of the most recently reported
liabilities of the Borrower (including the fair value of liabilities reported on
a fair value basis), (ii) after giving effect to the Loan, the Borrower is able
to realize upon its assets and pay its debts and other liabilities as they
mature, assuming an orderly disposition, and (iii) the Borrower does not have an
unreasonably small capital with which to conduct its business.


(i)    [Reserved.]


(j) Accurate Reports. The information, reports, financial statements, exhibits
and schedules furnished in writing by or on behalf of the Borrower to the Lender
in connection with the negotiation, preparation or delivery of this Agreement
and the other Facility Documents or included herein or therein or delivered
pursuant hereto or thereto, when taken as a whole, do not contain any untrue
statement of material fact or omit to state any material fact necessary to make
the statements herein or therein, in light of the circumstances under which they
were made, not misleading. All written information furnished after the date
hereof by or on behalf of the Borrower to the Lender in connection with this
Agreement and the other Facility Documents and the transactions contemplated
hereby and thereby will be true, complete and accurate in every material
respect, or (in the case of projections) based on reasonable estimates, on the
date as of which such information is stated or certified. There is no fact known
to a Responsible Officer that, after due inquiry, could reasonably be expected
to have a Material Adverse Effect that has not been disclosed herein, in the
other Facility Documents or in a report, financial statement, exhibit, schedule,
disclosure letter or other writing furnished to the Lender for use in connection
with the transactions contemplated hereby or thereby.


(k)    No Default. No Event of Default has occurred and is continuing.


(l) Investment Company Act. The Borrower is not required to be registered as an
“investment company”, or is a company controlled by an “investment company,” in
each case, under the Investment Company Act of 1940, as amended (the “Investment
Company Act”). The Borrower is not subject to any Federal or state statute or
regulation which limits its ability to incur indebtedness.



13

--------------------------------------------------------------------------------



(m) Taxes. The Borrower has filed all United States federal tax returns and all
other material tax returns that are required to be filed, and have paid all
taxes due pursuant to said returns or pursuant to any assessment received by the
Borrower, except such taxes, if any, as are being contested in good faith by
appropriate proceedings and as to which adequate reserves have been provided in
accordance with GAAP.


(n)    Financial Statements.    The Borrower has heretofore furnished to the
Lender a copy of its audited consolidated balance sheets and the audited
consolidated balance sheets of its consolidated Subsidiaries, each as at [ ]
with the opinion thereon of [    ], a copy of which has been provided to the
Lender. The Borrower has also heretofore furnished to the Lender the related
consolidated statements of income and retained earnings and of cash flows for
the Borrower and its consolidated Subsidiaries for the one year period ending
[    ], setting forth in comparative form the figures for the previous
year.    All such financial statements are complete and correct in all material
respects and fairly present the consolidated financial condition of the Borrower
and its Subsidiaries and the consolidated results of their operations for the
fiscal year ended on said date, all in accordance with GAAP applied on a
consistent basis.    Since [ ], there has been no development or event nor any
prospective development or event which has had or should reasonably be expected
to have a Material Adverse Effect.


(o)    Chief Executive Office. The Borrower’s chief executive office on the date
hereof is located at [     ].


(p)    Location of Books and Records. The Borrower keeps its corporate books and
records at its chief executive office or a custodian’s offices.


(q)    Leverage Ratio; Liquidity; Tangible Net Worth; Profitability. (A) The
ratio of the Borrower’s Total Indebtedness to Adjusted Tangible Net Worth as of
the end of each month is not greater than [ ]:1 (B) the Borrower has Liquidity
at the end of each month in an amount equal to or greater than $[ ], and (C) the
Adjusted Tangible Net Worth of the Borrower is greater than $[    ].


Section 6.02 Representations Concerning the Collateral. The Borrower represents
and warrants to the Lender that as of each day that the Loan is outstanding
pursuant to this Agreement:


(a) The Borrower has not assigned, pledged, conveyed, or encumbered any
Collateral to any other Person, and immediately prior to the pledge of any such
Collateral, the Borrower was the sole owner of such Collateral and had good and
marketable title thereto, free and clear of all liens, and no Person, other than
the Lender has any Lien on any Collateral.


(b) The provisions of this Agreement are effective to create in favor of the
Lender a valid security interest in all right, title, and interest of the
Borrower in, to and under the Collateral.


(c) The Lender has a duly perfected first priority security interest under the
UCC in all right, title, and interest of the Borrower in, to and under, the
Depositor Reserve Account Rights.


(d) Upon the filing of the appropriate financing statement in [New York], all
filings and other actions necessary to perfect the security interest in the
Collateral created under this Agreement have been duly made or taken and are in
full force and effect, and the Facility Documents (other than the Indentures)
create in favor of the Lender a valid and, together with such filings and other
actions, perfected first priority security interest in the Collateral, securing
the payment of the Obligations, and all filings and other actions necessary to
perfect such security interest have been duly taken. The Borrower is the legal
and beneficial

14

--------------------------------------------------------------------------------



owner of the Collateral free and clear of any Lien, except for the liens and
security interests created or permitted under the Facility Documents.


(e) Immediately prior to entering into this Agreement, the Borrower has the full
right, power and authority, to pledge the Depositor Reserve Account Rights, and
the pledge of such Depositor Reserve Account Rights may be further assigned
without any requirement, subject to the terms of this Agreement.









15

--------------------------------------------------------------------------------



ARTICLE VII


COVENANTS


Section 7.01 Affirmative Covenants of Borrower. The Borrower covenants and
agrees
with the Lender that, so long as the Loan is outstanding and until all
Obligations have been paid in full:


(a) Compliance with Laws, Etc. The Borrower will comply with all applicable
Requirements of Law.


(b) Performance and Compliance with Facility Documents. The Borrower will comply
with all terms, provisions, covenants and other promises required to be observed
by it under each of the Facility Documents to which it is a party, maintain the
Facility Documents to which it is a party in full force and effect in all
material respects.


(c) Taxes. The Borrower will pay and discharge promptly when due all material
Taxes and governmental charges imposed upon it or upon its income or profits or
in respect of its property, in each case before the same shall become delinquent
or in default and before penalties accrue thereon, unless and to the extent the
same are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves shall, to the extent required by GAAP, have
been set aside.


(d) Due Diligence. The Borrower acknowledges that the Lender, at the Borrower’s
expense, has the right to perform and/or appoint a third party to perform,
continuing due diligence reviews with respect to the Depositor Reserve Account
Rights and the other Collateral, for purposes of verifying compliance with the
representations, warranties, and specifications made hereunder and under the
other Facility Documents, or otherwise. The Borrower agrees that the Lender and
its authorized representatives will be permitted during normal business hours to
examine, inspect, make copies of, and make extracts of, any and all documents,
records, agreements, instruments or information relating to the Collateral.
Notwithstanding anything to the contrary herein, the Borrower shall reimburse
the Lender for any and all out-of-pocket costs and expenses reasonably incurred
by the Lender and its respective designees and appointees in connection with the
ongoing due diligence and auditing activities.


(e) Changes in Indentures. The Borrower shall provide written notice to the
Lender of any changes in any Indentures that may materially affect the Depositor
Reserve Account Rights within three (3) Business Days after the Borrower
receives notice thereof.


(f) Legal existence, etc. The Borrower shall (i) preserve and maintain its legal
existence and all of its material rights, privileges, licenses and franchises;
and (ii) keep adequate records and books of account, in which complete entries
will be made in accordance with GAAP consistently applied.


(g)    Financial Statements. The Borrower shall deliver to the Lender:


(1) As soon as available and in any event within 45 days after the end of each
of the first three quarterly fiscal periods of each fiscal year, the unaudited
consolidated balance sheets of the Borrower and its consolidated Subsidiaries as
at the end of such period, the related unaudited consolidated statements of
income and retained earnings and of cash flows for Borrower and its consolidated
Subsidiaries for such period and the portion of the fiscal year through the end
of such period, and consolidated statements of liquidity of the Borrower and its
consolidated Subsidiaries as at the end of such period, setting forth in each
case in comparative form the figures for the previous year, accompanied by a
certificate of a

16

--------------------------------------------------------------------------------



Responsible Officer of the Borrower, which certificate shall state that said
consolidated financial statements fairly present the consolidated financial
condition and results of operations of the Borrower and its Subsidiaries in
accordance with GAAP, consistently applied, as at the end of, and for, such
period (subject to normal year-end audit adjustments);


(2) As soon as available and in any event within 90 days after the end of each
fiscal year of the Borrower, the consolidated balance sheets of the Borrower and
its consolidated Subsidiaries as at the end of such fiscal year and the related
consolidated statements of income and retained earnings and of cash flows for
the Borrower and its consolidated Subsidiaries for such year, and consolidated
statements of liquidity of the Borrower and its consolidated Subsidiaries as at
the end of such year, setting forth in each case in comparative form the figures
for the previous year, accompanied by an opinion thereon of independent
certified public accountants of recognized national standing, which opinion
shall not be qualified as to scope of audit or going concern and shall state
that said consolidated financial statements fairly present the consolidated
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries at the end of, and for, such fiscal year in accordance
with GAAP;


(3) Together with each set of the financial statements delivered pursuant to
clauses (1) and (2) above, a certificate of a Responsible Officer of the
Borrower in the form of Exhibit 7.01 attached hereto;


(4) From time to time such other information regarding the Depositor Reserve
Account Rights, financial condition, operations, or business of the Borrower as
the Lender may reasonably request.


(h) Required Reports: Additional Information. The Borrower will, at the times
specified in Schedule 7.01(h) attached hereto, deliver to the Lender the reports
identified in such schedule, and promptly furnish to the Lender all notices of
all final written audits, examinations, evaluations, reviews and reports of its
operations by any state or federal agency or instrumentality in which there are
material adverse findings, including without limitation notices of termination
or impairment of approved status, and notices of probation, suspension, or non-
renewals, and such other information, documents, records or reports with respect
to the conditions or operations, financial or otherwise, of the Borrower as the
Lender may from time to time reasonably request, no later than fifteen (15)
Business Days after the date of the Lender’s request.


(i) Maintenance of Property; Insurance. The Borrower shall keep all property
useful and necessary in its business in good working order and condition. The
Borrower shall maintain a fidelity bond and be covered by insurance of the kinds
and in the amounts customarily maintained by such similarly situated entities in
the same jurisdiction and industry as the Borrower.


(j) Use of Proceeds. The Borrower shall use the proceeds of the Loan to acquire
the Depositor Reserve Account Rights.


(k) Monthly Compliance Certificate. No later than the fifteenth (15th) calendar
day of each calendar month (or if such calendar day is not a Business Day, the
immediately preceding Business Day), the Borrower shall deliver to the Lender a
completed certificate signed by a Responsible Officer of the Borrower in the
form of Exhibit 7.01 attached hereto.


(l) Maintenance of Insurance by Borrower. The Borrower shall maintain a fidelity
bond and be covered by insurance (including, without limitation, errors and
omissions insurance) of the kinds and

17

--------------------------------------------------------------------------------



in the amounts customarily maintained by such similarly situated entities in the
same jurisdiction and industry as the Borrower.


(s) Requests for Information. The Borrower shall furnish to the Lender within
three (3) Business Days after the Lender’s request, any reasonable information,
documents, records or reports with respect to the servicing or subservicing of
the Collateral as the Lender may from time to time request.


(t)    Financial Covenants. The Borrower shall maintain the following financial
covenants: (A) the ratio of the Borrower’s Total Indebtedness to Adjusted
Tangible Net Worth as of the end of each month is not greater than [ ]:1 (B) the
Borrower has Liquidity at the end of each month in an amount equal to or greater
than $[ ], and (C) the Adjusted Tangible Net Worth of the Borrower is greater
than $[ ] (collectively, the covenants set forth in clause (A), (B) and (C), the
“Financial Covenants”).


Section 7.02 Negative Covenants of the Borrower. The Borrower covenants and
agrees with the Lender that, so long as the Loan is outstanding and until all
Obligations have been paid in full, the Borrower shall not:


(a) other than in accordance with Section 7.02(c), take any action that would
directly or indirectly materially impair or materially adversely affect the
Borrower’s title to, or the value of, the Collateral;


(b) create, incur or permit to exist any Lien in or on the Collateral except the
security interest granted hereunder in favor of the Lender;


(c) sell, assign, transfer or otherwise dispose of any Collateral except with
the consent of the Lender;


(d) (i) cancel or terminate any Facility Documents to which it is a party or
consent to or accept any cancellation or termination thereof, (ii) amend, amend
and restate, supplement or otherwise modify any Facility Document, (iii) consent
to any amendment, modification or waiver of any term or condition of any
Facility Document, without the prior written consent of the Lender, provided
that no consent of the Lender shall be required in connection with an amendment
to an Indenture so long as such amendment would not impair in any material
respect the value of the interests or rights of the Borrower thereunder with
respect to the Depositor Reserve Account Rights or impair in any material
respect the interests or rights of the Lender;


(e) change the state of its organization unless the Borrower shall have given
the Lender at least 30 days’ prior written notice thereof and unless, prior to
any such change, the Borrower shall have filed, or caused to be filed, such
financing statements or amendments as the Lender determines may be reasonably
necessary to continue the perfection of the Lender’s interest in the Collateral;


(f) take any action that would directly or indirectly materially impair or
materially adversely affect the Borrower’s title to, or the value, of the
Depositor Reserve Account Rights or materially increase the duties,
responsibilities or obligations of the Borrower, with the exception of any other
sale, grant of Lien or other transfer or disposition of rights to receive
payments of Depositor Reserve Account Rights, so long as, concurrently with any
such transaction, the Borrower repays the Loan or applicable Component thereof
to the extent necessary to cure any Margin Call that otherwise would result from
such transaction. Each transaction permitted under the preceding sentence is
herein called a “Depositor Reserve Account Rights Disposition”. In connection
with each Depositor Reserve Account Rights Disposition, the Lender agrees to

18

--------------------------------------------------------------------------------



execute and deliver, promptly upon request and receipt of payment of all
Obligations in respect of the related Depositor Reserve Account Rights, such
releases and financing statement amendments as may be reasonably requested by
the Borrower to reflect the fact that the relevant Depositor Reserve Account
Rights are no longer subject to the liens granted under the Facility Documents.


(g)    make any Restricted Payments following the occurrence of an Event of
Default under this Agreement; and


(h) not (1) enter into any transaction, including, without limitation, any
purchase, sale, lease or exchange of property or the rendering of any service,
with any Affiliate unless such transaction is (i) otherwise permitted under this
Agreement, (ii) in the ordinary course of the Borrower’s business and (iii) upon
fair and reasonable terms no less favorable to the Borrower than it would obtain
in a comparable arm’s length transaction with a Person which is not an Affiliate
or (2) make a payment that is not otherwise permitted by this Agreement
(including this Section 7.02(g)) to any Affiliate.


Section 7.03 Notice of Certain Occurrences. The Borrower covenants and agrees
with the Lender that, so long as the Loan is outstanding and until all
Obligations have been paid in full:


(a) Defaults. As soon as possible, but in any event within three (3) Business
Days, after a Responsible Officer of the Borrower has or should have knowledge
of any Default, the Borrower shall furnish to the Lender a written statement of
a Responsible Officer of the Borrower setting forth details of such Default and
no more than five (5) Business Days after a Responsible Officer of the Borrower
has knowledge of any Default a written statement from a Responsible Officer of
the Borrower setting forth the action that the Borrower has taken or proposes to
take with respect to such Default;


(b) Litigation. As soon as possible, but in any event within five (5) Business
Days, after its knowledge thereof, the Borrower shall furnish to the Lender
notice of any material action, suit or proceeding instituted by or against the
Borrower in any federal or state court or before any commission, regulatory body
or Governmental Authority as to which there is a reasonable likelihood of an
adverse decision, reasonably likely to have a Material Adverse Effect, or that
questions the validity or enforceability of the Facility Documents, or seeks to
prevent the consummation of any of the transactions contemplated by the Facility
Documents;


(c) Material Adverse Effect on Collateral. Upon the Borrower becoming aware of
any default related to any Collateral which should reasonably be expected to
have a Material Adverse Effect;


(d)    Change of Control. The Borrower shall furnish the Lender notice of any
Change of Control upon the occurrence of such event;


(e) Other. Within fifteen (15) Business Days after the Lender’s request, the
Borrower shall furnish to the Lender such other information, documents, records
or reports with respect to the Collateral or the corporate affairs, conditions
or operations, financial or otherwise, of the Borrower as the Lender may from
time to time reasonably request.





19

--------------------------------------------------------------------------------



ARTICLE VIII


EVENTS OF DEFAULT


Section 8.01 Events of Default. The following events shall be “Events of
Default”:


(a) The Borrower shall fail to make any payment or deposit to be made by it
hereunder when due (whether of principal or interest at stated maturity, upon a
Margin Call, upon acceleration, or at mandatory prepayments);


(b) The Borrower shall fail to observe or perform any covenant or other
agreement contained in this Agreement or any other Facility Document and such
failure to observe or perform shall continue unremedied for a period of five (5)
Business Days;


(c) Any representation, warranty or certification made or deemed made herein or
in any other Facility Document by Borrower or any certificate furnished to
Lender pursuant to the provisions thereof, shall be breached in any material
respect or shall prove to have been false or incorrect in any material respect
when made or repeated or deemed to have been made or repeated and not cured
within 30 days after a Responsible Officer of the Borrower may have actual
knowledge thereof or after receipt of written notice from the Lender;


(d) Any “event of default” or other breach or failure to perform shall have
occurred and shall be continuing beyond the expiration of any applicable grace
period under the terms of any repurchase agreement, loan and security agreement
or similar credit facility or agreement for borrowed funds entered into by the
Borrower or any of its Affiliates on the one hand and any third party (including
an Affiliate of the Borrower but excluding the Lender or any Affiliate of the
Lender), which relates to the Indebtedness of the Borrower or any of its
Affiliates in an amount individually or in the aggregate greater than $5,000,000
and not cured within 30 days after a Responsible Officer of the Borrower may
have actual knowledge thereof or after receipt of written notice from the
Lender;


(e) The Lender does not, or ceases to, have a first priority perfected security
interest in the Collateral other than as a result of a release of such security
interest by the Lender and such default continues unremedied for a period of
three (3) Business Days after the earlier of (i) a Responsible Officer of the
Borrower having actual knowledge thereof and (ii) written notice of such default
from the Lender;


(f)    [Reserved];


(g)    The Borrower shall fail to comply with the Financial Covenants;


(h) Any judgment or order for the payment of money in excess of $1,000,000 shall
be rendered against the Borrower by a court, administrative tribunal or other
body having jurisdiction over them and the same shall not be satisfied or
discharged (or provisions shall not be made for such discharge) or bonded, or a
stay of execution thereof shall not be procured, within thirty (30) days from
the date of entry thereof or, if a stay of execution is procured, thirty (30)
days from the date such stay is lifted;


(i) (1) The Borrower files a voluntary petition in bankruptcy, seeks relief
under any provision of any Insolvency Law or consents to the filing of any
petition against it under any such law; (2) a proceeding shall have been
instituted against the Borrower in a court having jurisdiction in the premises
seeking a decree or order for relief in respect of the Borrower in an
involuntary case under any applicable Insolvency Law, or for the appointment of
a receiver, liquidator, assignee, trustee, custodian, sequestrator,

20

--------------------------------------------------------------------------------



conservator or other similar official of the Borrower, or for any substantial
part of its Property, or for the winding-up or liquidation of its affairs, (3) a
proceeding shall have been instituted by any Person in a court having
jurisdiction in the premises seeking a decree or order for relief in respect of
the Borrower in an involuntary case under any applicable Insolvency Law, or for
the appointment of a receiver, liquidator, assignee, trustee, custodian,
sequestrator, conservator or other similar official of the Borrower, or for any
substantial part of its Property, or for the winding-up or liquidation of its
affairs and the Borrower shall have failed to obtain a relief (including,
without limitation, a dismissal) or a stay of such involuntary proceeding within
thirty (30) days, (4) the admission in writing by the Borrower of its inability
to pay its debts as they become due, (5) the Borrower consents to the
appointment of or taking possession by a custodian, receiver, conservator,
trustee, liquidator, sequestrator or similar official, of all or any part of its
Property or any custodian, receiver, conservator, trustee, liquidator,
sequestrator or similar official takes possession of all or any part of the
Property of the Borrower; (6) the Borrower makes an assignment for the benefit
of any of its creditors; or (7) the Borrower generally fails to pay its debts as
they become due; or


(j) Any Governmental Authority or any Person, agency or entity acting or
purporting to act under Governmental Authority (including any Agency) shall have
taken any action to condemn, seize or appropriate, or to assume custody or
control of, all or any substantial part of the Property of the Borrower, or
shall have taken any action to displace the management of any of the Borrower or
to curtail the Borrower’s authority in the conduct of its business.


Section 8.02 Remedies.


(a) Optional Acceleration. Upon the occurrence of an Event of Default (other
than an Event of Default described in Section 8.01(i)), the Lender may by
written notice to the Borrower, terminate the Facility and declare the Loan and
all other Obligations to be immediately due and payable.


(b) Automatic Acceleration. Upon the occurrence of an Event of Default described
in Section 8.01(i), the Facility shall be automatically terminated and the Loan
and all other Obligations shall be immediately due and payable upon the
occurrence of such event, without demand or notice of any kind.


(c)    Remedies. Upon any acceleration of the Loan pursuant to this Section
8.02, the Lender, in addition to all other rights and remedies under this
Agreement or otherwise, shall have all other rights and remedies provided under
the UCC of each applicable jurisdiction and other applicable laws, which rights
shall be cumulative. The Borrower agrees, upon the occurrence of an Event of
Default and notice from the Lender, to assemble, at its expense, all of the
Collateral that is in its possession (whether by return, repossession, or
otherwise) at a place designated by the Lender. All out-of-pocket costs incurred
by the Lender in the collection of all Obligations, and the enforcement of its
rights hereunder, including reasonable attorneys’ fees and legal expenses, shall
be paid out of the Collateral. Without limiting the foregoing, upon the
occurrence of an Event of Default and the acceleration of the Loan pursuant to
this Section 8.02, the Lender may, to the fullest extent permitted by applicable
law, without notice, advertisement, hearing or process of law of any kind, (i)
enter upon any premises where any of the Collateral which is in the possession
of the Borrower (whether by return, repossession, or otherwise) may be located
and take possession of and remove such Collateral, (ii) sell any or all of such
Collateral, free of all rights and claims of the Borrower therein and thereto,
at any public or private sale, and (iii) bid for and purchase any or all of such
Collateral at any such sale. Any such sale shall be conducted in a commercially
reasonable manner and in accordance with applicable law. The Borrower hereby
expressly waives, to the fullest extent permitted by applicable law, any and all
notices, advertisements, hearings or process of law in connection with the
exercise by the Lender of any of its rights and remedies upon the occurrence of
an Event of Default. Each of the Lender and the Borrower shall have the right
(but not the obligation) to bid for and purchase any or all Collateral at any
public or private sale. The Borrower hereby agrees that in any sale of any of
the Collateral, the Lender is

21

--------------------------------------------------------------------------------



hereby authorized to comply with any limitation or restriction in connection
with such sale as it may be advised by counsel is necessary in order to avoid
any violation of applicable law (including, without limitation, compliance with
such procedures as may restrict the number of prospective bidders and
purchasers, require that such prospective bidders and purchasers have certain
qualifications, and restrict such prospective bidders and purchasers to Persons
who will represent and agree that they are purchasing for their own account for
investment and not with a view to the distribution or resale of such
Collateral), or in order to obtain any required approval of the sale or of the
purchaser by any Governmental Authority, and the Borrower further agrees that
such compliance shall not result in such sale being considered or deemed not to
have been made in a commercially reasonable manner. The Lender shall not be
liable for any sale, private or public, conducted in accordance with this
Section 8.02(c). If an Event of Default occurs, and upon acceleration of the
Loan hereunder, the Loan represented by each of the outstanding Components and
all other Obligations shall be immediately due and payable, and collections on
the Depositor Reserve Account Rights and proceeds of sales of Depositor Reserve
Account Rights, and other Collateral will be used to pay the Obligations.


Section 8.03 Collateral Account; Application of Proceeds.


(a)    Collateral Account.    Prior to the Closing Date, the Borrower and the
Lender shall have established at [ ] in the name of the Lender a non-interest
bearing segregated special purpose trust account (such account being herein
called the “Collateral Account”). The Lender will maintain the Collateral
Account only with a bank that has agreed with the Lender to comply with
instructions originated by the Lender directing the disposition of funds in such
account without the further consent of the Borrower, such agreement to be in
form and substance reasonably satisfactory to the Lender (an “Account Control
Agreement”). The Lender may, at any time and without notice to, or consent from,
the Borrower, transfer, or direct the transfer of, funds from the Collateral
Account to satisfy the Lender’s obligations under the Facility Documents if an
Event of Default shall have occurred.


(b)    Distributions from the Collateral Account.    On each Business Day, the
Lender shall apply Collections in the following order:


(i)    to pay to the Lender, any fees due pursuant to the terms hereof;


(ii) to pay to the Lender or any Indemnified Party an amount equal to any other
amounts (including the Aggregate Outstanding Loan Amount) then due to such
Persons pursuant to this Agreement that have not been paid by the Borrower (and
to the extent that there are insufficient funds to pay all of the foregoing
amounts, such amount shall be distributed to the foregoing parties, pro rata in
accordance with the amounts due to such parties); and


(iii)     to pay any remaining amounts to the Borrower by transferring such
amount to the account specified in writing by the Borrower.



22

--------------------------------------------------------------------------------



ARTICLE IX


ASSIGNMENT


Section 9.01 Restrictions on Assignments.    The Borrower shall not assign its
rights hereunder or any interest herein without the prior written consent of the
Lender. The Lender may, with the consent of the Borrower, in the ordinary course
of its business and in accordance with applicable law, assign any or all of its
rights and obligations under this Agreement, under the Loan pursuant to this
Agreement or under the other Facility Documents, to any of its Affiliates or
Subsidiaries and any bank or other entity.


Section 9.02 Evidence of Assignment; Endorsement on Notes. The Lender hereby
agrees that it shall, endorse the Note to reflect any assignments made pursuant
to this Article IX or otherwise.


Section 9.03 Rights of Assignee. Upon the assignment the Lender of all of its
rights and obligations hereunder, under the Notes and under the other Facility
Documents to an assignee in accordance with Section 9.01, such assignee shall
have all such rights and obligations of the Lender as set forth in such
assignment or delegation, as applicable, and all references to the Lender in
this Agreement or any Facility Document shall be deemed to apply to such
assignee to the extent of such interest. If any interest in any Facility
Document is transferred to any assignee which is organized under the laws of any
jurisdiction other than the United States or any State thereof, the Lender shall
cause such assignee, concurrently with the effectiveness of such transfer, to
comply with the provisions of Section 3.02.


Section 9.04 Permitted Participants; Effect. The Lender may, with the consent of
the Borrower, in the ordinary course of its business and in accordance with
applicable law, at any time (and from time to time) sell to one or more banks or
other entities (each a “Participant”) participating interests in the Loan owing
to the Lender, any Note held by the Lender, or any other interest of the Lender
under this Agreement or the other Facility Documents. In the event of any such
sale by the Lender of a participating interest to a Participant, (i) the
Lender’s obligations hereunder and under the other Facility Documents shall
remain unchanged; (ii) the Lender shall remain solely responsible to the
Borrower for the performance of such obligations; and (iii) the Lender shall
remain the owner of the Loan and the holder of any Note issued to it in evidence
thereof for the purposes under the Loan Documents. All amounts payable by the
Borrower under this Agreement shall be determined as if the Lender had not sold
such participating interests. The Borrower and the Lender shall continue to deal
solely and directly with each other in connection with the Lender’s rights and
obligations under the Facility Documents.


Section 9.05 Voting Rights of Participants. The Lender shall retain the sole
right to approve, without the consent of any Participant, any amendment,
modification or waiver of any provision of the Facility Documents other than any
amendment, modification, or waiver with respect to the Loan or Component thereof
in which such Participant has an interest which forgives principal, interest, or
fees or reduces the interest rate or fees payable with respect to the Loan or
any such Component, extends the applicable Maturity Date, postpones any date
fixed for any regularly scheduled payment of principal of, or interest or fees
on, any the Loan or any Component or releases all or substantially all of the
Collateral (other than as expressly permitted pursuant to the Facility
Documents).

23

--------------------------------------------------------------------------------



ARTICLE X


INDEMNIFICATION


Section 10.01    Indemnities by the Borrower.    Without limiting any other
rights which any such Person may have hereunder or under applicable law, the
Borrower hereby agrees to indemnify, the Lender, its Affiliates, successors,
permitted transferees and assigns and all officers, directors, shareholders,
controlling persons, employees and agents of any of the foregoing (each an
“Indemnified Party”), forthwith on demand, from and against any and all damages,
losses, claims, liabilities and related costs and expenses, including reasonable
attorneys’ fees and disbursements (all of the foregoing being collectively
referred to as “Indemnified Amounts”) awarded against or incurred by any of them
arising out of or as a result of this Agreement, the other Facility Documents
(other than the Indentures), or any transaction contemplated hereby or thereby
excluding, however, (a) Indemnified Amounts to the extent a court of competent
jurisdiction determines that they resulted from gross negligence, bad faith or
willful misconduct on the part of such Indemnified Party, (b) in the event that
the Lender has assigned its rights or delegated its obligations in respect of
this Agreement, and the Indemnified Amounts with respect to such assignee exceed
the Indemnified Amounts that would otherwise have been payable by the Borrower
to the Lender, the amount of such excess, (c) Excluded Taxes (other than any
incremental Taxes arising solely by reason of a breach by any Transaction Party
of its obligations under this Agreement), and (d) any lost profits or indirect,
exemplary, punitive or consequential damages of any Indemnified Party. In any
suit, proceeding or action brought by the Lender in connection with any
Collateral for any sum owing thereunder, or to enforce any provisions of any
Collateral, the Borrower will save, indemnify and hold the Lender harmless from
and against all expense, loss or damage suffered by reason of any defense,
set-off, counterclaim, recoupment or reduction or liability whatsoever of the
account debtor or obligor thereunder, arising out of a breach by the Borrower of
any obligation thereunder or arising out of any other agreement, indebtedness or
liability at any time owing to or in favor of such account debtor or obligor or
its successors from the Borrower. The Borrower also agrees to reimburse the
Lender as and when billed by the Lender for all the Lender’s reasonable
out-of-pocket costs and expenses incurred in connection with the enforcement or
the preservation of the Lender’s rights under this Agreement, the Note, any
other Facility Document or any transaction contemplated hereby or thereby,
including without limitation the reasonable fees and disbursements of its
counsel. The Borrower hereby acknowledges that, notwithstanding the fact that
the Note is secured by the Collateral, the obligation of the Borrower under the
Note is a recourse obligation of the Borrower. Under no circumstances shall any
Indemnified Party be liable to the Borrower for any lost profits or indirect,
exemplary, punitive or consequential damages.


Section 10.02 General Provisions. If for any reason the indemnification provided
above in Section 10.01 (and subject to the limitations on indemnification
contained therein) is unavailable to an Indemnified Party or is insufficient to
hold an Indemnified Party harmless on the basis of public policy, then the
Borrower shall contribute to the amount paid or payable by such Indemnified
Party as a result of such loss, claim, damage or liability in such proportion as
is appropriate to reflect not only the relative benefits received by such
Indemnified Party on the one hand and the Borrower on the other hand but also
the relative fault of such Indemnified Party as well as any other relevant
equitable considerations.


The provisions of this Article X shall survive the termination of this Agreement
and the payment of the Obligations.

24

--------------------------------------------------------------------------------



ARTICLE XI


MISCELLANEOUS


Section 11.01    Amendments, Etc.    Neither this Agreement nor any provision
hereof may be amended, supplemented, or modified except pursuant to an agreement
or agreements in writing entered into by the Borrower and the Lender.


Section 11.02 Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile communication) and shall be personally delivered or sent by certified
mail or overnight air courier, postage prepaid, or by facsimile, to the intended
party at the address or facsimile number of such party set forth opposite its
name on Schedule 11.02 or at such other address or facsimile number as shall be
designated by such party in a written notice to the other parties hereto. All
such notices and communications shall be effective, (i) if personally delivered,
when received, (ii) if sent by overnight air courier, the next Business Day
after delivery to the related air courier service, if delivery is guaranteed as
of the next Business Day, (iii) if sent by certified mail, three Business Days
after having been deposited in the mail, postage prepaid, and (iv) if
transmitted by facsimile, when sent, receipt confirmed by telephone or
electronic means, if sent during business hours (if sent after business hours,
then on the next Business Day) except that notices and communications pursuant
to Article I shall not be effective until received. In addition to the available
means of delivering notice above, all notices and other communication provided
for hereunder shall, unless stated otherwise herein, be in writing and shall be
effective when sent via email during business hours to the Borrower at [ ] and
to the Lender at [    ]@springleaf.com, once receipt has been confirmed by
telephone or electronic means (if sent via email after business hours, then on
the next Business Day).


Section 11.03 No Waiver; Remedies. No failure on the part of the Lender to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.


Section 11.04 Binding Effect; Assignability. This Agreement shall be binding
upon and inure to the benefit of the Borrower and the Lender, and their
respective successors and assigns, provided, however, that nothing in the
foregoing shall be deemed to authorize any assignment not permitted in Section
9.01.


Section 11.05 GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW, WHICH BY ITS TERMS APPLIES TO THIS AGREEMENT).
EACH PARTY HERETO HEREBY SUBMITS TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF
THE COURTS OF THE STATE OF NEW YORK LOCATED IN THE BOROUGH OF MANHATTAN, THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND APPELLATE COURTS FROM ANY THEREOF FOR PURPOSES OF ALL LEGAL
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT IN THE BOROUGH OF
MANHATTAN AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH PARTY HERETO HEREBY CONSENTS TO
PROCESS BEING SERVED IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO THIS

25

--------------------------------------------------------------------------------



AGREEMENT, OR ANY DOCUMENT DELIVERED PURSUANT HERETO BY THE MAILING OF A COPY
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT
REQUESTED, TO ITS RESPECTIVE ADDRESS SPECIFIED AT THE TIME FOR NOTICES UNDER
THIS AGREEMENT OR TO ANY OTHER ADDRESS OF WHICH IT SHALL HAVE GIVEN WRITTEN OR
ELECTRONIC NOTICE TO THE OTHER PARTIES. THE FOREGOING SHALL NOT LIMIT THE
ABILITY OF ANY PARTY HERETO TO BRING SUIT IN THE COURTS OF ANY OTHER
JURISDICTION.


EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A TRIAL BY
JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT.


Section 11.06 Entire Agreement. This Agreement and the Facility Documents
embodies the entire agreement and understanding of the parties hereto and
supersedes any and all prior agreements, arrangements and understanding relating
to the matters provided for herein.


Section 11.07    Acknowledgement. The Borrower hereby acknowledges that:


(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement, the Note and the other Facility Documents to which it is a
party;


(b)    the Lender has no fiduciary relationship to the Borrower, and the
relationship between the Borrower and the Lender is solely that of debtor and
creditor; and


(c)    no joint venture exists among or between the Lender and the Borrower.


Section11.08    Captions and Cross References. The various captions (including,
without limitation, the table of contents) in this Agreement are included for
convenience only and shall not affect the meaning or interpretation of any
provision of this Agreement. References in this Agreement to any underscored
Section or Exhibit are to such Section or Exhibit of this Agreement, as the case
may be.


Section 11.09 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement.


Section 11.10 Confidentiality. Each party hereto agrees for the benefit of the
other party that it will hold any confidential information received from the
other party pursuant to this Agreement or any other Facility Document, it being
understood that this Agreement is confidential information of the Lender, in
strict confidence, as long as such information remains confidential except for
disclosure to (i) its Affiliates, (ii) its legal counsel, accountants, and other
professional advisors or to a permitted assignee or participant, (iii)
regulatory officials, (iv) any Person as requested pursuant to or as required by
law, regulation, or legal process, (v) any Person in connection with any legal
proceeding to which it is a party, and (vi) to the extent required to comply
with securities law requirements applicable to the Borrower and/or the Lender.
The Borrower also agrees that it will comply with all applicable securities laws
with respect to any non-public information of the type referenced in the
preceding sentence in its possession. This Section 11.10 shall survive
termination of this Agreement.


Section 11.11    Survival. The obligations of the Borrower under Sections 3.02
and

26

--------------------------------------------------------------------------------



10.01 hereof shall survive the repayment of the Loan and the termination of this
Agreement. In addition, each representation and warranty made, or deemed to be
made by a request for a borrowing, herein or pursuant hereto shall survive the
making of such representation and warranty, and the Lender shall not be deemed
to have waived, by reason of making the Loan, any Default that may arise by
reason of such representation or warranty proving to have been false or
misleading, notwithstanding that the Lender may have had notice or knowledge or
reason to believe that such representation or warranty was false or misleading
at the time the Loan was made.








[SIGNATURE PAGE FOLLOWS]

27

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.


[     ], as Borrower






By:     
Name:
Title:






SPRINGLEAF FINANCE CORPORATION, as
Lender






By:     
Name:
Title:






--------------------------------------------------------------------------------



SCHEDULE I


DEFINITIONS


1.1    Definitions. As used in this Agreement the following terms have the
meanings as indicated:


“2011-1 Securitization” shall mean the notes issued by Springleaf Mortgage Loan
Trust 2011-1.


“2012-1 Securitization” shall mean the notes issued by Springleaf Mortgage Loan
Trust 2012-1.


“2012-2 Securitization” shall mean the notes issued by Springleaf Mortgage Loan
Trust 2012-2.


“2012-3 Securitization” shall mean the notes issued by Springleaf Mortgage Loan
Trust 2012-3.


“2013-1 Securitization” shall mean the notes issued by Springleaf Mortgage Loan
Trust 2013-1.


“2013-2 Securitization” shall mean the notes issued by Springleaf Mortgage Loan
Trust 2013-2.


“2013-3 Securitization” shall mean the notes issued by Springleaf Mortgage Loan
Trust 2013-3.


“Account Control Agreement” has the meaning set forth in Section 8.03(a).


“Adjusted Tangible Net Worth” shall mean the consolidated Net Worth of the
Borrower and its Subsidiaries, less the consolidated net book value of all
assets of the Borrower and its Subsidiaries (to the extent reflected as an asset
in the balance sheet of the Borrower or any Subsidiary at such date) which will
be treated as intangibles under GAAP, including, without limitation, such items
as deferred financing expenses, deferred taxes, net leasehold improvements, good
will, trademarks, trade names, service marks, copyrights, patents, licenses and
unamortized debt discount and expense.


“Affiliate” means, with respect to any Person, any other Person which, directly
or indirectly, controls, is controlled by, or is under common control with, such
Person. For purposes of this definition, “control” (together with the
correlative meanings of “controlled by” and “under common control with”) means
possession, directly or indirectly, of the power (a) to vote 20% or more of the
securities (on a fully diluted basis) having ordinary voting power for the
directors or managing general partners (or their equivalent) of such Person, or
(b) to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by contract, or
otherwise.


“Aggregate Outstanding Loan Amount” shall mean the aggregate Outstanding Loan
Amount of each of the Components.


“Agreement” has the meaning set forth in the preamble.


“Applicable Law” shall mean as to any Person, any law, treaty, rule or
regulation (including the Investment Company Act of 1940, as amended) or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.


“Applicable Margin” shall mean 2.00%.






--------------------------------------------------------------------------------



“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.


“Borrower” has the meaning set forth in the preamble.


“Business Day” means any day other than (i) a Saturday or Sunday, or (ii) a day
on which banking institutions in the State of New York are required or
authorized by law to be closed.


“Cash Equivalents” shall mean (i) securities with maturities of one year or less
from the date of acquisition issued or fully guaranteed or insured by the United
States government or any agency thereof, (ii) certificates of deposit and
eurodollar time deposits with weighted average maturities of 90 days or less
from the date of acquisition and overnight bank deposits of any commercial bank
having capital and surplus in excess of $500,000,000, (iii) repurchase
obligations of any commercial bank satisfying the requirements of clause (ii) of
this definition, having a term of not more than seven days with respect to
securities issued or fully guaranteed or insured by the United States
Government, (iv) commercial paper of a domestic issuer rated at least A-1 or the
equivalent thereof by Standard and Poor’s Rating Group (“S&P”) or P-1 or the
equivalent thereof by Moody’s Investors Service, Inc. (“Moody’s”) and in either
case maturing within 90 days after the date of acquisition, (v) securities with
maturities of 90 days or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A by Moody’s,
(vi) securities with maturities of 90 days or less from the date of acquisition
backed by standby letters of credit issued by any commercial bank satisfying the
requirements of clause (ii) of this definition or, (vii) shares of money market
mutual funds which invest exclusively in assets satisfying the requirements of
clauses (i) through (vi) of this definition.


“Change of Control” means, with respect to the Borrower, the acquisition by any
Person, or two or more Persons acting in concert, of beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934, as amended) of outstanding shares of
voting stock or limited partnership interests, as the case may be, of the
Borrower or at any time if after giving effect to such acquisition such Person
or Persons owns twenty percent (20%) or more of such outstanding shares of
voting stock.


“Closing Date” means the date on which all of the conditions set out in Section
5.01 are satisfied.


“Collateral” has the meaning set forth in Section 4.01.


“Collateral Value” means, for purposes of determining the value of the Depositor
Reserve Account Rights the product of (a) the aggregate Market Value of each
Reserve Account on such date and (b) 95%.


“Collateral Account” means the account established by the Borrower and the
Lender in accordance with Section 8.03(a).


“Collections” means any amounts received in respect of any Depositor Reserve
Account Rights pursuant to the applicable Indenture and any amounts withdrawn
from the Margin Account to be applied for the payment of Obligations pursuant to
the terms of this Agreement.


“Compliance Certificate” means a certificate in form acceptable to the Lender
substantially in the form of Exhibit 7.01 hereto.




--------------------------------------------------------------------------------





“Components” has the meaning set forth in Section 2.02.


“Default” means an Event of Default or an Unmatured Event of Default.


“Default Rate” means, with respect to each Component of the Loan for any
Interest Period, and any late payment of fees or other amounts due hereunder, a
rate equal to 12.00% per annum.


“Dollars” means dollars in lawful money of the United States of America.


“Depositor” shall mean each entity acting as a “Depositor” for the related
Securitization
as defined in the related Indenture.


“Depositor Reserve Account Rights” means, each Depositor’s rights under the
Reserve Account relating to the applicable Trust consisting of the rights to
receive any investment earnings on each Payment Date under the related
Indenture, as well as all amounts remaining in such Reserve Account on the
Payment Date on which the aggregate note amount of the Class A, Class M and
Class B Notes for the related Trust have been reduced to zero pursuant to
Section 3.01(d)(ii) of the related Indenture.


“Depositor Reserve Account Rights Disposition” has the meaning assigned to such
term in Section 7.02(f) hereof.


“Event of Default” has the meaning set forth in Section 8.01.


“Excluded Taxes” means, with respect to the Lender or any other recipient of any
payment to be made by or on account of any obligation of the Borrower hereunder,
(a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of the Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) any withholding tax that is required to be withheld from amounts payable to
a Lender that has failed to comply with Section 3.02(d)(i), (d) any backup
withholding tax that is required by the Code to be withheld from amounts payable
to a Lender that has failed to comply with clause (A) of Section 3.02(d)(ii),
(e) any withholding taxes imposed under Sections 1471-1474 of the Code (the
Foreign Account Tax Compliance Act), and (f) in the case of a Foreign Lender,
any United States withholding tax that (i) is required to be imposed on amounts
payable to such Foreign Lender pursuant to the laws in force at the time such
Foreign Lender becomes a party hereto, (ii) designates a new lending office,
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 3.02(a)(ii) or (iii), or (iii) is attributable to such
Foreign Lender’s failure or inability (other than as a result of a change in
Applicable Law) to comply with clause (B) of Section 3.02(d)(ii).


“Facility” means the loan facility provided to the Borrower by the Lender
pursuant to this
Agreement.


“Facility Documents” means this Agreement, the Notes, the Indentures, the
Account Control Agreement and all notices, certificates, financing statements
and other documents to be executed and delivered by the Borrower in connection
with the transactions contemplated by this Agreement.






--------------------------------------------------------------------------------



“Financial Covenants” has the meaning assigned to such term in Section 7.01(t).


“Foreign Lender” means any successor or assignee of the Lender that is organized
under the laws of a jurisdiction other than that in which the Borrower is
resident for tax purposes. For purposes of this definition, the United States of
America, each State and Commonwealth thereof and the District of Columbia shall
be deemed to constitute a single jurisdiction.


“Funding Date” shall mean the date of the Loan is made to the Borrower hereunder
as
provided in Section 2.03 hereof.


“GAAP” shall mean United States Generally Accepted Accounting Principles
inclusive of, but not limited to, applicable statements of Financial Accounting
Standards issued by the Financial Accounting Standards Board, its predecessors
and successors and SEC Staff Accounting Guidance as in effect from time to time
applied on a consistent basis.


“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any municipality and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.


“Indebtedness” means as to any Person, (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within 90 days of the date the respective goods are delivered or the respective
services are rendered; (c) indebtedness of others secured by a Lien on the
property of such Person, whether or not the respective indebtedness so secured
has been assumed by such Person; (d) obligations (contingent or otherwise) of
such Person in respect of letters of credit or similar instruments issued or
accepted by banks and other financial institutions for account of such Person;
(e) obligations of a Person to pay rent or other amounts under a lease of (or
other agreement conveying the right to use) property to the extent such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP, and “lease” shall have the meaning under GAAP as of January 1, 2013,;
(f) obligations of such Person under repurchase agreements, loan and security
agreements, similar warehouse facilities or like arrangements; (g) indebtedness
of others guaranteed by such Person; (h) all obligations of such Person incurred
in connection with the acquisition or carrying of fixed assets by such Person;
(i) indebtedness of general partnerships of which such Person is a general
partner; and (j) any other indebtedness of such Person by a note, bond,
debenture or similar instrument; provided, however, that, in each case,
“Indebtedness” shall not include the Person’s Non-Recourse Indebtedness.


“Indemnified Amounts” has the meaning set forth in Section 10.01.


“Indemnified Party” has the meaning set forth in Section 10.01.


“Indemnified Taxes” means Taxes other than (i) Excluded Taxes and (ii) Other
Taxes.


“Indenture” shall mean the indentures relating to the Securitizations.


“Initial Aggregate Loan Amount” shall mean the aggregate Loan Amount of the
Components on the Funding Date, which shall be equal to $[     ].






--------------------------------------------------------------------------------



“Insolvency Law” shall mean any bankruptcy, reorganization, moratorium,
delinquency, arrangement, insolvency, readjustment of debt, dissolution or
liquidation law of any jurisdiction in effect at any time during the term of
this Agreement.”


“Interest Period” means, for the Loan, (i) an initial period beginning on the
Funding Date for the Loan and ending on the last day of the calendar month in
which such Funding Date occurs; and (ii) subsequent consecutive periods
thereafter, beginning on the first day of each subsequent calendar month and
ending on the earlier of (x) the last day of the same calendar month in which
such Interest Period began and (y) the applicable Maturity Date.


“Investment Company Act” means the Investment Company Act of 1940, as amended,
together with the rules and regulations promulgated thereunder.


“Lender” means Springleaf Finance Corporation


“LIBOR Rate” means, with respect to each day on which the Loan is outstanding
(or if such day is not a Business Day, the next succeeding Business Day), the
rate appearing on Reuters Screen LIBOR01 Page at approximately 11:00 a.m.,
London time on such day (rounded up to the nearest whole multiple of 1/16%), as
the rate for dollar deposits with a maturity of one (1) month; provided that if
such rate does not appear on Reuters Screen LIBOR01 Page, the rate for such date
will be the rate determined by reference to such other comparable publicly
available service publishing such rates as may be selected by Lender in its sole
discretion and communicated to Borrower with fifteen (15) days prior written
notice. Notwithstanding anything to the contrary herein, Lender shall have the
sole discretion to re-set the LIBOR Rate on a daily basis.


“Lien” means with respect to any property or asset of any Person (a) any
mortgage, lien, pledge, charge or other security interest or encumbrance of any
kind in respect of such property or asset or (b) the interest of a vendor or
lessor arising out of the acquisition of or agreement to acquire such property
or asset under any conditional sale agreement, lease purchase agreement or other
title retention agreement.


“Liquidity” means with respect to any Person, the sum of (i) its unrestricted
cash, plus (ii) its unrestricted Cash Equivalents, plus (iii) equity in whole
pool agency securities, plus (iv) the aggregate amount of unused capacity
available to such Person (taking into account applicable haircuts) under
committed mortgage loan warehouse and similar facilities for which such Person
has unencumbered eligible collateral to pledge thereunder. For the avoidance of
doubt, such unrestricted cash shall not include any cash collateral of such
Person in respect of letter of credit obligations of such Person, and to the
extent a letter of credit obligation of such Person is only partially cash
collateralized, only that portion of the letter of credit that represents cash
collateral shall be excluded from the definition of Liquidity hereunder.


“Loan” shall mean the loan made by the Lender to the Borrower on the Funding
Date
pursuant to the terms of this Agreement.


“Margin Account” shall be an account established and maintained as a sub-account
of the Collateral Account for the purpose of holding the Collateral Shortfall
Amount in connection with a Margin Call pursuant to the terms of this Agreement.


“Margin Call” has the meaning set forth in Section 2.06.


“Market Value” means, with respect to any Depositor Reserve Account Rights, the
value ascribed to such asset by the Lender in its sole discretion, as marked to
market as often as daily. The Lender’s




--------------------------------------------------------------------------------



determination of Market Value shall be conclusive upon the parties, absent
manifest error on the part of the Lender. The Borrower acknowledges that the
Lender’s determination of Market Value is for the limited purpose of determining
Collateral Value for lending purposes hereunder without the ability to perform
customary purchaser’s due diligence and is not necessarily equivalent to a
determination of the fair market value of the Depositor Reserve Account Rights
achieved by obtaining competing bids in an orderly market in which the Borrower
is not in default under a revolving debt facility and the bidders have adequate
opportunity to perform customary due diligence. For the purpose of determining
the related Market Value, the Lender shall have the right to use either the
Borrower’s valuation of the Depositor Reserve Account Rights or the Lender’s
valuation, or both.


“Material Adverse Effect” shall mean a material adverse effect on (a) the
property, business, operations, financial condition or prospects of the Borrower
and its Subsidiaries taken as a whole, (b) the ability of the Borrower to
perform its obligations under any of the Facility Documents to which it is a
party, (c) the validity or enforceability of any of the Facility Documents, (d)
the rights and remedies of the Lender under any of the Facility Documents, (e)
the timely repayment of the Loan or payment of other amounts payable in
connection therewith, (f) the Collateral or (g) the validity, perfection,
priority or enforceability of the Lender’s security interest in the Collateral.


“Maturity Date” means, with respect to each Component of the Loan, the date set
forth corresponding to such Component in Section 2.02 hereof.


“Monthly Settlement Date” means the twelfth (12th) day of each calendar month
or, if such twelfth (12th) day is not a Business Day, the first Business Day
thereafter, commencing September 2014.


“Moody’s” means Moody’s Investors Service, Inc. or its successor in interest.


“Net Worth” shall mean, with respect to any Person, the excess of total assets
of such Person, over total liabilities of such Person, determined in accordance
with GAAP.


“Non-Recourse Indebtedness” shall mean, with respect to any Person, Indebtedness
that is specifically advanced to finance the acquisition of property or assets
and secured only by the property or assets to which such Indebtedness relates
without recourse to such Person (other than subject to such customary carve-out
matters for which such Person acts as a guarantor in connection with such
Indebtedness, such as bad boy acts, fraud, misappropriation, breach of
representations and warranty, misapplication, and environmental matters);
provided that, notwithstanding the foregoing, if any Indebtedness that would be
Non-Recourse Indebtedness but for the fact that such Indebtedness is made with
recourse to other assets or such entity, then only the portion of such
Indebtedness that is recourse to such other assets or such entity shall be
deemed not to be Non-Recourse Indebtedness, and all other Indebtedness shall be
deemed to be Non-Recourse Indebtedness.


“Note” means the promissory note of the Borrower issued to the Lender, in
substantially the form of Exhibit 2.02(a), as amended from time to time, and any
replacement thereof or substitution therefor.


“Obligations” means the Aggregate Outstanding Loan Amount, all accrued interest
thereon and all other amounts payable by the Borrower to the Lender pursuant to
this Agreement, the Note or any other Facility Document.


“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes arising from any payment made hereunder or under
any other Facility Document or from the execution, delivery or enforcement of
this Agreement or any other Facility Document.




--------------------------------------------------------------------------------





“Outstanding Loan Amount” means, with respect to each Component at any time, the
original principal balance of such Component funded by the Lender on the Funding
Date, minus the aggregate amount of payments received by the Lender prior to
such time and applied to reduce the principal amount of such Component.


“Participant” has the meaning set forth in Section 9.04.


“Person” means any individual, corporation, estate, partnership, limited
liability company, limited liability partnership, joint venture, association,
joint-stock company, business trust, trust, unincorporated organization,
government or any agency or political subdivision thereof, or other entity of a
similar nature.


“Prepayment Notice” means a notice substantially in the form of Exhibit 2.07.


“Prime Rate”: The rate of interest most recently published in the Money Rates
section of The Wall Street Journal from time to time as the Prime Rate in the
U.S. or, if The Wall Street Journal ceases to quote such rate, the highest per
annum interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by the Lender) or any similar release by the Federal
Reserve Board (as determined by the Lender). Any change in such prime rate shall
take effect at the opening of business on the day specified in the public
announcement of such change.


“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.


“Repayment Notice” means a notice substantially in the form of Exhibit 2.06(c).


“Requirements of Law” means, with respect to any Person or any of its property,
the certificate of incorporation or articles of association and by-laws,
certificate of limited partnership, limited partnership agreement or other
organizational or governing documents of such Person, and any law, treaty, rule
or regulation, or determination of any arbitrator or Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject, whether Federal, state or
local (including, without limitation, usury laws, the Federal Truth in Lending
Act and retail installment sales acts).


“Reserve Account” has the meaning assigned to such term in the applicable
Indenture.


“Responsible Officer” means (a) with respect to the Borrower, the chief
executive officer, president, chief financial officer, treasurer, assistant vice
president, assistant treasurer, secretary or assistant secretary of the
Borrower, or any other officer having substantially the same authority and
responsibility; provided, that with respect specifically to the obligations of
the Borrower set forth in Section 7.01(i) hereof, only the chief financial
officer, treasurer, assistant treasurer, or comptroller of the Borrower shall be
deemed to be a Responsible Officer; and (b) with respect to the Lender, a
lending officer charged with responsibility for the day to day management of the
relationship of such institution with the Borrower.


“Restricted Payment” shall mean with respect to any Person, collectively, all
dividends or other distributions of any nature (cash, securities, assets or
otherwise), and all payments, by virtue of redemption or otherwise, on any class
of equity securities (including, warrants, options or rights therefor) issued by
such




--------------------------------------------------------------------------------



Person, which may hereafter be authorized or outstanding and any distribution in
respect of any of the foregoing, whether directly or indirectly.


“S&P” means Standard & Poor’s, a division of The McGraw Hill Companies, Inc.


“Securitization” shall mean any of the 2011-1 Securitization, 2012-1
Securitization, 2012-2 Securitization, 2012-3 Securitization, 2013-1
Securitization, 2013-2 Securitization and 2013-3 Securitization, as the context
may require.


“Subsidiary” means a corporation of which a Person and/or its other Subsidiaries
own, directly or indirectly, such number of outstanding shares as have more than
50% of the ordinary voting power for the election of directors.


“Tangible Net Worth” shall mean, with respect to any Person as of any date of
determination, the consolidated Net Worth of such Person and its Subsidiaries,
less the consolidated net book value of all assets of such Person and its
subsidiaries (to the extent reflected as an asset in the balance sheet of such
Person or any Subsidiary at such date) which will be treated as intangibles
under GAAP, including, without limitation, such items as deferred financing
expenses, deferred taxes, net leasehold improvements, good will, trademarks,
trade names, service marks, copyrights, patents, licenses and unamortized debt
discount and expense; provided, that residual securities issued by such Person
or its Subsidiaries shall not be treated as intangibles for purposes of this
definition; provided further that Tangible Net Worth shall not include any
restricted cash of such Person which represents cash collateral in respect of
letter of credit obligations of such Person, and to the extent the letter of
credit obligation of such Person is only partially cash collateralized, only
that portion of the letter of credit that represents cash collateral shall be
excluded from the definition of Tangible Net Worth hereunder.


“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.


“Total Indebtedness” shall mean with respect to any Person, for any period, the
aggregate Indebtedness of such Person and its Subsidiaries during such period,
less the amount of any non- specific consolidated balance sheet reserves
maintained in accordance with GAAP and less the amount of any Non-Recourse
Indebtedness, including any securitization debt.


“UCC” means the Uniform Commercial Code as in effect on the date hereof in the
State of New York; provided that if by reason of mandatory provisions of law,
the perfection or the effect of perfection or non-perfection of the security
interest in any Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than New York, “Uniform Commercial Code” shall
mean the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such perfection or effect of
perfection or non-perfection.


“Unmatured Event of Default” means any event that, with the giving of notice or
lapse of time, or both, would become an Event of Default.












--------------------------------------------------------------------------------



SCHEDULE 5.01


CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF THIS AGREEMENT


(a)    This Agreement has been duly executed by the parties hereto;
(b)    The Note has been duly executed by the Borrower;


(c)    The Side Letter, dated the date hereof, among the Lender, the Borrower
and Merrill Lynch, Pierce, Fenner & Smith Incorporated has duly executed by the
parties thereto;


(d)    The Account Control Agreement has been duly executed by the parties
thereto;


(e) A certificate of a secretary or assistant secretary of the Borrower,
certifying the names and true signatures of the persons authorized on the
Borrower’s behalf to sign, as applicable, this Agreement, the Notes and the
other Facility Documents has been delivered by the Borrower in connection
herewith to the Lender and its counsel (including the customary attachments to
such secretary’s certificate including organizational documents, resolutions and
good standing certificate);


(f) A certificate of a Responsible Officer of the Borrower, certifying as to the
accuracy and completeness of each of the representations and warranties
contained in each Facility Document to which the Borrower is a party and as to
the absence of Default under such Facility Documents to which the Borrower is a
party as of the Closing Date has been delivered to the Lender and its counsel;


(g) The certificate of formation of the Borrower, duly certified by the
Secretary of State of Maryland, as of a recent date acceptable to the Lender has
been delivered to the Lender and its counsel; and


(h) An Opinion of Counsel, delivered by outside counsel acceptable to the Lender
in its reasonable discretion, opining as to: New York enforceability, corporate
matters and non- contravention, security interest creation, perfection and
priority, no material litigation, and the Investment Company Act of 1940 has
been delivered to the Lender and its counsel.


(i)    A certificate of good standing of the Borrower, dated within five days of
this Agreement.


(j)    Resolutions of the board of the directors of the Borrower authorizing
this Agreement and the transactions contemplated hereby.






--------------------------------------------------------------------------------



SCHEDULE 5.02


CONDITIONS PRECEDENT TO THE LOAN


(including, with respect to paragraphs (b)-(e) inclusive,
to the automatic continuation of the Loan upon the conclusion of an Interest
Period)


(a)    On the Funding Date, the following statements shall be true (and the
Borrower shall have certified in an certificate signed by a Responsible Officer
of the Borrower that):


(i) the representations and warranties set forth in Article VI are true and
correct on and as of such day as though made on and as of such day and shall be
deemed to have been made on such day (except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case, such representation or warranty shall have true and correct as of
such date);


(ii)    the Borrower is in compliance with all covenants set forth in Article
VII;


(iii)    all conditions precedent to the making of the Loan have been satisfied;
and


(iv)    no Default or Event of Default has occurred and is continuing, or would
result from the Loan;


(b)    the Initial Aggregate Loan Amount shall be not less than $[     ];


(c) the Borrower shall have entered into (i) that certain letter agreement,
dated on or about August 29, 2014, among the Borrower, the Lender and certain
affiliates of the Lender, pursuant to which the Borrower purchased the Depositor
Reserve Account Rights and the Lender or its affiliates shall have received the
applicable purchase price thereunder, (ii) those certain note purchase
agreements, dated on or about August 29, 2014, in connection with the sale of
the notes relating to the Securitizations and (iii) the transactions
contemplated by the note purchase agreements in the foregoing clause (ii) shall
have been consummated; and


(d) all Facility Documents shall continue to be in full force and effect in all
material respects.






--------------------------------------------------------------------------------



SCHEDULE 7.01(i)


REQUIRED INVESTOR REPORTS


[SFC to advise if any reports will be reqiured.]


Address for delivery of monthly reports:


[     ]






--------------------------------------------------------------------------------



SCHEDULE 11.02


NOTICES


The Borrower:


[_    ]
[    ]


The Lender:


Springleaf Finance Corporation
[     ]






--------------------------------------------------------------------------------



EXHIBIT 2.02(a)


FORM OF PROMISSORY NOTE


August [ ], 2014


$     








New York, New York


FOR VALUE RECEIVED, [ ], a [ ] organized under the laws of the state of
California (the “Borrower”), hereby promises to pay to the order of SPRINGLEAF
FINANCE CORPORATION (the “Lender”), at the principal office of the Lender at [
], in lawful money of the United States, and in immediately available funds, the
principal sum of [ ] ($[ ]) (or such lesser amount as shall equal the aggregate
unpaid principal amount of the Loan made by the Lender to the Borrower under the
Loan and Security Agreement, dated August [ ] 2014 (as amended, supplemented or
otherwise modified and in effect from time to time, the “Loan Agreement”),
between the Lender and the Borrower), on the dates and in the principal amounts
provided in the Loan Agreement, and to pay interest on the Aggregate Outstanding
Loan Amount of the Loan, at such office, in like money and funds, for the period
commencing on the date of the Loan until the Loan shall be paid in full, at the
rates per annum and on the dates provided in the Loan Agreement.


The date, amount and interest rate of the Loan made by the Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of this Note,
endorsed by the Lender on the schedule attached hereto or any continuation
thereof; provided, that the failure of the Lender to make any such recordation
or endorsement shall not affect the obligations of the Borrower to make a
payment when due of any amount owing under the Loan Agreement or hereunder in
respect of the Loan made by the Lender.


This Note is the Note referred to in the Loan Agreement and evidences the Loan
made by the Lender thereunder. Terms used but not defined in this Note have the
respective meanings assigned to them in the Loan Agreement.


The Borrower agrees to pay all the Lender’s costs of collection and enforcement
(including reasonable attorneys’ fees and disbursements of the Lender's counsel)
in respect of this Note when incurred as required by Section 10.01 of the Loan
Agreement.


Notwithstanding the pledge of the Collateral, the Borrower hereby acknowledges,
admits and agrees that the Borrower’s obligations under this Note are recourse
obligations of the Borrower to which the Borrower pledges its full faith and
credit.


The Borrower, and any indorsers or guarantors hereof, (a) severally waive
diligence, presentment, protest and demand and also notice of protest, demand,
dishonor and nonpayments of this Note, (b) expressly agree that this Note, or
any payment hereunder, may be extended from time to time, and consent to the
acceptance of further Collateral, the release of any Collateral for this Note,
the release of any party primarily or secondarily liable hereon, and (c)
expressly agree that it will not be necessary for the Lender, in order to
enforce payment of this Note, to first institute or exhaust the Lender’s
remedies against the Borrower




--------------------------------------------------------------------------------



or any other party liable hereon or against any Collateral for this Note. No
extension of time for the payment of this Note, or any installment hereof, made
by agreement by the Lender with any person now or hereafter liable for the
payment of this Note, shall affect the liability under this Note of the
Borrower, even if the Borrower is not a party to such agreement; provided,
however, that the Lender and the Borrower, by written agreement between them,
may affect the liability of the Borrower.


Any reference herein to the Lender shall be deemed to include and apply to every
subsequent holder of this Note. Reference is made to the Loan Agreement for
provisions concerning optional and mandatory prepayments, Collateral,
acceleration and other material terms affecting this Note.


Any enforcement action relating to this Note may be brought by motion for
summary judgment in lieu of a complaint pursuant to Section 3213 of the New York
Civil Practice Law and Rules.


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, WHICH BY ITS TERMS
APPLIES TO THIS NOTE). THE BORROWER HEREBY SUBMITS TO THE NON- EXCLUSIVE GENERAL
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK LOCATED IN THE BOROUGH OF
MANHATTAN, THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF FOR PURPOSES OF ALL
LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS NOTE OR THE TRANSACTIONS
CONTEMPLATED HEREBY. THE BORROWER HERETO IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT IN THE
BOROUGH OF MANHATTAN AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. THE BORROWER HERETO HEREBY
CONSENTS TO PROCESS BEING SERVED IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT
TO THIS NOTE, OR ANY DOCUMENT DELIVERED PURSUANT HERETO BY THE MAILING OF A COPY
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT
REQUESTED, TO ITS RESPECTIVE ADDRESS SPECIFIED AT THE TIME FOR NOTICES UNDER THE
LOAN AGREEMENT OR TO ANY OTHER ADDRESS OF WHICH IT SHALL HAVE GIVEN WRITTEN OR
ELECTRONIC NOTICE TO THE LENDER. THE FOREGOING SHALL NOT LIMIT THE ABILITY OF
ANY PARTY HERETO TO BRING SUIT IN THE COURTS OF ANY OTHER JURISDICTION.




--------------------------------------------------------------------------------



THE BORROWER HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A TRIAL BY JURY WITH
RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE.




[BORROWER]
By:
Name:
Title:






--------------------------------------------------------------------------------



SCHEDULE OF LOAN COMPONENTS


This Note evidences Loan made under the within-described Loan Agreement to the
Borrower, on the Funding Date, the Loan Amount of each Component of the Loan and
the applicable interest rates set forth below, and subject to the payments and
prepayments of principal set forth below:






Component
Principal Amount
of Component of the
Loan
Amount Paid
or Prepaid
Unpaid Principal
Amount
Notation
Made by









--------------------------------------------------------------------------------



EXHIBIT 2.06(c)


FORM OF REPAYMENT NOTICE


[    ], 20     


TO:    The Lender as defined in the Loan Agreement referred to below


Reference is hereby made to the Loan and Security Agreement, dated as of August
[    ], 2014 (as heretofore amended, the “Loan Agreement”), between [_], as
borrower (the “Borrower”) and Springleaf Finance Corporation, as lender (the
“Lender”). Capitalized terms not otherwise defined herein are used herein as
defined in the Loan Agreement.


The Borrower hereby notifies you that, pursuant to Section 2.06(c) of the Loan
Agreement, it shall make a repayment of the Loan outstanding under the Loan
Agreement to the Lender on [        ], 20__ in the amount of $ and shall be
applicable to the following
Components as follows:


[IDENTIFY COMPONENT AND AMOUNT OF PREPAYMENT ALLOCATION]


Also included in the repayment amount shall be accrued and unpaid interest, in
the amount of $ .




--------------------------------------------------------------------------------



The undersigned has caused this Repayment Notice to be executed and delivered by
its duly authorized officer this      day of     , 20 .


[     ], as the Borrower






By:


Name:
Title:






--------------------------------------------------------------------------------



EXHIBIT 2.07


FORM OF PREPAYMENT NOTICE


[    ], 20     






TO:    The Lender as defined in the Loan Agreement referred to below


Reference is hereby made to the Loan and Security Agreement, dated as of August
[    ], 2014 (as heretofore amended, the “Loan Agreement”), between [ ], as
borrower (the “Borrower”) and Springleaf Finance Corporation, as lender (the
“Lender”). Capitalized terms not otherwise defined herein are used herein as
defined in the Loan Agreement.


The Borrower hereby notifies you that pursuant to and in compliance with Section
2.07 of the Loan Agreement, it shall make a prepayment of Loan outstanding under
the Loan Agreement on [ ], 20 in the amount of $ .


[IDENTIFY COMPONENT AND AMOUNT OF PREPAYMENT ALLOCATION]


Also included in the prepayment amount shall be accrued and unpaid interest, in
the amount of $_ .





--------------------------------------------------------------------------------



The undersigned has caused this Prepayment Notice to be executed and delivered
by its duly authorized officer this      day of     , 20 .


[     ], as the Borrower






By:


Name:
Title:






--------------------------------------------------------------------------------



EXHIBIT 7.01


FORM OF COMPLIANCE CERTIFICATE


Springleaf Finance Corporation
[         ]
[     ]
Attn:


Re:     Loan Agreement Reporting Date


Reference is made to the Loan and Security Agreement (the “Loan Agreement”)
dated as of August [ ], 2014, as amended, and now in effect by and between [ ],
as borrower (the “Borrower”) and Springleaf Finance Corporation, as lender (the
“Lender”). Terms defined in the Loan Agreement and not otherwise defined herein
are used herein as defined in the Loan Agreement.


Pursuant to Section 7.01(g) of the Loan Agreement, the Borrower is furnishing to
you herewith (or has recently furnished to you) the financial statements of the
Borrower for the fiscal period ended as of the reporting date shown above (the
“Reporting Date”). Such financial statements have been prepared in accordance
with GAAP and present fairly, in all material respects, the financial position
of the Borrower covered thereby at the date thereof and the results of its
operations for the period covered thereby, subject in the case of interim
statements only to normal year-end audit adjustments and the addition of
footnotes.


Each of the undersigned Responsible Officers of the Borrower has caused the
provisions of the Loan Agreement to be reviewed and certifies to the Lender
that: (a) the undersigned has no knowledge of any Default or Event of Default,
(b) attached hereto as Schedule 1, Schedule 2 and Schedule 3 are the
representations of the Borrower and computations necessary to determine that
each of the Borrower, as applicable, is in compliance with the provisions of the
Loan Agreement as of the Reporting Date referenced thereon, and (c) to the best
of the undersigned’s knowledge no event has occurred since the date of the most
recent financial statements upon which such covenant compliance was calculated
that would cause the Borrower, to no longer be in compliance with said
provisions.


The statements made herein (and in the Schedules attached hereto) shall be
deemed to be representations and warranties made in a document for the purposes
of Section 6.01(q) of the Loan Agreement.




--------------------------------------------------------------------------------



SCHEDULE 1
To form of Compliance Certificate




1.     Consolidated Tangible Net Worth of the Borrower (Section 7.01(t)):


As of the close of business for the [calendar month][quarter] ended     ,
    the Borrower was in compliance with the financial covenant set forth in
Section 7.01(t).


2.     Consolidated Liquidity of the Borrower (Section 7.01(t)).


As of the close of business for the [calendar month][quarter] ended     ,the
Borrower was in compliance with the financial covenant set forth in Section
7.01(t).


3.     Financial Covenants:


Attached as Schedule 2 to this Compliance Certificate are (i) the Statement of
Consolidated Liquidity as of the close of business on the Business Day
immediately preceding the date such certificate is delivered demonstrating
Borrower’s compliance with the Financial Covenants and (ii) the calculations
demonstrating the Borrower’s compliance with the Financial Covenants.






--------------------------------------------------------------------------------



SCHEDULE    2
To form of Compliance Certificate


1.     Calculation: Consolidated Tangible Net Worth of the Borrower (Section
7.01(t)):


[     ]


2.     Consolidated Liquidity of the Borrower (Section 7.01(t)):


[     ]






--------------------------------------------------------------------------------



SCHEDULE 3
To form of Compliance Certificate




1.     Calculation: consolidated tangible net worth of the Borrower:


[     ]


2.     Consolidated Liquidity of the Borrower:


[     ]






--------------------------------------------------------------------------------



SCHEDULE I


Depositor
Trust
Indenture
Eighth Street Funding LLC
Springleaf Mortgage Loan Trust 2011-1
Indenture dated September 2, 2011, among Springleaf Mortgage Loan Trust 2011-1,
Wells Fargo Bank, N.A., as paying agent and note registrar and U.S. Bank
National Association, as indenture trustee
Eleventh Street Funding LLC
Springleaf Mortgage Loan Trust 2012-1
Indenture dated April 20, 2012, among Springleaf Mortgage Loan Trust 2012-1,
Wells Fargo Bank, N.A., as paying agent and note registrar and U.S. Bank
National Association, as indenture trustee
Twelfth Street Funding LLC
Springleaf Mortgage Loan Trust 2012-2
Indenture dated August 8, 2012, among Springleaf Mortgage Loan Trust 2012-2,
Wells Fargo Bank, N.A., as paying agent and note registrar and U.S. Bank
National Association, as indenture trustee
Fourteenth Street Funding LLC
Springleaf Mortgage Loan Trust 2012-3
Indenture dated October 25, 2012, among Springleaf Mortgage Loan Trust 2012-3,
Wells Fargo Bank, N.A., as paying agent and note registrar and U.S. Bank
National Association, as indenture trustee
Fifteenth Street Funding LLC
Springleaf Mortgage Loan Trust 2013-1
Indenture dated April 10, 2013, among Springleaf Mortgage Loan Trust 2013-1,
Wells Fargo Bank, N.A., as paying agent and note registrar and U.S. Bank
National Association, as indenture trustee
Seventeenth Street Funding LLC
Springleaf Mortgage Loan Trust 2013-2
Indenture dated July 9, 2013, among Springleaf Mortgage Loan Trust 2013-2, Wells
Fargo Bank, N.A., as paying agent and note registrar and U.S. Bank National
Association, as indenture trustee
Nineteenth Street Funding LLC
Springleaf Mortgage Loan Trust 2013-3
Indenture dated October 9, 2013, among Springleaf Mortgage Loan Trust 2013-3,
Wells Fargo Bank, N.A., as paying agent and note registrar and U.S. Bank
National Association, as indenture trustee




10